 
 
 
Execution Version                                                     
 Confidential Trade Secret Information—Subject to Restricted Procedures

Execution Version
 
 
ENGINEERING, PROCUREMENT AND CONSTRUCTION
 
AGREEMENT
 
 
 
BETWEEN
 
 
 
SOUTH CAROLINA ELECTRIC & GAS COMPANY, FOR ITSELF AND
 
AS AGENT FOR THE SOUTH CAROLINA PUBLIC SERVICE
 
AUTHORITY, AS OWNER
 
 
 
AND
 
 
 
A CONSORTIUM CONSISTING OF WESTINGHOUSE ELECTRIC
 
COMPANY LLC AND STONE & WEBSTER, INC., AS CONTRACTOR
 
 
 
FOR
 
 
 
AP1000 NUCLEAR POWER PLANTS
 
DATED AS OF MAY 23, 2008
 
 
 
 
 
 
 
 
 
 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures
 
TABLE OF CONTENTS
 
Page
 

ARTICLE 1
– DEFINITIONS 
2

 
ARTICLE 2
– INTERPRETATION 
16

 
ARTICLE 3
– SCOPE OF WORK 
17

 
 
3.1
General 
17

 
 
3.2
Phases of the Work 
17

 
 
3.3
Project Schedule 
18

 
 
3.4
Not Used 
18

 
 
3.5
Contractor Responsibilities 
19

 
 
3.6
Owner's Responsibilities 
21

 
 
3.7
Subcontractors 
23

 
ARTICLE 4
– FACILITY LICENSES, PERMITS AND APPROVALS27

 
 
4.1
Owner Permits 
27

 
 
4.2
Contractor Permits 
28

 
 
4.3
ITAACs 
28

 
ARTICLE 5
– QUALITY ASSURANCE 
28

 
 
5.1
Quality Assurance 
28

 
 
5.2
Reporting of Defects, Noncompliance, Failures and Breakdowns of QA Programs 
29

 
 
5.3
Quality Control and Inspection Activities 
30

 
 
5.4
Access and Auditing at Contractor Facilities 
30

 
 
5.5
Access and Audits at Subcontractors' Facilities 
30

 
 
5.6
Witness and Hold Points 
31

 
 
5.7
Owner's Right to Inspect and Stop Work 
32

 
ARTICLE 6
– CONTRACT PRICE 
32

 
 
6.1
Components of the Contract Price 
32

 
 
6.2
[**] 
32

 
 
6.3
[**] 
33

 
ARTICLE 7
– PRICE ADJUSTMENT PROVISIONS 
34

 
ARTICLE 8
– PAYMENTS 
34

 
 
8.1
[**] 
34

 


 
-i-
 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures
 
TABLE OF CONTENTS
(continued)
Page
 

 
8.2
Milestone Payments 
35

 
 
8.3
Final Payment 
35

 
 
8.4
Supporting Documentation; Payment Disputes 
36

 
 
8.5
No Acceptance by Payment 
37

 
 
8.6
Security for Payment and Performance 
37

 
 
8.7
Separate Payments for Consortium Members 
38

 
ARTICLE 9
– CHANGES IN THE WORK 
38

 
 
9.1
Entitlement to Change Order 
38

 
 
9.2
Owner-Directed Changes 
39

 
 
9.3
Effect of Changes 
39

 
 
9.4
Change Orders 
40

 
 
9.5
Disputes over Changes 
41

 
 
9.6
Changes for Contractor's Convenience 
41

 
 
9.7
Optional Services and Equipment 
42

 
 
9.8
[**] 
42

 
ARTICLE 10
– UNCONTROLLABLE CIRCUMSTANCES 
42

 
 
10.1
Performance Excused 
42

 
 
10.2
Notice 
42

 
ARTICLE 11
– TESTING 
43

 
 
11.1
Scope and Objective of Testing 
43

 
 
11.2
Construction and Installation Tests 
43

 
 
11.3
Preoperational System Tests 
44

 
 
11.4
Startup Tests Objectives and Protocol 
45

 
 
11.5
Performance Tests 
47

 
 
11.6
Net Unit Electrical Output Guarantee 
49

 
ARTICLE 12
– STAGES OF COMPLETION 
51

 
 
12.1
Turnover 
51

 
 
12.2
Preoperational Test Completion 
52

 
 
12.3
Startup Test Completion 
52

 
 
12.4
Substantial Completion 
53

 


 
-ii-
 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commision.
 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures
 
TABLE OF CONTENTS
(continued)
Page
 

 
12.5
Punch List 
53

 
 
12.6
Final Completion 
53

 
ARTICLE 13
– [**] 
54

 
 
13.1
[**] 
54

 
 
13.2
[**] 
55

 
 
13.3
[**] 
55

 
 
13.4
[**] 
55

 
ARTICLE 14
– WARRANTY 
56

 
 
14.1
Equipment 
56

 
 
14.2
Services Warranty 
60

 
 
14.3
Warranty of Title 
60

 
 
14.4
[**] 
61

 
 
14.5
[**] 
62

 
 
14.6
[**] 
62

 
ARTICLE 15
– INDEMNITY 
62

 
 
15.1
Contractor Indemnity 
62

 
 
15.2
Owner's Indemnity 
63

 
 
15.3
[**] 
63

 
 
15.4
[**] 
64

 
 
15.5
[**] 
65

 
ARTICLE 16
– INSURANCE 
66

 
 
16.1
Phase I Insurance Requirements 
66

 
 
16.2
Phase II Insurance Requirements 
67

 
 
16.3
Provisions Applicable to all Coverages 
69

 
ARTICLE 17
– [**] 
70

 
 
17.1
[**] 
70

 
 
17.2
[**] 
70

 
 
17.3
[**] 
71

 
ARTICLE 18
– LIENS 
71

 
 
18.1
Liens 
71

 


 
-iii-
 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commision.
 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures
 
TABLE OF CONTENTS
(continued)
Page
 

 
18.2
Discharge or Bond 
71

 
ARTICLE 19
– PROPRIETARY DATA 
72

 
 
19.1
Protection of Owner Proprietary Data 
72

 
 
19.2
Protection of Contractor's Proprietary Data 
73

 
 
19.3
Special Procedures Pertaining to Contractor's Proprietary Data75

 
 
19.4
Ownership of Rights in Documentation 
79

 
 
19.5
Ownership of Invention Rights 
79

 
 
19.6
Software 
80

 
 
19.7
Publicity 
80

 
ARTICLE 20
– ENVIRONMENTAL; HAZARDOUS MATERIALS 
80

 
 
20.1
Material Safety Data Sheets 
80

 
 
20.2
Facility Use, Storage Removal 
80

 
 
20.3
Handling, Collection, Removal Transportation and Disposal 
80

 
 
20.4
Notice of Discovery 
81

 
ARTICLE 21
– TITLE; RISK OF LOSS 
81

 
 
21.1
Transfer of Title 
81

 
 
21.2
Risk of Loss 
81

 
 
21.3
[**] 
82

 
ARTICLE 22
– SUSPENSION AND TERMINATION 
82

 
 
22.1
Suspension by the Owner for Convenience 
82

 
 
22.2
Termination by Owner for Cause 
83

 
 
22.3
Termination by Owner for Convenience 
84

 
 
22.4
Suspension and Termination Due to Other Circumstances 
84

 
 
22.5
Termination by Contractor 
86

 
 
22.6
Actions Required of Contractor upon Termination 
87

 
ARTICLE 23
– SAFETY; INCIDENT REPORTING 
87

 
 
23.1
Environmental, Health and Safety Programs 
87

 
 
23.2
Designated Contractor Safety Representative 
87

 
 
23.3
OSHA and Other Laws 
88

 
 
23.4
Worksite Safety 
89

 


 
-iv-
 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commision.
 
 

 
Execution Version                                                       
 Confidential Trade Secret Information—Subject to Restricted Procedures
 
TABLE OF CONTENTS
(continued)
Page
 

 
23.5
Dangerous Materials 
89

 
 
23.6
Cooperation in Governmental Investigations and Inspections 
89

 
 
23.7
Audit 
89

 
ARTICLE 24
– QUALIFICATIONS AND PROTECTION OF ASSIGNED PERSONNEL 
90

 
 
24.1
Screening Measures 
90

 
 
24.2
Contractor's Personnel 
90

 
 
24.3
Training of Employees 
91

 
 
24.4
NRC Whistleblower Provision 
91

 
 
24.5
Respirator Protection 
91

 
ARTICLE 25
– RECORDS AND AUDIT 
91

 
 
25.1
Technical Documentation 
91

 
 
25.2
Accounting Records 
92

 
 
25.3
Maintenance of Records Generally 
92

 
 
25.4
Right to Audit 
92

 
 
25.5
Sales Tax Records 
92

 
ARTICLE 26
– TAXES 
93

 
 
26.1
Employment Taxes 
93

 
 
26.2
Sales and Use Taxes on Contractor Tools 
93

 
 
26.3
Sales and Use Tax on Equipment 
93

 
 
26.4
State Property Taxes 
93

 
 
26.5
Tax Indemnification 
94

 
 
26.6
Pollution Control Equipment Information 
94

 
 
26.7
Non-resident Contractor 
94

 
ARTICLE 27
– DISPUTE RESOLUTION 
94

 
 
27.1
Claims 
94

 
 
27.2
Change Dispute 
95

 
 
27.3
Resolution by Negotiation 
95

 
 
27.4
Mediation 
96

 
 
27.5
Arbitration of Claims[**] 
96

 


 
-v-
 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commision.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
 
TABLE OF CONTENTS
(continued)
Page
 

 
27.6
Exclusive Resolution Procedures; Equitable Remedies 
98

 
 
27.7
Consent to Jurisdiction 
98

 
 
27.8
Continuation of Work 
99

 
ARTICLE 28
– NOTICES 
99

 
ARTICLE 29
– ASSIGNMENT 
101

 
ARTICLE 30
– WAIVER 
101

 
ARTICLE 31
– MODIFICATION 
101

 
ARTICLE 32
– SURVIVAL 
101

 
ARTICLE 33
– TRANSFER 
101

 
ARTICLE 34
– GOVERNING LAW; WAIVER OF JURY TRIAL; CERTAIN FEDERAL LAWS 
102

 
 
34.1
Governing Law 
102

 
 
34.2
Waiver of Jury Trial 
102

 
 
34.3
Certain Federal Laws 
102

 
ARTICLE 35
– RELATIONSHIP OF OWNER AND CONTRACTOR102

 
ARTICLE 36
– THIRD PARTY BENEFICIARIES 
102

 
ARTICLE 37
– REPRESENTATIONS AND WARRANTIES 
103

 
 
37.1
Representations and Warranties of Contractor 
103

 
 
37.2
Representations and Warranties of SCE&G and Santee Cooper103

 
ARTICLE 38
– MISCELLANEOUS PROVISIONS 
104

 
 
38.1
Rights Exclusive 
104

 
 
38.2
Severability 
104

 
 
38.3
Entire Agreement 
105

 
 
38.4
Counterparts 
105

 
 
 
 


 
-vi-
 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commision.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

EXHIBITS
 
Exhibit
Description of Exhibit
A
Scope of Work/Supply and Division of Responsibilities
B
Contractor Organization Chart
C
Owner and Contractor Permits
D
Project Execution Plan Processes
E
Project Schedule
F-1
Milestone Payment Schedule
F-2
Payment Plan
G
[**]
H
Pricing
I-1
Toshiba Parent Guaranty
I-2
Shaw Parent Guaranty
J
Price Adjustment Provisions
K
Costs
L
Net Electric Guarantee Conditions and Load List
M-1
Software License
M-2
AP1000 Intellectual Property License (WEC)
M-3
AP1000 Intellectual Property License (S&W)
N
Industry Codes and Standards
O-1
Proprietary Data Agreement
O-2
List of Intellectual Property Subject to Third Party License Terms
P-1
Major Subcontractors
P-2
Subcontractors for Site Construction and Related Field Services
Q
Equipment with Owner-Designated Witness and Hold Points
R
Description of Site
S
EEO and Small Business Regulations
T
[Not Used]
U
OCIP Description
V
Limited Agency Agreement
W
[**] Special Terms
   


                              -vii-
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT
 
This ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (the "Agreement") is
entered into as of the 23rd day of May, 2008 (the "Effective Date"), by and
between SOUTH CAROLINA ELECTRIC & GAS COMPANY ("SCE&G"), for itself and as agent
for the South Carolina Public Service Authority, a body corporate and politic
created by the laws of South Carolina ("Santee Cooper") pursuant to the Limited
Agency Agreement between SCE&G and Santee Cooper dated May 23, 2008 attached
hereto as Exhibit V (the "Limited Agency Agreement"); and a consortium
consisting of WESTINGHOUSE ELECTRIC COMPANY LLC, a Delaware limited liability
company having a place of business in Monroeville, Pennsylvania
("Westinghouse"), and STONE & WEBSTER, INC., a Louisiana corporation having a
place of business in Charlotte, North Carolina ("Stone & Webster"). Except where
the context otherwise requires, Westinghouse and Stone & Webster hereinafter are
individually referred to as a "Consortium Member" and collectively as
"Contractor". Without limiting the authority of SCE&G to act as agent on behalf
of Santee Cooper as provided in Section 3.6(a) hereof, references herein to
"Owner" shall mean each of SCE&G and Santee Cooper. Owner and Contractor may be
referred to individually as a "Party" and collectively as the "Parties".
 
RECITALS
 
WHEREAS, Owner desires to develop, license, procure and have constructed a
nuclear-fueled electricity generation facility;
 
WHEREAS, Westinghouse is engaged in the business of designing, developing and
supplying commercial nuclear facilities and has developed a pressurized water
Nuclear Power Plant known as the AP1000 (the "AP1000 Nuclear Power Plant") for
which the U.S. Nuclear Regulatory Commission has issued a Standard Design
Certification in the form of a rule set forth in Appendix D to 10 C.F.R. Part
52;
 
WHEREAS, Stone & Webster is engaged in the business of designing and
constructing industrial and power generation facilities;
 
WHEREAS, Westinghouse and Stone & Webster desire to assist Owner in the
licensing of and to design, engineer, procure, construct, and test one or two
AP1000 Nuclear Power Plants and related facilities, structures and improvements
at the V.C. Summer station;
 
WHEREAS, Owner and Contractor now desire to enter into this Agreement to provide
for, among other things, the design, engineering, procurement and installation
of equipment and materials, and construction and testing of the Facility;
 
NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties, intending to be legally bound, stipulate and
agree as follows:
 

-1-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

ARTICLE 1 – DEFINITIONS
 
For purposes of this Agreement, the following words and expressions shall have
the meanings hereby assigned to them, except where the context clearly indicates
a different meaning is intended. These definitions may be supplemented by any
definitions contained in any of the documents incorporated by reference herein,
but in case of any conflict or inconsistencies, the definitions set forth below
shall prevail:
 
"AAA" means the American Arbitration Association.
 
[**]
 
"AEA" means the Atomic Energy Act of 1954, as amended, 42 U.S.C. § 2011 et seq.
 
"Affiliate" means, with respect to any Party, any other Person that (a) owns or
controls, directly or indirectly, the Party, (b) is owned or controlled by the
Party, or (c) is under common ownership or control with the Party, where "own"
means ownership of fifty percent (50%) or more of the equity interests or rights
to distributions on account of equity of the Party and "control" means the power
to direct the management or policies of the Party, whether through the ownership
of voting securities, by contract, or otherwise.
 
"Agreement" has the meaning set forth in the first paragraph above and shall
include all Exhibits, and amendments hereto (including Change Orders).
 
"Ancillary Facilities" means the facilities, structures and improvements at the
Site that are within Contractor's Scope of Work as provided in Exhibit A but are
not part of a Unit.
 
"AP1000 Facility Information" means the information within Contractor's Scope of
Work, in the form of electronic databases, documents, and drawings that pertain
to Facility design, engineering, licensing, analysis, installation, performance,
testing, operation and maintenance and shall be maintained by Contractor.
Collectively, this information, either directly or by reference, shall reflect
the current approved AP1000 Nuclear Power Plant associated with Contractor's
Scope of Work at any point in time. A portion of this information, as defined in
Exhibit A, shall be provided to Owner via an Information Management System
(IMS).
 
"AP1000 Nuclear Power Plant" has the meaning set forth in the Recitals.
 
"Arbitral Panel" has the meaning set forth in Section 27.5(b).
 
[**]
 
"Business Day" means every calendar day other than Saturday, Sunday or a legal
holiday recognized by the State of South Carolina.
 
"CCIP" has the meaning set forth in Section 16.2(a).
 
"Chairman" has the meaning set forth in Section 27.5(b).
 
"Change" has the meaning set forth in Section 9.1.
 
"Change Dispute" has the meaning set forth in Section 27.2.
 


-2-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
 
"Change Dispute Notice" has the meaning set forth in Section 27.2.
 
"Change in Law" means (a) any adoption or change, after the Effective Date, of
or in the judicial or administrative interpretation of any Laws (excluding any
Laws relating to net income Taxes), which is inconsistent or at variance with
any Laws in effect on the Effective Date, (b) the imposition after the Effective
Date of any requirement for a new Governmental Approval or (c) the imposition
after the Effective Date of any condition or requirement (except for any
conditions or requirements which result from the acts or omissions of Contractor
or any Subcontractor) not required as of the Effective Date affecting the
issuance, renewal or extension of any Government Approval; that, in each case,
is germane to the obligations of the Parties set forth in this Agreement.
 
"Change Order" means the written agreement regarding a Change contemplated by
Section 9.4.
 
"Claim" has the meaning set forth in Section 27.1.
 
"Combined License" or "COL" means the combined construction and operating
license issued pursuant to 10 C.F.R. Part 52 for the Facility.
 
"Combined License Application" or "COLA" means the COL application for the
Facility at the Site that has been submitted to the NRC, as such application may
be updated or changed from time to time.
 
"Consortium Member" has the meaning set forth in the opening paragraph of this
Agreement.
 
"Construction and Installation Tests" means the tests conducted as provided in
Section 11.2.
 
"Construction Equipment" means equipment, machinery, materials and/or test
equipment used in the excavation, civil work, mechanical/electrical installation
and/or testing of the Facility, until such equipment is no longer needed for
tasks associated with Contractor's Scope of Work, and which shall not become a
permanent part of the Facility.
 
"Contract Price" means [**].
 
"Contractor" has the meaning set forth in the opening paragraph of this
Agreement.
 
"Contractor Disclosable Information" has the meaning set forth in Section
19.3(a).
 
"Contractor Interests" means Contractor and its (or their) members, and its (or
their) respective Affiliates, successors and assigns, including any tier of the
foregoing, its (or their) Subcontractors (including suppliers) of any tier, and
employees of all the foregoing, this being limited to any activity connected in
any way with this Agreement.
 
"Contractor Non-Disclosable Information" has the meaning set forth in Section
19.3(a).
 
"Contractor Permits" means the Governmental Approvals identified as Contractor
Permits in Exhibit C.
 
"Contractor's Project Director" means the Person whom Contractor designates in
writing to administer this Agreement on behalf of Contractor.
 
[**]
 
[**]
 


-3-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
 
"Day" as used in the Agreement means a calendar day and includes Saturdays,
Sundays and legal holidays.
 
[**]
 
"Design Control Document" or "DCD" means the revision of the AP1000 Nuclear
Power Plant Design Control Document, APP-GW-GL-700, that is in effect as of the
Effective Date.
 
"Documentation" means the documents that Contractor has agreed to provide in its
Scope of Work as set forth in Exhibit A.
 
"DOE" means the U.S. Department of Energy and its staff.
 
"Effective Date" means the date of this Agreement first above written.
 
"Employment Taxes" has the meaning set forth in Section 26.1.
 
"Equipment" means machinery, computer hardware and its associated software,
apparatus, components, articles, materials, systems and structures, and items of
any kind that shall become a permanent part of the Facility to be provided by
Contractor to Owner under this Agreement, but excluding the Nuclear Fuel.
 
"Equipment Warranty" has the meaning set forth in Section 14.1(a)(i).
 
"Exhibit" means each one of the documents Exhibit A through W annexed to this
Agreement.
 
"Existing Confidentiality Agreement" has the meaning set forth in Section
19.2(c)(i).
 
[**]
 
[**]
 
"Facility" means the Unit or Units and the Ancillary Facilities, and is more
fully described in Exhibit A.
 
"Facility Documentation" means the Documentation of the applicable Consortium
Member plus, if not included within the Documentation, material and information
within the possession or control of such Consortium Member or its Subcontractors
and that Consortium Member has the right to transfer, sublicense or
pass-through[**]. Facility Documentation does not include software or its
associated documentation that is the subject of Exhibit M-1, Software License.
 
"Facility Manuals" means those manuals provided by Contractor for use by the
Operator in connection with the operation and maintenance of the Facility.
 
"Facility Purposes" has the meaning set forth in Section 19.2(b)(i).
 
[**]
 
"Final Completion" means that a Unit has achieved all the conditions set forth
in Section 12.6.
 
"Final Completion Punch List" has the meaning set forth in Section 12.5.
 
"Final Payment Invoice" has the meaning set forth in Section 8.3.
 
[**]
 


-4-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
 
[**]
 
[**]
 
"Full Notice to Proceed" means the written notice that Owner gives to Contractor
authorizing Contractor to proceed with the remainder of the Work, subject to the
limitations set forth in Section 3.2(b).
 
[**]
 
"Good Industry Practices" means any of the practices, methods, standards and
acts engaged in and generally acceptable to the nuclear power industry in the
United States that, at a particular time, in the exercise of reasonable judgment
in light of the facts known at the time a decision
 

-5-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures

was made could have been expected to accomplish the desired result consistent
with good business practices, reliability, economy and safety.
 
"Government Approval" means any authorization, consent, approval, clearance,
license, ruling, permit, tariff, certification, exemption, filing, variance,
order, judgment, no-action or no-objection certificate, certificate, decree,
decision, declaration or publication of, notices to, confirmation or exemption
from, or registration by or with any Government Authority relating to the
design, engineering, procurement, construction, testing, financing, completion,
ownership or operation of the Facility.
 
"Government Authority" means any federal, state, county, city, local, municipal,
foreign or other government or quasi-governmental authority or any department,
agency, subdivision, court or other tribunal of any of the foregoing that has
jurisdiction over Owner, Contractor, the Facility or the activities that are the
subject of this Agreement.
 
"Guaranteed Substantial Completion Date" for a Unit means the date set forth for
such event in the Project Schedule as such date may be extended due to a Change
or otherwise pursuant to the terms hereof.
 
"Hazardous Materials" means any substance or material regulated or governed by
any Governmental Authority, or any substance, emission or material now or
hereafter deemed by any court or Government Authority having jurisdiction to be
a "regulated substance", "hazardous substance", "toxic substance", "pesticide",
"hazardous waste", or any similar classification, including by reason of
deleterious properties, ignitability, corrosivity, reactivity, carcinogenicity,
or reproductive toxicity, and shall include those substances defined as a
"source", "special nuclear" or "by-product" material pursuant to Section 11 of
the AEA (42 U.S.C. Section 2014 et seq.) and those substances defined as
"residual radioactive material" in Section 101 of the Uranium Mill Tailings
Radiation Control Act of 1978 (42 U.S.C. Sections 7901 et seq.).
 
"Hold Point" means a critical step in a manufacturing or testing process beyond
which Contractor or a Subcontractor cannot proceed except pursuant to the
provisions in Section 5.6.
 
[**]
 
"Industry Codes and Standards" means the codes and standards set forth in
Exhibit N.
 
"Insolvent" means, with respect to a Person, that such Person (i) makes any
general assignment or any general arrangement for the benefit of creditors, (ii)
files a petition or otherwise commences, authorizes, defaults as to or
acquiesces in the commencement of a case, petition, proceeding or cause of
action under any bankruptcy, insolvency or similar law for the protection of
debtors or creditors, or has such a case, petition, proceeding or cause of
action involuntarily filed or commenced against it and such case, petition,
proceeding or cause of action is not withdrawn or dismissed within sixty (60)
Days after such filing, (iii) otherwise becomes adjudicated a debtor in
bankruptcy or insolvent (however evidenced), (iv) is unable (or admits in
writing its inability) generally to pay its debts as they become due, (v) is
dissolved (other than pursuant to a consolidation, acquisition, amalgamation or
merger), (vi) has a resolution passed
 

-6-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

for its winding-up, official management or liquidation (other than pursuant to a
consolidation, acquisition, amalgamation or merger), (vii) seeks, or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, assignee, receiver, trustee, custodian or other similar entity or
official for all or substantially all of its assets, (viii) has a secured party
take possession of all or substantially all of its assets or has a distress,
levy, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all of its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within sixty (60) Days
thereafter, (ix) causes or is subject to any event with respect to which, under
the applicable laws of any jurisdiction, said event has an analogous effect to
any of the events specified in clauses (i) to (viii) (inclusive); or (x) takes
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts.
 
"Invitees" means, with respect to a Person, such personnel or other Persons as
have been permitted entry onto the Site by such Person.
 
"ITAAC" means the NRC inspections, tests and analyses and their associated
acceptance criteria which are approved and issued for the Facility pursuant to
10 C.F.R. § 52.97(b)(1).
 
"Joint Test Working Group" has the meaning set forth in Section 11.1(b).
 
[**]
 
"Law" means (a) any constitution, statute, law, rule, regulation, code, treaty,
ordinance, judgment, decree, writ, order, concession, grant, franchise, license,
agreement, directive, requirement, or other governmental restriction or any
similar form of decision of or determination by, or any binding interpretation
or administration of any of the foregoing by, any Government Authority, whether
now or hereafter in effect or (b) any requirements or conditions on or with
respect to the issuance, maintenance or renewal of any Government Approval or
applications therefore, whether now or hereafter in effect.
 
"Licensing Basis" means the NRC requirements applicable to the Facility as set
forth in, until such time as the COL is issued, the DCD and, upon its issuance,
the COL.
 
"Lien" means any lien, mortgage, pledge, encumbrance, charge, security interest,
option, right of first refusal, other defect in title or other restriction of
any kind or nature.
 
"Limited Agency Agreement" has the meaning set forth in the opening paragraph of
this Agreement.
 
"Limited Notice to Proceed" means the written notice that Owner gives to
Contractor authorizing Contractor to proceed with the Work in a limited manner
in accordance with Section 3.2(a).
 
[**]
 
[**]
 
"Maintenance Procedures" means the procedures, written or electronic, required
to perform predictive, corrective, and preventive maintenance of the Facility
systems, components and structures, and those procedures required for
calibration and testing of instrumentation and measurement systems and other
components that are required for operation and maintenance of the Facility.
 
"Major Equipment" means the following equipment: steam generators, reactor
vessel and reactor vessel head, control rod drive mechanisms, main turbine, main
turbine generator, turbine deaerator, reactor coolant pumps, containment vessel,
cooling towers, main turbine condenser, reactor internals, main step-up
transformers, pressurizer, diesel generators, feedwater pumps, circulating


-7-
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
water pumps, polar crane, core makeup tanks, moisture separator reheaters, and
any other equipment for which the contract(s) with the Subcontractor is for an
amount in excess of [**] or that Owner and Contractor agree shall be designated
as Major Equipment.
 
“Major Equipment Purchase Order” has the meaning set forth in Section 3.7(c)(i).
 
“Major Equipment Vendor” has the meaning set forth in Section 3.7(c)(i).
 
"Major Subcontract" means a contract with a Major Subcontractor.
 
"Major Subcontractor" means the Subcontractors (or category of Subcontractors)
identified on Exhibit P-1. For the avoidance of doubt, Major Subcontractors may
include, but are not limited to, suppliers of Major Equipment.
 
"Mandatory Spare Parts" means those items to be identified in Exhibit A as
Mandatory Spare Parts and required to support initial plant startup and to
perform routine maintenance of the Equipment during the first two (2) years of
plant operation.
 
[**]
 
"Member" has the meaning set forth in Section 27.5(b).
 
"Milestone" means an event or series of events in the execution of the Work as
set forth in Exhibit F-1.
 
"Milestone Payment" means the payment due with respect to a completed Milestone.
 
"Milestone Payment Schedule" means the Milestone Payment Schedule set forth in
Exhibit F-1.
 
"Net Unit Electrical Output" means the electrical power of the Unit measured at
the high side of the step-up transformer, with the conditions as stated in
Exhibit L.
 
"Net Unit Electrical Output Guarantee" has the meaning set forth in Section
11.6.
 

-8-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

"Net Unit Electrical Output Test" has the meaning set forth in Section 11.5(b).
 
"NRC" means the U.S. Nuclear Regulatory Commission and its staff.
 
[**]
 
"Nuclear Fuel" means fabricated nuclear fuel and services meeting the principal
design requirements referenced in the DCD.
 
"Nuclear Incident" means any occurrence that causes bodily injury, sickness,
disease or death, or loss of or damage to property, or loss of use of property,
arising out of or resulting from the radioactive, toxic, explosive, or other
hazardous properties of source material, special nuclear material, or by-product
material which is used in connection with the operation of the Facility. "Source
material", "special nuclear material", and "by-product material", as applicable
to this Agreement shall have those meanings assigned by the AEA.
 
"NuStart" means NuStart Energy Development, LLC.
 
"OCIP" has the meaning set forth in Section 16.2(a).
 
"Operating Procedures" means the procedures, written or electronic, required to
operate the AP1000 Nuclear Power Plant under normal, abnormal, emergency,
shutdown, or startup conditions.
 
[**]
 
"Operator" means Operator of a Unit and/or the Facility, it being understood
that Contractor shall not be deemed to be the Operator of a Unit and/or the
Facility under any circumstances.
 
"Optional Spare Parts" means those items that may be required to perform major
maintenance of the Equipment, such as periodic overhaul, or that could fail
based on industry experience and for which replacement parts may require longer
lead times to obtain from the original equipment manufacturers.
 
"OSHA" has the meaning set forth in Section 23.3.
 
"OSHA Standards" has the meaning set forth in Section 23.3(b).
 
[**]
 
"Owner" has the meaning set forth in the opening paragraph of this Agreement.
 
[**]
 
[**]
 

-9-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

"Owner Permits" means the Government Approvals identified as Owner Permits in
Exhibit C.
 
[**]
 
"Owner's Project Director" means the Person who Owner designates in writing to
act on behalf of Owner under this Agreement.
 
[**]
 
"Party" and "Parties" has the meaning set forth in the opening paragraph of this
Agreement.
 
"Payment Plan" has the meaning set forth in Section 8.1(a).
 
[**]
 
[**]
 
[**]
 
"Performance Test" means the tests conducted as provided in Section 11.5.
 
"Person" means any individual, corporation, company, partnership, joint venture,
association, trust, unincorporated organization or Government Authority.
 
"Personnel" means, with respect to a Person, such Person's employees, officers,
directors, agents, personnel, representatives, subcontractors of any tier
(including, for Contractor, its Subcontractors), vendors and any other third
party independent contractors with whom such Person has contracted.
 
"Phase I" means the portion of the Work described in Section 3.2(a).
 
"Phase II" means the portion of the Work described in Section 3.2(b).
 
"PQAP" has the meaning set forth in Section 5.1(a).
 
"PQAPIP" has the meaning set forth in Section 5.1(a).
 
"Preoperational Test Completion" has the meaning set forth in Section 12.2(b).
 
"Preoperational Test Group" has the meaning set forth in Section 11.3(b).
 

-10-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

"Preoperational Tests" means the tests conducted as provided in Section 11.3.
 
"Price Adjustment Provisions" means the terms set forth in Article 7 and Exhibit
J.
 
[**]
 
[**]
 
[**]
 
"Project Execution Plan" means the plan to be developed by Contractor and
approved by Owner as provided in Section 3.5(h) setting forth the processes and
procedures that shall enable the Work to be managed in an effective and
efficient manner and in accordance with the requirements of this Agreement.
 
"Project Schedule" means the schedule of key dates for completion of the Work as
set forth in Exhibit E.
 
"Proprietary Data" means the terms of this Agreement and any and all
information, data, software, matter or thing of a secret, confidential or
private nature relating to the business of the disclosing Party or its
Affiliates, including matters of a technical nature (such as know-how,
processes, data and techniques), matters of a business nature (such as
information about costs, profits, markets, sales, customers, suppliers, the
Parties' contractual dealings with each other and the projects that are the
subject-matter thereof), matters of a proprietary nature (such as information
about patents, patent applications, copyrights, trade secrets and trademarks),
other information of a similar nature, and any other information which has been
derived from the foregoing information by the receiving Party; provided,
however, that Proprietary Data shall not include information which: (a) is
legally in possession of the receiving Party prior to receipt thereof from the
other Party; (b) the receiving Party can show by suitable evidence to have been
independently developed by the receiving Party or its employees, consultants,
affiliates or agents; (c) enters the public domain through no fault of the
receiving Party or others within its control; (d) is disclosed to the receiving
Party, without restriction or breach of an obligation of confidentiality to the
disclosing Party or (e) is legally required to be disclosed; provided that the
receiving Party subject to such a requirement uses its reasonable best efforts
to notify the other Party of any request or subpoena for the production of any
Proprietary Data and provides such Party with an opportunity to resist such a
request or subpoena.
 
[**]
 

-11-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
xecution Version                                                           
Confidential Trade Secret Information—Subject to Restricted Procedures

"Quality Assurance Program" has the meaning set forth in Section 5.1(a).
 
"Ready for Performance Test Date" has the meaning set forth in Section 11.5(c).
 
"Ready for Startup Test Date" has the meaning set forth in Section 11.4(c).
 
"Recipient" has the meaning set forth in Section 19.2(c)(i).
 
[**]
 
"Sales Tax" means any sales, use or similar tax imposed on Contractor, any
Subcontractor or Owner with respect to the Work by any Government Authority.
 
"Santee Cooper" has the meaning set forth in the opening paragraph of this
Agreement.
 
"SCE&G" has the meaning set forth in the opening paragraph of this Agreement.
 
"Scope of Work" means the scope of work and supply and division of
responsibilities between Owner and Contractor set forth in Exhibit A.
 
"Screening Measures" has the meaning set forth in Section 24.1.
 
"Services" means all labor, transportation, packaging, storage, designing,
drawing, creating, engineering, demolition, Site preparation, manufacturing,
construction, commissioning, installation, testing, equipping, verification,
training, procurement, Documentation, licenses to intellectual property or
otherwise and other work, services and actions (including pursuant to any
warranty obligations) to be performed by Contractor hereunder (whether at the
Site or otherwise) in connection with, or relating to, the Facility (or any
component thereof, including any Equipment).
 
"Services Warranty" has the meaning set forth in Section 14.2.
 
"Services Warranty Period" has the meaning set forth in Section 14.2.
 
[**]
 
"Shaw" means The Shaw Group, Inc.
 
"Site" means the premises (or portion thereof) owned or leased by Owner on which
the Facility shall be located, and including any construction laydown areas, as
more specifically described in Exhibit R.
 
"Software" has the meaning set forth in Exhibit M.
 
"Specifications" means the design specifications and drawings, and changes
thereto, prepared by Contractor or its Subcontractors for the design,
engineering and construction of the Facility.
 

-12-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

"SSDs" has the meaning set forth in Section 19.3(b)(viii).
 
"Standard Equipment Warranty Period" has the meaning set forth in Section
14.1(a)(ii).
 
"Standard Plant" means the plant design features and buildings or structures in
the scope of the AP1000 Nuclear Power Plant certification as shown in the DCD
Site Plan, Figure 1.2-2.
 
"Startup Test Completion" has the meaning set forth in Section 12.3(b).
 
"Startup Test Group" has the meaning set forth in Section 11.4(b).
 
"Startup Tests" means the tests conducted as provided in Section 11.4.
 
"Stone & Webster" has the meaning set forth in the opening paragraph of this
Agreement.
 
[**]
 
"Subcontract" means any contract, purchase order or other writing between
Contractor and any Subcontractor under which the Subcontractor performs or
provides any portion of the Work.
 
"Subcontractor" means (a) any Person other than Contractor performing or
providing any portion of the Work, whether hired directly by Contractor or by a
Person hired by Contractor and including every tier of subcontractors,
sub-subcontractors and so forth, and (b) any Person providing or supplying all
or a portion of the equipment or materials and supplies required by any Person
performing or providing any portion of the Work to perform or provide the Work,
whether or not incorporated into the Facility, including, any materialman,
vendor or supplier, whether hired directly by Contractor or by a Person hired by
Contractor and including every tier of subcontractors, sub-subcontractors and so
forth.
 
"Substantial Completion" means that a Unit shall have achieved all the
conditions set forth in Section 12.4.
 
"Substantial Completion Date" means the date on which Substantial Completion has
occurred.
 
[**]
 
[**]
 
[**]
 
"Taxes" means all present and future license, documentation, recording and
registration fees, all taxes (including income, gross receipts, unincorporated
business income, payroll, sales, use, personal property (tangible and
intangible), real estate, excise and stamp taxes), levies, imports, duties,
assessments, fees (customs or otherwise), charges and withholdings of any nature
whatsoever, and all penalties, fines, additions to tax, and interest imposed by
any Government Authority.
 

-13-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

"Technical Support" includes providing qualified manpower and furnishing of
technical guidance, advice and counsel with respect to Owner or its Personnel at
the Site, and includes recommending a course of action with respect to Owner's
operation of a Unit or the Facility based upon current design, engineering,
construction and testing practices, but does not include or require any
supervision, regulation, control, arbitration or measurement of Owner's
Personnel.
 
[**]
 
"Third Party Claim" means any claim, demand or cause of action of every kind and
character by any Person other than Owner or Contractor.
 
[**]
 
[**]
 
[**]
 
[**]
 
"Toshiba" means Toshiba Corporation.
 
"Turnover" has the meaning set forth in Section 12.1(a).
 

-14-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

"Uncontrollable Circumstance" means any event or condition beyond the reasonable
control of a Party despite its reasonable efforts to prevent, avoid, delay or
mitigate such acts, events or occurrences, which prevents, impacts or delays a
Party from performing its obligations under this Agreement, including but not
limited to the following:
 
(a) An act of God, including landslide, lightning, earthquake, fire, explosion,
storm, flood, unusual or severe weather conditions, including hurricanes,
tornadoes; and any precautionary actions taken in connection therewith;
 
(b) Acts of a public enemy, war, blockade, embargo, insurrection, riot or civil
disturbance, sabotage or similar occurrence or any exercise of the power of
eminent domain, police power, any act of terrorism, epidemic, condemnation or
other taking by or on behalf of any public, quasi-public or private entity; any
strike or other concerted labor actions; and any precautionary action or
evacuation taken in connection with any of the foregoing;
 
(c) The suspension, termination, interruption, denial, delay in obtaining or
failure of renewal or issuance of any Government Approval relating in any way to
the Work or operation of the Facility that is not the result of willful or
negligent action by the Party claiming the Uncontrollable Circumstance;
 
(d) An order or other action by a Government Authority[**];
 
(e) [**]; or
 
(f) [**].
 
[**]
 
"Unit" means each AP1000 Nuclear Power Plant to be constructed hereunder at the
Site. "First Unit" or "Unit 2" refers to the first such Unit to be constructed
and "Second Unit" or "Unit 3" refers to the second such Unit to be constructed.
 
[**]
 
"Unit Mechanical Completion" has the meaning set forth in Section 12.2(a).
 
"Warranties" means the obligations of Contractor under Article 14.
 

-15-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

"Warranty" refers to either the Equipment Warranty or the Services Warranty, as
the case may be.
 
"Warranty Period" means [**].
 
"Westinghouse" has the meaning set forth in the opening paragraph of this
Agreement.
 
[**]
 
"Whistleblower Provisions" has the meaning set forth in Section 24.4.
 
"Witness Point" means a critical step in a manufacturing or testing process that
is subject to witnessing by Owner or its authorized representative in accordance
with the procedures set forth in Section 5.6.
 
"Work" means the supervision, labor, Services, material, equipment, tools,
vehicles, transportation, storage, design, engineering, procurement, site
preparation, construction, installation, equipping, testing, and other things
and actions to be supplied by or through Contractor necessary to furnish and
install the Facility at the Site consistent with Contractor's Scope of Work and
necessary to bring the Unit(s) to Final Completion subject to and in accordance
with the terms of this Agreement.
 
ARTICLE 2 – INTERPRETATION
 
A. Titles, headings, and subheadings of the various articles and paragraphs of
this Agreement are used for convenience only and shall not be deemed to be a
part thereof or be taken into consideration in the interpretation or
construction of this Agreement.
 
B. Words importing the singular only shall also include the plural and vice
versa where the context requires. Words in the masculine gender shall be deemed
to include the feminine gender and vice versa.
 
C. Unless the context otherwise requires, any reference to a document shall mean
such document as amended, supplemented or otherwise modified and in effect from
time to time.
 
D. Unless otherwise stated, any reference to a party shall include its
successors and permitted assigns, and any reference to a Government Authority
shall include any entity succeeding to its functions.
 
E. Wherever a provision is made in this Agreement for the giving of notice,
consent or approval by any person, such notice, consent or approval shall be in
writing, and the word "notify" shall be construed accordingly.
 
F. This Agreement and the documentation to be supplied hereunder shall be in the
English language.
 

-16-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

G. Unless the context requires otherwise, with regard to general oversight of
the Work, review of the drawings and Specifications and other documents, access
to the Site and Work and other similar rights of Owner, the term Owner shall
mean the Owner's Project Director or his designee. Unless the context requires
otherwise any reference contained herein to this Agreement or any other
agreement or any schedule, Exhibit or attachment hereto or thereto shall mean
this Agreement or such other agreement or such schedules, Exhibits and
attachments, as they may be amended or supplemented, unless otherwise stated.
 
H. Words and abbreviations not otherwise defined in this Agreement which have
well-known nuclear industry meanings in the United States are used in this
Agreement in accordance with those recognized meanings.
 
I. Neither Contractor nor Owner shall assert or claim a presumption disfavoring
the other by virtue of the fact that this Agreement was drafted primarily by
legal counsel for the other, and this Agreement shall be construed as if drafted
jointly by Owner and Contractor and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
 
J. In the event the due date for any payment falls on a day that is not a
Business Day, payment shall be due on the next Business Day.
 
ARTICLE 3 – SCOPE OF WORK
 
3.1 General. Contractor shall perform the Work identified as Contractor's
responsibility in the Scope of Work (Exhibit A). The Work shall be performed in
two phases, as more fully described in Section 3.2. Owner, as licensee under the
COL, shall be ultimately responsible for the execution of all obligations and
responsibilities under such COL; provided, however, that the Parties agree and
acknowledge that Owner’s responsibility under the COL does not relieve
Contractor of any its obligations and responsibilities in the performance of
Contractor’s Work under the Agreement as described more fully herein.
 
3.2 Phases of the Work.
 
(a) Phase I. Phase I of the Work shall consist of Contractor's engineering
support and other services required by Owner to support Owner's licensing
efforts for the Facility (including receipt of approvals from the Public Service
Commission of the State of South Carolina), continuation of design work (other
than design work performed under the NuStart program), project management,
engineering and administrative support to procure long lead time Equipment, the
procurement of long lead time Equipment, construction mobilization and Site
preparation work, all as more specifically described in Exhibit A. Phase I shall
commence upon the Effective Date and shall continue until the earlier of
issuance of the Full Notice to Proceed or termination of this Agreement in
accordance with Article 22; provided, however, that Phase I Site Work must be
authorized by Owner pursuant to one or more Limited Notices to Proceed. By
mutual agreement of the Parties as set forth in a Change Order issued pursuant
to Article 9, additional Site Work identified as part of Phase II in the Scope
of Work may be moved to Phase I and authorized by Owner to proceed by means of
an additional Limited Notice to Proceed. In the event that any Phase I Work that
was commenced under separate
 

-17-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

purchase orders between Owner and one or both of the Consortium Members (the
"Purchase Orders") remains to be completed as of the Effective Date, then as of
June 1, 2008, the Purchase Orders shall be terminated and the remaining work
thereunder will be subsumed by this Agreement.
 
(b) Phase II. Phase II of the Work shall consist of the remainder of the Work as
described in Exhibit A, to commence upon issuance of a notice (the "Full Notice
to Proceed") and to continue until Final Completion unless the Agreement is
earlier terminated in accordance with Article 22. The Parties acknowledge that
the Full Notice to Proceed will not be issued unless and until the COL is
received.
 
3.3 Project Schedule.
 
(a) A Project Schedule is attached to this Agreement as Exhibit E. The Project
Schedule includes milestones for key activities, such as the placement of orders
for long lead-time Equipment. Contractor shall update the Project Schedule
quarterly prior to the commencement of on-Site construction work and monthly
thereafter to reflect the most current information concerning the scheduled
Milestones and provide the updated Project Schedule to Owner for its review and
comment. [**] Subject to the preceding sentences, Changes to the Guaranteed
Substantial Completion date(s) shall be in accordance with Article 9 of this
Agreement.
 
(b) If Owner desires to cancel the Second Unit, it shall provide written notice
of such intent to Contractor on or before[**]. The Guaranteed Substantial
Completion Dates of the First Unit and Second Unit are [**]. The nuclear island
concrete basemat shall be poured prior to [**] on both Units. The Guaranteed
Substantial Completion Dates are based on a Full Notice to Proceed being
received no later than [**] the Guaranteed Substantial Completion Date for the
First Unit, at which time first safety-related concrete must be placed. Prior to
placing the first safety-related concrete, preparatory work, including the mud
mat and rebar placement must be performed. Should the NRC review schedule for
the COLA not support this schedule, Contractor shall be entitled to a Change
Order pursuant to Article 9. In preparing such Change Order, the Parties will
work toward the goal of maintaining the Guaranteed Substantial Completion Dates
as stated above.
 
3.4 Not Used.
 

-18-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

3.5 Contractor Responsibilities.
 
(a) Industry Standards. Subject to Article 9, Contractor shall perform and
complete its obligations under this Agreement in accordance with applicable
Laws, this Agreement, Industry Codes and Standards, and Good Industry Practices.
In the event of any conflict between any of the authorities in the foregoing
sentence, applicable Laws shall control over the terms of this Agreement, Good
Industry Practices and Industry Codes and Standards; the terms of this Agreement
shall control over Good Industry Practices and Industry Codes and Standards; and
Industry Codes and Standards shall control over Good Industry Practices.
 
(b) Contractor's Key Personnel. Exhibit B contains a chart of Contractor's
intended organization for its performance under this Agreement, including those
positions to be designated as "key" management for the performance of the Work.
For such key management positions, Contractor shall provide Owner with the
resumes of the persons filling such positions for Owner's approval, which shall
not be unreasonably withheld. Once Owner has approved any such person,
Contractor shall not remove such person for its key management position
described in Exhibit B without Owner's consent, which shall not be unreasonably
withheld. If at any time during the performance of the Work, any of Contractor's
personnel becomes, for any reason, unacceptable to Owner, then, upon notice from
Owner, Contractor shall replace such unacceptable individual with an individual
reasonably acceptable to Owner. Contractor's Project Director shall act as
Contractor's liaison with Owner and shall have the authority to administer and
manage this Agreement on behalf of Contractor, subject to any limitations on
such authority notified by Contractor to Owner in writing.
 
(c) AP1000 Facility Information. The AP1000 Facility Information shall be
controlled and maintained by Contractor for such period of time as is required
pursuant to Contractor's Quality Assurance Program or, for information not
covered by such Quality Assurance Program in accordance with Contractor’s
document retention procedures. The AP1000 Facility Information shall contain
Facility deliverable documents and information, either directly or by reference.
A means to access and print out documentation and information in the AP1000
Facility Information shall be made available to Owner through an information
management system. Documentation required to be provided to Owner as set forth
in Exhibit A shall be provided in accordance with the Project Schedule.
 
(d) Control of Work. Contractor shall be solely responsible for all construction
means, methods, techniques, sequences, procedures, safety and quality assurance,
and quality control programs in connection with the performance of Contractor's
Work. Under the conditions stated in Section 3.1 of this Agreement, Owner, as
licensee under the COL, shall be ultimately responsible for the execution of all
obligations and responsibilities under such COL. As such and under this
Agreement, Owner has delegated to Contractor the overall control and
implementation of all aspects of the Work. Accordingly, Contractor will develop
a Project Execution Plan as provided in Section 3.5(h) which will identify all
necessary interfaces between Contractor and Owner to assure that each Party can
adequately fulfill its respective responsibilities under this Agreement and the
applicable regulatory requirements.
 
(e) Emergencies. In the event of any emergency endangering life or property,
Contractor shall take all actions as may be reasonable and necessary to prevent,
avoid or mitigate
 

-19-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution
Version                                                          Confidential
Trade Secret Information—Subject to Restricted Procedures

injury, damage or loss and shall promptly report each such emergency, and
Contractor's responses thereto, to Owner. In any event, Contractor shall use
commercially reasonable efforts to report an emergency to Owner in sufficient
time to allow Owner to make any required reports to any Government Authority in
accordance with applicable Laws.
 
(f) Office Facilities. During construction, Contractor shall provide Owner with
office facilities on the Site as specified in Exhibit A.
 
(g) Periodic Reports and Meetings.
 
(i) Status Report. On a monthly basis, Contractor shall submit to Owner a
written status report covering the prior month. The report shall be prepared in
a format reasonably acceptable to Owner[**]. The report also shall include (w) a
description of the progress of the Work, (x) a statement of any significant
issues which remain unresolved and Contractor's recommendations for resolving
the same, (y) a summary of any significant Facility events which are scheduled
or expected to occur during the following interval, and (z) additional
information reasonably requested by Owner. The monthly report may be delivered
electronically.
 
(ii) Attendance and Participation. From the Effective Date until Final
Completion, Contractor shall attend and participate in regular meetings with
Owner which shall occur monthly (or upon such other interval as the Parties
agree) for the purpose of discussing the status of the Work and anticipating and
resolving any problems. Such meetings may be held by conference call or video
conference. Contractor shall prepare and promptly deliver to Owner written
minutes of each meeting, to which Owner shall respond in writing within a
reasonable time if it has any comments.
 
(iii) Schedule Requirements; Updates. Contractor shall prepare and make
available to Owner following the Effective Date, at the Site or such other
location mutually agreed upon by the Parties, a current Project Schedule
depicting critical path activities and illustrating the progress which has been
made on the Work against such schedule, including critical path activities
interconnected by schedule logistics, for Owner's review and comment. Unless
otherwise mutually agreed upon by the Parties, Contractor shall revise and
update the Project Schedule quarterly prior to the commencement of on-Site
construction work and monthly thereafter and shall provide a copy to Owner,
which may be provided electronically; provided, however, that the Guaranteed
Substantial Completion Dates for the Units shall not be revised other than
pursuant to Article 9. Portions of the schedule may be updated weekly to provide
information necessary to support weekly invoices (if applicable). Such partial
updates shall not be deemed to imply an update to the entire Project Schedule.
 
(h) Within sixty (60) Days following the Effective Date, Contractor shall
provide a Project Execution Plan as described in Exhibit D to Owner for its
review and approval.
 
(i) Contractor shall provide Owner with documentation to support Owner's
compliance with Federal Energy Regulatory Commission and South Carolina Public
Service
 

-20-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

Commission cost reporting requirements. The detailed process to provide this
documentation shall be included in the Project Execution Plan, using the
guidelines provided in Exhibit H.
 
3.6 Owner's Responsibilities. Owner shall perform the responsibilities set forth
in this Article and elsewhere in this Agreement, including Exhibit A, at its own
expense and at those times as may be required by this Agreement for the
successful completion of the Work in accordance with the Project Schedule.
 
(a) Appointment of Agent. Santee Cooper has appointed SCE&G as its agent
pursuant to the Limited Agency Agreement, which is attached hereto as Exhibit V,
for all purposes under this Agreement, with the power and authority to bind
Santee Cooper to its obligations herein, subject to the limitations specifically
set forth in the Limited Agency Agreement. Owner shall notify Contractor
promptly in writing if there is any change in the limits of SCE&G's authority
set forth in the Limited Agency Agreement. Contractor shall have the right to
rely on any representation by SCE&G that it has the authority to act on behalf
of Santee Cooper with respect to any and all matters pertaining to this
Agreement, except with respect to those matters where Santee Cooper’s prior
written consent is required under the Limited Agency Agreement. With respect to
those matters set forth in the Limited Agency Agreement, where Santee Cooper’s
prior written consent is required, SCE&G shall provide Contractor with evidence
of Santee Cooper's written consent to any actions taken by SCE&G in connection
with such matters.
 
(b) Owner's Representative. Owner shall appoint Owner's Project Director (and
shall have the right to appoint any successor or replacement Project Director)
with whom Contractor may consult at all reasonable times, and whose
instructions, requests and decisions shall be binding upon Owner as to all
matters pertaining to this Agreement.
 
(c) Access. From and after the time the Project Schedule indicates that
Contractor is required to have access to the Site, Owner shall provide
Contractor, at no additional cost to Contractor, rights of access to such
portions of the Site as Contractor may reasonably require for the construction
of the Facility and for Contractor's office, warehouse, shop buildings, welding
facilities, Contractor's equipment storage, laydown area, and employee parking.
Owner shall cooperate with Contractor so as to minimize disruption by Owner of
Contractor's performance of the Work, and Contractor shall cooperate with Owner
so as to minimize disruption of operation of the Units and the existing unit at
the Site.
 
(d) Site Conditions and Site Parameters. Owner is responsible for all
investigations required to determine the suitability of the Site for the
Facility. This information has been furnished to Contractor. [**] Any subsurface
or other site conditions subsequently discovered at the Site or changes in the
Site parameters that do not conform to the information provided by Owner or were
not evident or readily discernible upon Contractor's inspection shall entitle
Contractor to a Change Order pursuant to Article 9.
 

-21-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(e) Utilities, Consumables and Services. Owner shall provide the electrical
interconnect for power to be exported from the Facility at the interconnection
points identified or to be identified in Exhibit A. The Scope of Work specifies
the division of responsibilities between Owner and Contractor for utilities
during construction and for the supply of certain consumables and services by
Owner during construction and testing of the Facility. All such items to be
supplied by Owner shall be supplied at the times required pursuant to the
Project Schedule. Owner shall provide all Nuclear Fuel.
 
(f) Spare Parts.
 
(i) Mandatory Spare Parts. Within eighteen (18) months after finalization of the
AP1000 Nuclear Power Plant design as specified in the then current Project
Schedule, Contractor shall provide Owner with a list of spare parts for the
Facility referred to as "Mandatory Spare Parts." The Parties shall determine a
mutually agreeable price for such Mandatory Spare Parts, an estimate for which
has been provided in Exhibit H. Mandatory Spare Parts will be provided on a [**]
unless otherwise agreed by the Parties. As part of Contractor's Scope of Work,
Contractor shall provide such Mandatory Spare Parts to Owner by the completion
of the Startup Tests or as otherwise agreed to in the Project Schedule. All of
the foregoing spare parts shall be considered to be parts supplied to Owner
under this Agreement, and title thereto shall pass to Owner in accordance with
Section 21.1. During the Warranty Period, Owner shall use commercially
reasonable efforts to maintain an inventory of spare parts equivalent to the
Mandatory Spare Parts and shall make such spare parts available to Contractor.
 
(ii) Optional Spare Parts. Within eighteen (18) months after finalization of the
AP1000 Nuclear Power Plant design as specified in the then current Project
Schedule, Contractor shall provide Owner with a list of Optional Spare Parts
that are recommended by Contractor and vendors of Equipment comprising the
Facility. At least two (2) years prior to the scheduled completion of the
Startup Tests or as otherwise agreed to in the Project Schedule, Owner shall
identify to Contractor the Optional Spare Parts which Owner wants Contractor to
procure. Contractor shall be entitled to a Change Order pursuant to Article 9 to
cover the additional costs of such Optional Spare Parts. Owner shall make such
procured Optional Spare Parts available to Contractor for use during its
performance of the Work (as supplements for the Mandatory Spare Parts procured
by Contractor pursuant to Section 3.6(f)(i)).
 
(iii) Use and Replacement of Spare Parts. Contractor shall have the right to use
spare parts that are in Owner's inventory specifically during the performance of
the Work or to remedy a Warranty item[**]. Contractor shall coordinate with
Owner concerning the delivery and storage of spare parts.
 
(g) Operation and Maintenance Staff. For those activities supported and/or
conducted by Owner under Articles 11 "Testing" and 12 "Stages of Completion",
Owner shall provide fully trained and qualified operation and maintenance
personnel for testing and operation
 

-22-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution
Version                                                          Confidential
Trade Secret Information—Subject to Restricted Procedures

and maintenance of a Unit or the Facility consistent with Contractor's
requirements as determined during Phase I and as set forth upon such
determination in Exhibit A. If as a result of circumstances encountered during
testing, Contractor determines that additional operation and maintenance
personnel are needed (and provided that such determination has been made in
accordance with Good Industry Practices), Contractor shall have the right to
require that additional operation and maintenance personnel be provided by Owner
upon reasonable advance notice to, and following discussions with, Owner.
 
(h) Job Site Rules. From the Effective Date until Final Completion of the Second
Unit (or if there is no Second Unit, the First Unit), each Party, its
representatives and agents shall abide by the Site safety rules promulgated by
the other Party.
 
3.7 Subcontractors.
 
(a) Selection of Subcontractors. Contractor shall have the right to have
portions of the Work performed by Subcontractors. Subcontractors designated as
Major Subcontractors are identified in Exhibit P-1. After the Effective Date,
Contractor shall provide periodic updates to the Exhibit P-1 list and shall
submit the updated list to Owner for review. Owner shall identify to Contractor
any added Major Subcontractors that are unacceptable to Owner and provide to
Contractor a reasonable basis for Owner's rejection of any such added Major
Subcontractors. Exhibit P-2 contains a list of potential Subcontractors that may
be used for Site construction and related field services. Contractor shall work
proactively with Owner to choose acceptable Subcontractors for performance of
the Work that is not part of the Standard Plant. In the event Contractor desires
to use any Subcontractors that are not listed in Exhibit P-2 to conduct its
Scope of Work on Owner's property with respect to both the Standard Plant and on
work that is not part of the Standard Plant, Contractor shall notify Owner and,
within five (5) Business Days of such notice, Owner shall notify Contractor if
such proposed Subcontractor is not acceptable to Owner (such acceptance not to
be unreasonably withheld). If Owner rejects any such selected Subcontractor and
the use of a different Subcontractor would affect Contractor's costs for
performance of the Work or the Project Schedule, Contractor shall be entitled to
a Change Order pursuant to Article 9. If, however, Owner fails to provide such
notice to Contractor within the five (5) Business Day period, then Owner shall
be deemed to have approved such proposed Subcontractor. Subject to the prior
provisions of this Section 3.7(a) with respect to Major Subcontractors,
Contractor is not obligated to consult with Owner on its selection of
Subcontractors not working on Owner's property. Owner shall have the right to
recommend additions to Exhibit P-1 and P-2 from time to time, subject to
Contractor's approval. Contractor shall be responsible for the actions and
omissions of all Subcontractors.
 
(b) [**]
 

-23-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(c) [**]
 
(i) [**]
 
(ii) [**]
 
(iii) [**]
 
(iv) [**]
 

-24-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(d) [**]
 
(i) [**]
 
(ii) [**]
 

-25-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(e) [**]
 
(f) Subcontract Terms. Contractor shall use commercially reasonable efforts to
include in each Major Equipment Purchase Order provisions in substantially the
following form for the protection of Owner. If Contractor is unable to obtain
such agreement in advance from a Major Equipment Vendor, it shall promptly
notify Owner; however, in the event that this Agreement is terminated,
Contractor shall work cooperatively with Owner to obtain the agreement of the
Major Equipment Vendor to assignment of its Subcontract or the relevant portion
thereof at that time. [**]
 
(i) [**]
 
(ii) [**]
 

-26-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(iii) [**]
 
(iv) [**]
 
(v) [**]
 
ARTICLE 4 – FACILITY LICENSES, PERMITS AND APPROVALS
 
4.1 Owner Permits. Owner shall be responsible for obtaining, maintaining and
paying for Owner Permits (including the COL) and for all communications with any
Government Authorities regarding such Government Approvals. Contractor shall
provide support to Owner in connection with such Government Approvals, including
making personnel available to testify at formal and informal government
proceedings, and providing all documents and information reasonably requested by
Owner, including review and comment to sections prepared by others, and any
amendments thereto, to address formal NRC licensing questions on a schedule that
supports the Project Schedule and licensing support services. Contractor shall
be compensated for such services on a [**]. Owner shall provide as much advance
notice as practical for the testimony of Contractor's Personnel at proceedings
before
 

-27-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

Government Authorities. Contractor provides no assurance or guarantee that the
COL or any other Owner Permit required to be obtained by Owner shall be obtained
by Owner.
 
4.2 Contractor Permits. Contractor shall be responsible for obtaining,
maintaining and paying for the Contractor Permits. Owner shall provide
Contractor reasonable cooperation and assistance in obtaining and maintaining
Contractor Permits.
 
4.3 ITAACs.
 
(a) Contractor shall be responsible for those ITAACs associated with each Unit
as are set forth in the Design Control Document. Any new or additional ITAAC, or
any changes or modification to the ITAAC contained in the Design Control
Document that Owner proposes be added to Contractor's Scope of Work shall be
subject to agreement by Contractor and Owner pursuant to Section 9.1(a) and,
upon such agreement, shall entitle Contractor to a Change Order pursuant to
Article 9.
 
(b) Contractor shall be responsible for conducting, or causing to be conducted
the inspections, tests and analyses associated with each Unit's ITAAC within
Contractor's Scope of Work. Upon completion of such inspections, tests and
analyses, Contractor shall be responsible for preparing and delivering to Owner
the Documentation or other deliverables to demonstrate and confirm that the
related acceptance criteria associated with such inspections, tests and analyses
as applicable to each Unit within Contractor's Scope of Work have been met.
 
ARTICLE 5 – QUALITY ASSURANCE
 
5.1 Quality Assurance.
 
(a) Contractor has sole responsibility for the quality assurance and quality
control of the Work. Contractor has provided to Owner its quality assurance
program consisting of each Consortium Member’s Quality Assurance Program that
has been approved by the NRC (“Quality Assurance Program”). The Quality
Assurance Program and any changes thereto shall meet the requirement of 10
C.F.R. Part 50, Appendix B and ASME NQA-1 – 1994 and be accepted by the NRC and
accepted by Owner. Contractor’s Quality Assurance Program is subject to review
and audit by Owner for compliance with 10 C.F.R. Part 50 Appendix B and ASME
NQA-1 - 1994. Contractor has prepared AP1000 Project-specific clarifications and
modifications with respect to the Quality Assurance Program and has set forth
such items in the Project Quality Assurance Program Interface Plan
(“PQAPIP”). The PQAPIP will be included in the Project Execution Plan and shall
be delivered to Owner for its review and approval. Owner's review and acceptance
of the PQAPIP shall not relieve Contractor from its obligations to comply with
the requirements of this Agreement and 10 C.F.R. Part 50, Appendix B. The
Quality Assurance Program and the PQAPIP will collectively be the “Project
Quality Assurance Program” or “PQAP”. Contractor shall provide Owner with five
(5) copies of the PQAP and Quality Assurance Program or make them available
electronically. Contractor shall follow the PQAP throughout its performance of
the Work. The PQAP and associated policies and procedures shall address
Contractor’s Scope of Work, including, without limitation, systems, structures
and components in a manner consistent with their classification with respect to
their importance to nuclear safety (i.e., safety related, important to safety,
non-safety related) or their
 

-28-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

importance to the capacity, operability and reliability of the Facility as
classified in the DCD. The PQAP shall support Owner's compliance with 10 C.F.R.
Part 50, Appendix B and ASME NQA-1 – 1994 and shall be subject to review and
audit by the Owner at the Owner's request. For purposes of the American Society
of Mechanical Engineers (ASME) Code, Contractor shall be designated as Owner’s
agent.
 
(b) Subcontractor Quality Assurance. In accordance with the PQAP, Contractor
shall also require Major Subcontractors to establish, implement and maintain
appropriate quality assurance programs (which may either be the PQAP or such
other quality assurance program capable of being audited to the requirements of
the PQAP) for their respective portions of the Work consistent with the nuclear
safety quality classification of their portion of the Work. Such programs shall
be made available for review by Owner. Major Subcontractor audit reports shall
be made available for review by Owner or its authorized representative. At its
own cost, Owner or its authorized representative may participate in scheduled
audits of Subcontractors performed by Contractor.
 
5.2 Reporting of Defects, Noncompliance, Failures and Breakdowns of QA Programs.
Contractor shall comply with the provisions of 10 C.F.R. Part 21, "Reporting of
Defects and Noncompliance," and 10 C.F.R. Part 50.55, "Conditions of
construction permits, early site permits, combined license, and manufacturing
licenses," in the performance of its obligations under this Agreement. Without
limiting the foregoing, Contractor shall act as the "dedicating entity," as
defined in 10 C.F.R. § 21.3 and 10 C.F.R. § 50.55(e)(1), and comply with the
requirements of 10 C.F.R. § 21.21(c) and 10 C.F.R. § 50.55(e)(4). Contractor
shall comply with the posting requirements of 10 C.F.R. § 21.6 and 10 C.F.R. §
50.55 at the Site and shall permit, and cause each Subcontractor to permit, the
NRC to inspect records, premises, activities and basic components as necessary
to accomplish the purposes of 10 C.F.R. Part 21, including permitting the NRC
the opportunity to inspect records pertaining to basic components that relate to
the identification and evaluation of deviations, and the reporting of defects
and failures to comply, including any advice given to purchasers or licensees on
the placement, erection, installation, operation, maintenance, modification, or
inspection of a basic component. Contractor shall comply with the provisions of
10 C.F.R. § 50.55(e)(1)(iii)(C) for reporting any significant breakdown in any
portion of the Contractor's or Subcontractor's quality assurance program
conducted under the requirements of Appendix B to 10 C.F.R. Part 50 which could
have produced a defect in a basic component. Contractor shall require in each
contract with its first tier Subcontractors to perform any of the Services or to
furnish any Equipment, at the Site or elsewhere, and that are subject to the
provisions of 10 C.F.R. Part 21 and 10 C.F.R. 50.55, that such Subcontractor
shall comply with the provisions of 10 C.F.R. Part 21 and 10 C.F.R. Part 50.55.
Additionally, Contractor shall require that each Subcontractor include in each
contract with its first tier Subcontractors to perform any of the Services or to
furnish any Equipment, at the Site or elsewhere, and that are subject to the
provisions of 10 C.F.R. Part 21 and 10 C.F.R. Part 50.55 a provision stating
that such Subcontractor shall comply with the provisions of 10 C.F.R. Part 21
and 10 C.F.R. Part 50.55. Contractor shall, and shall require that each of its
first tier Subcontractors, provide Owner with copies of all notices and other
documentation that Contractor or such Subcontractor, as applicable, may disclose
to the NRC pursuant to 10 C.F.R. Part 21 or 10 C.F.R. Part 50.55 concurrently
with such disclosure to the NRC (or, if concurrent disclosure is not practical,
as soon as reasonably practicable following such disclosure).
 

-29-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures

Additionally, each Subcontractor shall require that each of its first tier
Subcontractors provide Owner with copies of all notices and other documentation
that such Subcontractor or its Subcontractors, as applicable, may disclose to
the NRC pursuant to 10 C.F.R. Part 21 or 10 C.F.R. Part 50.55 concurrently with
such disclosure to the NRC (or, if concurrent disclosure is not practical, as
soon as reasonably practicable following such disclosure).
 
5.3 Quality Control and Inspection Activities. Contractor shall be responsible
to perform the quality control and inspection activities in accordance with the
PQAP. The quality control and inspection activities shall be consistent with the
nuclear safety quality classification of the system, structure or component
under evaluation. The Persons performing quality assurance and control functions
for Contractor shall have sufficient authority and organizational freedom to
identify quality problems; to initiate, recommend, or provide solutions; and to
verify implementation of solutions. Such Persons performing quality assurance
and control functions shall report to a management level such that this required
authority and organizational freedom, including sufficient independence from
cost and schedule when opposed to safety considerations, are provided.
 
5.4 Access and Auditing at Contractor Facilities. Contractor shall provide Owner
and its authorized representatives with reasonable access during normal working
hours to the Work at Contractor's facilities, and all pertinent documentation
relating to the Work, for observation and inspection, including auditing of
activities for conformance with the requirements of the PQAP and all
requirements of this Agreement. Inspections and audits of Contractor shall be
coordinated with Contractor.
 
5.5 Access and Audits at Subcontractors' Facilities. Contractor shall include in
its Subcontracts with Major Subcontractors the right of Owner to have access to
such Subcontractors' facilities as follows. During working hours, Owner and its
authorized representatives shall have the right of access to Contractor's and
Major Subcontractors' premises and working facilities for quality assurance and
quality control activities. Contractor shall provide Owner and its authorized
representatives with necessary information and assistance to carry out Owner's
quality assurance and quality control activities. Quality assurance and quality
control activities at Major Subcontractors shall be limited to participation in
scheduled audits and execution of Witness Points identified as the Witness
Points and Hold Points in the manufacturing and fabrication plans for the
Equipment, such as in-process testing and final product review for acceptance.
Quality assurance and quality control activities at Major Subcontractors include
activities necessary to address quality issues which may arise at sub-suppliers.
In cases where Contractor incurs additional cost or delay in the Project
Schedule from its Major Subcontractors due to Owner's request to perform
additional quality assurance and quality control activities beyond these
activities, Contractor shall be entitled to a Change pursuant to Article 9.
Contractor shall implement, and require its Major Subcontractors to implement
measures necessary to be taken to ensure compliance with this Agreement where
such measures are identified as a result of a quality assurance audit or
surveillance carried out by Owner's authorized representatives. The rights of
access described above are subject to restrictions which may be identified by a
Major Subcontractor related to access to proprietary information, additional
costs for access beyond routine audits and Witness Points, reasons of national
security or access by foreign nationals.
 

-30-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

5.6 Witness and Hold Points.
 
(a) Following the selection of a specific vendor for Equipment identified in
Exhibit Q that is part of the Standard Plant and for which there are contractual
Witness Points and Hold Points, Contractor shall identify the associated Witness
Points and Hold Points via inclusion of the Witness Points and Hold Points in
the manufacturing and fabrication plans for the Equipment. After review, Owner
may identify additional Witness Points and Hold Points and Owner shall notify
Contractor of any Owner-designated Witness Points or Hold Points that they shall
attend. In cases where Contractor incurs additional cost or delay in the Project
Schedule from its Major Subcontractors due to Owner's request to add additional
Witness Points and/or Hold Points beyond those identified by Contractor,
Contractor shall be entitled to a Change Order pursuant to Article 9. Contractor
shall provide Owner access to or copies of these manufacturing and fabrication
schedules for Equipment identified in Exhibit Q and the regular updates to these
schedules, such that Owner has advance notice of approaching scheduled Witness
Points and Hold Points. Owner shall be notified in writing by Contractor of
Owner-designated Witness Points and Hold Points as soon as practicable but no
later than [**] Business Days prior to the scheduled activity. Owner shall
acknowledge the notification of Owner-designated Hold Points within [**]
Business Days and indicate whether or not it intends to attend the activity that
is the subject of the Hold Point.
 
(b) Work may proceed with and beyond Owner-designated Witness Points in the
absence of Owner's or its authorized representative's participation without a
written waiver. Work may not proceed with or beyond Owner-designated Hold Points
without a written waiver from Owner. If proper notification has been given and
Owner has responded that it intends to attend the activity that is the subject
of the Owner-designated Hold Point, but Owner or its authorized representative
is unavailable at the designated time, or Owner does not respond as to whether
or not it intends to attend the activity that is the subject of the
Owner-designated Hold Point, the work shall not proceed, Contractor shall be
entitled to a Change Order pursuant to Article 9. Requests by Owner to witness
tests or conduct surveillance after the scheduled point in time designated for a
Witness Point or Hold Point shall be accommodated by Contractor only if
technically feasible, shall entitle Contractor to a Change Order pursuant to
Article 9.
 
(c) Witnessing of tests or other surveillance by Owner shall be at Owner's
expense. If Owner performs the surveillance or elects not to perform a
surveillance, such surveillance or waiver shall not relieve Contractor of its
obligations under this Agreement.
 
(d) Any nonconformance or deviation from design requirements for the Equipment
listed in Exhibit Q which results in "repair" or "accept as is" dispositions to
design requirements shall be submitted to Owner for its written approval, which
shall not be unreasonably withheld. Repaired and reworked items shall be
re-inspected to verify conformance to the requirements specified by the
disposition. A nonconformance which represents significant conditions adverse to
quality submitted for Owner's approval shall include the identification of the
cause of the nonconformance and the corrective action to prevent recurrence.
 

-31-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

5.7 Owner's Right to Inspect and Stop Work.
 
(a) Owner's Right to Inspect. Owner shall have the right to have its authorized
representatives inspect the Work in order to assure that the Work complies with
the requirements of this Agreement, including Contractor's PQAP. Inspection by
Owner shall not be deemed to be supervision by Owner of Contractor and shall not
relieve Contractor of any responsibility for performing the Work in accordance
with this Agreement. Any acceptance or approval by Owner shall not be deemed to
constitute final acceptance of same by Owner, but shall be only for the purpose
of assuring that the Work complies with this Agreement. Owner may report to
Contractor any unsafe or improper conditions or practices observed at the Site
for action by Contractor in correction or enforcement.
 
(b) Defective Work. If Owner's inspection reveals any non-compliance or any
other defects in any portion of Work, then Contractor shall, promptly upon its
receipt of notice from Owner, take such actions as are required with respect to
such defective Work in accordance with its Quality Assurance Program. If
Contractor is not taking the actions required with respect to defective Work in
accordance with the PQAP, Owner shall have the right to cause Contractor to take
corrective action.
 
(c) Right to Stop Work for Cause. If Contractor fails to take corrective action
for defective Work as required under Section 5.7(b), then Owner, by written
order, may order Contractor to stop performance of the portion of the Work
affected thereby, until the cause of such order has been eliminated. In
addition, Owner, by written order, may order Contractor to stop performance if
the activities of Contractor at the Site reasonably appear to Owner to cause or
threaten to cause danger to life or damage to property. Contractor shall not be
entitled to a Change Order for stop Work orders properly issued pursuant to the
terms of this Section 5.7(c).
 
(d) Uncovering of Work. Prior to the commencement of the Warranty Period, in the
event Owner requests that any Work be uncovered to determine whether it is
deficient, Contractor shall be entitled to a Change Order pursuant to Article 9
unless the Work is found to be deficient. If the Work is found to be deficient,
Contractor shall repair or replace it or take other appropriate corrective
action. During the Warranty Period, the provisions of Article 14 shall apply to
any Work that does not conform to the Warranties.
 
ARTICLE 6 – CONTRACT PRICE
 
6.1 Components of the Contract Price. The Contract Price is divided by Unit and
by Consortium Member, as further described in Exhibit H. [**]
 
6.2 [**]
 

-32-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
6.3 [**]
 
(a) [**]
 
(i) [**]
 
(ii) [**]
 
(iii) [**]
 

-33-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(b)           [**]
 
ARTICLE 7 – PRICE ADJUSTMENT PROVISIONS
 
The amounts payable to Contractor under this Agreement (other than the Fixed
Price portion of the Contract Price) shall be subject to the Price Adjustment
Provisions described in Exhibit J. [**] [**]
 
ARTICLE 8 – PAYMENTS
 
8.1 [**] Payments.
 
(a) Payment for [**]. Prior to the commencement of any [**], Contractor shall
provide to Owner a projected payment plan[**] (the "Payment Plan", to be
appended to this Agreement as Exhibit F-2). [**]Contractor shall deliver to
Owner an invoice (in electronic form) [**]based on costs invoiced to Contractor
or incurred by Contractor due to hours worked or otherwise during [**]. Payment
shall be due in the form of an electronic transfer of funds from Owner to
Contractor's account by [**]. [**]the Parties shall review the Payment Plan and
the actual documented costs incurred to determine whether changes are required
to the Payment Plan to account for any amounts over or under invoiced by
Contractor. The Payment Plan shall be revised and resubmitted to Owner by
Contractor as a result of such review. In addition, cost and schedule
performance shall be evaluated on a monthly basis, the results of which shall be
provided to Owner, and corrective actions shall be developed to remedy
deficiencies identified by this review.
 
(b) Payment for [**]. Unless otherwise agreed by the Parties, billings for [**]
shall be subject to the same procedures and payment processes as set forth in
Section 8.1(a). [**] shall be set forth in separate invoices from invoices for
the [**]. In addition, cost and schedule performance shall be evaluated on a
[**], the results of which shall be provided to
 

-34-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures

Owner, and corrective actions shall be developed to remedy deficiencies
identified by this review.
 
8.2 Milestone Payments. Contractor shall be paid for the portion of the Contract
Price constituting the [**] in accordance with the Milestone Payment Schedule in
Exhibit F-1. The applicable portion of the [**] shall be invoiced by Contractor
upon the completion (or substantial completion as provided below) of each
Milestone. Invoices for Milestone Payments for Major Equipment shall be issued
separately from invoices for other Milestone Payments. [**] Submittal of each
invoice by Contractor for a Milestone Payment shall constitute a representation
by Contractor that it has performed and provided the Work required for such
payment in accordance with this Agreement or otherwise covered by such invoice.
Payment shall be due from Owner within [**], in each case, following receipt of
the invoice. [**]
 
8.3 Final Payment. Upon achievement of Final Completion for each Unit,
Contractor shall submit to Owner an invoice for the final Milestone Payment for
such Unit and other payments due under this Agreement (the "Final Payment
Invoice") which shall set forth the remaining amounts due to Contractor pursuant
to this Agreement (minus any amounts that are still being held for Final
Completion Punch List items for such Unit that cannot be completed until the
next Nuclear Fuel re-load, as provided in Section 12.5). Payment of the Final
Payment Invoice shall be due from Owner within [**] of its submission to Owner.
When submitting the Final Payment Invoice for a Unit, Contractor shall: (i)
submit a written discharge, in form and substance reasonably satisfactory to
both Parties, confirming that the total of the
 

-35-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 
 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

Final Payment Invoice (minus any such Final Completion Punch List items)
represents full and final settlement of the monies due to Contractor for the
performance of the Work under this Agreement with respect to such Unit, (ii)
include a waiver against any mechanic's and materialman's liens; provided that
the waiver shall be conditioned on Contractor receiving payment pursuant to the
Final Payment Invoice and (iii) with the Final Payment Invoice for the Second
Unit, return all Sales Tax exemption certificates issued to Contractor and
Subcontractors to Owner or provide a statement that all such certificates have
been destroyed or have expired.
 
8.4 Supporting Documentation; Payment Disputes.
 
(a) Contractor shall submit invoices in a format agreed to by Owner. Contractor
shall make available such documentation and materials as Owner may reasonably
require substantiating Contractor's right to payment of any invoice. If any
invoice is deficient in any material respect, Contractor may be required by
Owner to resubmit that invoice in proper form; provided, however, that Owner
shall pay any portion of it that is not deficient or subject to dispute. Owner
shall review each invoice and shall make exceptions, if any, by providing
Contractor with written notice by the earlier of (i) such date the invoice is
paid by Owner or (ii) [**] after Owner receives the invoice along with evidence
which reasonably documents the contractual basis of such exceptions. If Owner
provides no exceptions within such time, Owner shall pay Contractor within the
time specified for payment above.
 
(b) Payment shall not waive Owner's right to dispute an invoice. Any amount of
an invoice that Owner disputes shall be resolved in accordance with Article 27.
 
(i) Should such dispute not be settled within [**] of the due date, Owner shall
pay[**].
 
(ii) Once the dispute is resolved, Owner shall pay any additional amount due or
Contractor shall refund any amount by which it was overpaid, as applicable,
within [**] after the date of the final resolution[**].
 
(c) If for any reason Owner fails to pay Contractor for all undisputed sums due
and owing by the due date or, for disputed amounts, by the date required as set
forth in (b)(i) above, Contractor shall notify Owner of the overdue payment[**].
If Owner fails to make payment of any undisputed amount due within [**]
following the due date or fails to make payment of any disputed amount within
[**] following the date set forth in (b)(i) above, Contractor shall provide a
second notice to Owner in writing. If Owner fails to make payment of the
undisputed amount due within [**] following its receipt of this second
notice[**].
 

-36-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(d) Owner may take advantage of any discount identified in Contractor's invoice
for prompt payment.
 
8.5 No Acceptance by Payment. Owner's payment of any invoice does not constitute
approval or acceptance of any item or cost in that invoice nor shall Owner's
payment be construed to relieve Contractor of any of its obligations under this
Agreement.
 
8.6 Security for Payment and Performance.
 
(a) Simultaneously with the execution of this Agreement, (i) Westinghouse agrees
to supply to Owner a parent company guaranty from Toshiba in the form set forth
as Exhibit I-1 and (ii) Stone & Webster agrees to supply to Owner a parent
company guaranty from Shaw in the form set forth as Exhibit I-2.
 
(b) [**]
 
(c) [**]
 

-37-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(d) [**]
 
8.7 Separate Payments for Consortium Members. Each Contractor invoice shall
designate the amount of the payment due to each Consortium Member. Owner shall
make payment to each Consortium Member as indicated.
 
ARTICLE 9 – CHANGES IN THE WORK
 
9.1 Entitlement to Change Order. The following, to the extent that they impact
the obligations of Contractor under this Agreement (each, a "Change"), shall
entitle Contractor to a Change Order in accordance with the provisions of this
Article 9:
 
(a) any addition to, deletion from, or modification of the Facility or any
change in the Work, that is agreed by the Parties or that arises as a result of
the issuance of the COL;
 

-38-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(b) an Uncontrollable Circumstance;
 
(c) a Change in Law;
 
(d) issuance of new ITAAC or revisions to ITAAC in existence as of the Effective
Date;
 
(e) Contractor encountering conditions at or affecting the Site not made known
to Contractor or are not evident or readily discernible upon Contractor's
inspection of the Site as provided in Section 3.6(d) and/or encountering
Hazardous Materials for which it is not responsible;
 
(f) the circumstances that entitle Contractor to a Change Order as provided for
in Section 5.6;
 
(g) uncovering of the Work (unless the Work is found to be deficient) as
provided for in Section 5.7(d);
 
(h) any breach of this Agreement by Owner of its obligations under this
Agreement (including, without limitation, the obligations under Section 3.6) or
delay or other demonstrable adverse impact on Contractor's or a Subcontractor's
activities under this Agreement resulting from delay by Owner in giving any
required approvals or in performing any of Owner's responsibilities under
Section 3.6 (other than any delay for which Contractor is responsible) or
interference by Owner or Owner's Personnel or Invitees (other than Contractor or
its Subcontractors or their Personnel or Invitees);
 
(i) suspension of the Work pursuant to Article 22 except to the extent that it
arises as a result of Contractor's act, omission or default;
 
(j) failure of Owner to issue the Full Notice to Proceed or Limited Notices to
Proceed in time to support Contractor's required activities to maintain the
Project Schedule as further described in Section 3.3;
 
(k) an instruction by Owner to Contractor to accelerate the performance of the
Work accepted by Contractor; or
 
(l) any other event or circumstance specifically identified in this Agreement as
constituting a Change or entitling Contractor to a Change Order.
 
9.2 Owner-Directed Changes. It is the intent of the Parties to preserve the
design of the Standard Plant, including the approach to the supply chain,
construction, licensing, operation and maintenance. However, Owner may request
any Change, provided it is technically feasible, with the understanding that
such Change may cause the Facility to no longer qualify as a Standard Plant,
subject again to Sections 9.3 through 9.5.
 
9.3 Effect of Changes. To the extent that a Change adversely affects
Contractor's or its Subcontractors' ability to perform the Work, increases the
costs for the Work, affects
 

-39-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

Contractor's ability to achieve the Net Unit Electrical Output Guarantee or
Warranties or its other obligations under this Agreement, or causes a delay in
the Project Schedule, Contractor shall be entitled to an equitable adjustment as
appropriate to the Contract Price, the Project Schedule, the Milestone Payment
Schedule, the Guaranteed Substantial Completion Dates, the Scope of Work and/or
such other parts of this Agreement as may be affected by such Change. Similarly,
to the extent that a Change enhances Contractor's or its Subcontractors' ability
to perform the Work, reduces the cost of the Work or its other obligations under
this Agreement, or shortens the Project Schedule, Owner shall be entitled to an
equitable adjustment as appropriate to the Contract Price, the Project Schedule,
the Milestone Payment Schedule, the Guaranteed Substantial Completion Dates, the
Scope of Work and/or such other parts of this Agreement as may be affected by
such Change. Any increase or decrease in the Contract Price resulting from a
Change shall be determined and shall be payable as follows:
 
(i) [**]
 
(ii) [**]
 
9.4 Change Orders. Contractor shall submit written notice of a Change to Owner
as soon as reasonably practicable under the circumstances after becoming aware
of the Change. Such notice shall include (or where not possible, be followed by)
notice of the following as such information becomes available:
 
(a) details of the effect of the Change on the provisions of the Agreement;
 
(b) options to mitigate the costs or delays or enhance the savings associated
with the Change;
 
(c) an evaluation of the impact on the Licensing Basis as of the date of the
Change;
 
(d) a written proposal for executing the Work insofar as it has changed; and
 
(e) changes that are needed to the Milestone Payment Schedule so that it
reflects the changes to the Project Schedule.
 
Change Orders shall be agreed to in writing by the Parties. Each Change Order
shall show the adjustments agreed to by the Parties. If Owner requests a
proposal for a Change in the Work from Contractor or should Contractor submit a
notice for a Change under Section 9.1, a Change Order shall be issued to
reimburse Contractor for any charges incurred, or to compensate Owner for any
resulting savings, including but not limited to charges for or savings in
estimating services, design services or preparation of proposed revisions to the
Agreement. Any changed
 

-40-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

Work performed by Contractor prior to the execution of a Change Order shall be
at Contractor's risk.
 
9.5 Disputes over Changes. In the event the Parties are unable to agree on any
aspect of a Change Order, the dispute shall be resolved in accordance with the
provisions of Article 27.
 
9.6 Changes for Contractor's Convenience.
 
(a) Contractor shall have the right to take any action at its own expense that
is generally consistent with this Agreement and that is reasonably necessary to
meet the requirements of this Agreement, including performing its obligations in
accordance with Good Industry Practices.[**]
 
(b) [**]
 
(c) [**].
 
(d) [**]
 
(e) [**]
 
(f) [**]
 

-41-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

9.7 Optional Services and Equipment. The Parties acknowledge and agree that
Exhibit A sets forth certain additional Services and Equipment, one or more of
which, at the option of Owner, shall be included in the Work. If Owner desires
to exercise such option, it shall provide Contractor written notice thereof, in
which case such item shall be included in the Work[**]
 
9.8 [**]
 
ARTICLE 10 – UNCONTROLLABLE CIRCUMSTANCES
 
10.1 Performance Excused. No Party shall be considered to be in default or in
breach of its obligations under this Agreement to the extent that performance of
such obligations is prevented, impacted or delayed by any Uncontrollable
Circumstance which arises.[**] Contractor shall provide information to Owner to
explain its determination of the manner in which the Uncontrollable Circumstance
has affected Owner[**].
 
10.2 Notice. If a Party's performance of its obligations under this Agreement is
prevented, impacted or delayed by an Uncontrollable Circumstance, then it shall
notify the other Party of the obligations, the performance of which is
prevented, impacted or delayed, and the nature and cause of the event in writing
within [**]after the notifying Party or its Project Director becomes aware of
the Uncontrollable Circumstance. The Party affected by an Uncontrollable
Circumstance shall provide the other Party with weekly updates (i) estimating
its expected duration, the cost of any remedial action, and the probable impact
on the performance of its obligations hereunder, (ii) of the actions taken to
remove or overcome the Uncontrollable Circumstance and (iii) of the efforts
taken to mitigate or limit damages to the other Party. The Party affected by an
Uncontrollable Circumstance shall also provide written notice to the other Party
when it ceases to be so affected.
 

-42-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

ARTICLE 11 – TESTING
 
11.1 Scope and Objective of Testing.
 
(a) The scope of testing associated with this Article covers that testing which
takes place for each Unit at the Site. The testing that shall be performed
on-Site consists of Construction and Installation Tests, Preoperational Tests,
Startup Tests and the Performance Test, each as described in this Article 11.
Contractor shall provide on a [**] the assistance to Owner during the
Preoperational Tests, the Startup Tests and the Performance Test (including
without limitation Technical Support) required hereunder.
 
(b) The "Joint Test Working Group" consists of an organizational group of
representative personnel from each Party performing testing services, technical
supervision and/or field support working with Owner's operating organization.
The Joint Test Working Group shall oversee the implementation of the
Preoperational Tests program and the Startup Tests program, including planning,
scheduling and performance of all Preoperational Tests and Startup Tests. Owner
shall delegate to Contractor the implementation and direction of the Joint Test
Working Group. Contractor shall have overall responsibility and authority for
technical direction of the initial test program, consisting of the Construction
and Installation Tests, and Preoperational Tests for conducting those tests in
accordance with the Project Schedule, and will act as the chairman of the Joint
Test Working Group. Upon Unit Mechanical Completion, the Joint Test Working
Group chairman will continue to have overall responsibility and authority for
the technical direction of the Start-up Test program, but operation and control
of the Unit shall reside entirely with Owner. Owner shall be responsible for
conducting the Startup Tests and the Performance Tests in accordance with the
Project Schedule and any delay in performance of the tests not due to the fault
of Contractor or its Personnel shall entitle Contractor to a Change Order
pursuant to Article 9. The Joint Test Working Group shall review and evaluate
Construction and Installation Tests, Preoperational Tests and Startup Tests
results and test turnover packages and recommend acceptance of the Turnover to
Owner. Owner is responsible for a startup administrative manual and
administrative procedures that provide detailed requirements and govern the
execution of activities associated with the conduct of the test program,
including the organization, structure and functional relationships of the Joint
Test Working Group and the startup organization. The startup administrative
manual shall provide direction for interface control of the internal and
external transfer of information, design data, test results and other documents
from one organization to another and the Turnover of systems and Equipment from
Contractor to Owner. The startup administrative manual shall be prepared by
Contractor for Owner on a [**].
 
11.2 Construction and Installation Tests.
 
(a) The adequacy of construction and installation of components and systems
shall be verified by construction inspection and installation tests. During the
construction period, Contractor erects the structure, installs plant equipment
and performs construction verification and inspection tests. All of these
activities are executed, controlled, and documented in accordance with
Contractor's approved procedures.
 

-43-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

During construction, Contractor completes the Construction and Installation Test
program in which various electrical and mechanical tests are performed including
but not limited to the following:
 
·  
Cleaning and flushing

 
·  
Hydrostatic testing

 
·  
Checks of electrical wiring

 
·  
Valve testing

 
·  
Energization and operation of equipment

 
·  
Calibration of instrumentation

 
(b) During construction, Contractor completes the building of components
associated with the various systems. The associated piping, wiring, equipment,
and controls are verified to be installed in accordance with approved final
design drawings. Construction and Installation Tests are performed and all
appropriate documentation and exceptions to construction verification or tests,
or incomplete tests shall be recorded as Turnover exceptions. On a system basis,
completion of this program demonstrates that the system is ready for
preoperational testing. The system shall be turned over to the Joint Test
Working Group.
 
11.3 Preoperational System Tests. Following the Construction and Installation
Tests of the particular components and systems, the preoperational system tests
are conducted. Activities during the Preoperational Tests are conducted in
accordance with a Startup Administrative Manual as provided in the Project
Execution Plan. Initially, the Joint Test Working Group prepares the
system/components for dynamic testing. Systems are flushed, tuned, and prepared
for preoperational and acceptance testing. The Joint Test Working Group, while
coordinating any remaining functional testing, shall typically direct Owner's
operations personnel in the initial starting and operation of the various
systems.
 
(a) Preoperational Tests shall be performed to demonstrate that the components
and systems perform in accordance with selected design requirements so that
initial Nuclear Fuel loading, initial criticality, and subsequent power
operation can be safely undertaken in accordance with Law and applicable
Government Approvals. Preoperational Tests at elevated pressure and temperature
are referred to as hot functional tests. Contractor shall provide [**] advance
notice to Owner of the scheduled testing dates via updates to the Project
Schedule.
 
The general objectives of the Preoperational Test program are the following:
 
·  
Demonstrate that essential plant components and systems, including alarms and
indications, meet appropriate requirements based on the design.

 

-44-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

·  
Provide documentation of the performance and condition of the components and
systems.

 
·  
Provide baseline test and operating data on equipment and systems for future use
and reference.

 
·  
Operate Equipment for a sufficient period to demonstrate performance in
accordance with the Preoperational Test procedures.

 
·  
Demonstrate that the systems operate on an integrated basis.

 
Abstracts for the Preoperational Tests for portions of systems/components that
perform safety-related functions; perform defense-in-depth functions; contain,
transport, or isolate radioactive material; and for other applicable systems are
specified in Chapter 14 of the Design Control Document.
 
(b) Contractor shall develop the Preoperational Test procedures consistent with
its procedures for the Standard Plant and shall provide the Preoperational Test
procedures to Owner in advance of the testing. A team referred to as the
"Preoperational Test Group" shall be established by the Joint Test Working Group
and be manned by each Party's personnel as mutually agreed by the Parties. The
Preoperational Test Group shall consist of engineering test leads and test
personnel. The Preoperational Test Group is responsible for conducting the
Preoperational Tests in accordance with the Project Schedule.
 
(c) Facility equipment used in the performance of Preoperational Tests shall be
operated by Owner in accordance with appropriate operating procedures, thereby
giving Owner's operating staff an opportunity to gain experience in using these
procedures and demonstrating their adequacy prior to plant initial criticality.
 
(d) Contractor shall review the results of the Preoperational Tests with the
Preoperational Test Group and notify Owner when it may proceed with the Startup
Test program.
 
11.4 Startup Tests Objectives and Protocol.
 
(a) The Startup Test program begins with initial Nuclear Fuel loading after the
Preoperational Tests necessary for Nuclear Fuel loading have been successfully
completed. Startup Tests can be grouped into four broad categories:
 
·  
Tests related to initial Nuclear Fuel loading.

 
·  
Tests performed after initial Nuclear Fuel loading but prior to initial
criticality.

 
·  
Tests related to initial criticality and those performed at low power (less than
five percent (5%)).

 
·  
Tests performed at power levels greater than five percent (5%)

 

-45-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

During performance of the Startup Test program, Owner's operating staff shall
have the opportunity to obtain practical experience in the use of appropriate
operating procedures while a Unit progresses through heatup, criticality, and
power operations.
 
(b) The general objectives of the Startup Test program are to:
 
·  
Install the Nuclear Fuel in the Unit reactor vessel in a controlled and safe
manner.

 
·  
Verify that the Unit reactor core and components, equipment, and systems
required for control and shutdown have been assembled according to design and
meet specified performance requirements.

 
·  
Achieve initial criticality and operation at power in a controlled and safe
manner.

 
·  
Verify that the operating characteristics of the Unit reactor core and
associated control and protection equipment are consistent with design
requirements and accident analysis assumptions.

 
·  
Obtain the required data and calibrate equipment used to control and protect the
Facility.

 
·  
Verify that the Unit responds to the transient tests as described in the Design
Control Document.

 
·  
Verify the operating characteristics of the Unit secondary plant equipment
(turbine, generator, isophase bus duct and main power transformer, heater
balance, main steam, extraction steam, steam dump, condenser, condensate,
feedwater, make-up water, cooling tower, main feedwater pumps, etc.) and
associated control equipment.

 
Abstracts of the Startup Tests are provided in Chapter 14 of the Design Control
Document. Contractor shall develop the Startup Test procedures per the
guidelines documented in Chapter 14 of the Design Control Document, in
accordance with its procedures for the Standard Plant and shall provide the
Startup Test procedures to Owner in advance of the testing. A team referred to
as the "Startup Test Group" shall be established by the Joint Test Working Group
and be manned by each Party's personnel as mutually agreed by the Parties. The
Startup Test Group shall consist of engineering test leads and test personnel.
The Startup Test Group is responsible for conducting the Startup Tests in
accordance with the agreed upon Project Schedule. Contractor shall provide
Technical Support to Owner during these tests.
 
(c) Contractor shall give notice to Owner of the date (the "Ready for Startup
Test Date") when the Unit is ready, or would have been ready [**] except for a
delay caused by Owner or its Personnel or resulting from an Uncontrollable
Circumstance, for the Startup Tests on such Unit to begin; provided, however,
that such notice shall not be given until the Construction and Installation
Tests are completed and the
 

-46-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

Preoperational Tests are underway such that the Unit will be ready for Startup
Tests within ninety (90) Days from such notice.
 
(i) In the event of any such delay, the provisions of Article 9 shall apply. If
the Work is suspended as a result of the delay, the Parties shall determine as
part of the Change Order process such matters as (A) maintenance procedures for
the Unit to be followed by Owner until the Startup Test can occur, (B) whether
or not Contractor should demobilize its forces for the duration of the
suspension, (C) if demobilization is to occur, Contractor Personnel that shall
either remain on the Site and/or be permitted to examine the Unit and Owner's
maintenance records on a routine basis to determine whether the agreed
maintenance procedures are being followed and (D) validation procedures to be
undertaken on the Unit to re-determine its readiness for the Startup Test prior
to conducting the Startup Test.
 
(ii) To the extent that a delay caused by Owner or its Personnel or resulting
from an Uncontrollable Circumstance delays any Startup Test by more than [**]
from the Ready for Startup Test Date, Contractor shall be entitled to the
Milestone Payments that would be due upon or prior to Startup Test Completion,
minus the direct costs attributable to the Technical Support to have been
provided by Contractor for such Startup Test(s).
 
(iii) At such time as Owner is ready for the Startup Test to be conducted,
Contractor shall (if applicable) re-mobilize at the Site on a mutually agreed
date and shall proceed to provide the Technical Support required for the Startup
Test, followed by the Performance Test and the other activities required to
achieve Substantial Completion and Final Completion. Prior to initiating the
Startup Test, Contractor shall have the right, pursuant to the agreed validation
procedures determined as described in clause (i) above, to determine whether any
degradation of the Unit has occurred. If degradation of the Unit has occurred,
Contractor shall be entitled to a Change Order pursuant to Article 9 for the
costs and time required to perform corrections to the Unit to return it to a
state ready for the Startup Test.
 
(iv) If the delay caused by Owner or its Personnel or resulting from an
Uncontrollable Circumstance delays any Startup Test by more than [**] from the
Ready for Startup Test Date, then (x) the Startup Test shall be deemed to have
been completed and Substantial Completion shall be deemed to have occurred for
purposes of the Warranties, Section 22.2 and any other provisions of the
Agreement pertaining to the Guaranteed Substantial Completion Date; (y)
Contractor shall be entitled to the remaining Milestone Payments; and (z) Final
Completion shall be deemed to have occurred provided that Contractor completes
such other Work that can be completed notwithstanding the inability to conduct
the Startup Test and Performance Test. At such time, if any, as Owner is ready
for the Startup Test to be conducted, Contractor's sole responsibility hereunder
with respect to such Startup Test shall be to provide Technical Support for the
testing on a Time and Materials Basis.
 
11.5 Performance Tests.
 
(a) Contractor shall develop the Performance Test procedures consistent with its
procedures for the Standard Plant and shall provide the Performance Test
procedures to Owner six (6) months in advance of the testing for review.
Performance Test procedures must
 

-47-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

be approved by Owner, such approval not to be unreasonably withheld. Owner shall
provide all consumables, semi-skilled and skilled labor, fully trained and
licensed operators and any other material or services required for the tests.
Contractor shall maintain a minimal construction staff and labor on Site to
support the testing process.
 
(b) A test (the "Net Unit Electrical Output Test") shall be run to determine
whether the Unit meets the Net Unit Electrical Output Guarantee. The Net Unit
Electrical Output Test for the Unit shall be conducted in general compliance
with Power Test Code 46 (PTC-46) with the NSSS power no less than [**] of rated
power measured using the Secondary Calorimetric Methodology and for the periods
and duration discussed below. The test shall consist of [**] in duration. If
upon evaluation of the data more than [**] of the test runs are found
unacceptable for reasons of equipment failure or environmental instability,
additional runs will be made. Test run duration may be extended if necessary to
reduce the random uncertainty in the test results to less than [**]. Data
collected within each test run will be averaged and the results corrected to
guarantee reference conditions. The final Net Unit Electrical Output shall be
the average of the corrected net electrical output for all of the successful
test runs.
 
[**]
 
The Net Unit Electrical Output Test for the Unit shall be determined during a
period of continuous operation of [**]. Such Net Unit Electric Output Test shall
be satisfactorily completed when the Unit has demonstrated its capability of
meeting the Net Unit Electrical Output Guarantee as described above. The
measurement frequency shall be in compliance with PTC-46 throughout the test.
 
(c) Contractor shall give notice to Owner of the date (the "Ready for
Performance Test Date") when the Unit is ready, or would have been ready [**]
except for a delay caused by Owner or its Personnel or resulting from an
Uncontrollable Circumstance, for the Performance Test on such Unit to begin;
provided, however, that such notice shall not be given until the Construction
and Installation Tests and the Preoperational Tests are completed and the
Startup Tests are underway and would be completed within [**] [**] unless there
has been a delay as described in Section 11.4(c). In the event that there has
been a delay in conducting the Startup Test due to a delay caused by Owner or
its Personnel or resulting from an Uncontrollable Circumstance, then the Ready
for Performance Test Date shall be [**] after the Ready for Startup Test Date
[**].
 
(i) In the event of any such delay, the provisions of Article 9 shall apply. If
the Work is suspended as a result of the delay, the Parties shall determine as
part of the Change Order process such matters as (A) maintenance procedures for
the Unit to be followed by Owner until the Performance Test can occur, (B)
whether or not Contractor should
 

-48-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

demobilize its forces for the duration of the suspension, (C) if demobilization
is to occur, Contractor Personnel that shall either remain on the Site and/or be
permitted to examine the Unit and Owner's maintenance records on a routine basis
to determine whether the agreed maintenance procedures are being followed and
(D) validation procedures to be undertaken on the Unit to re-determine its
readiness for the Performance Test prior to conducting the Performance Test.
 
(ii) To the extent that a delay caused by Owner or its Personnel or resulting
from an Uncontrollable Circumstance delays any Performance Test by more than
[**] from the Ready for Performance Test Date, Contractor shall be entitled to
the Milestone Payment that would be due upon Substantial Completion, minus the
direct costs attributable to the Technical Support to have been provided by
Contractor for such Performance Test.
 
(iii) At such time as Owner is ready for the Performance Test to be conducted,
Contractor shall (if applicable) re-mobilize at the Site on a mutually agreed
date and shall proceed to conduct the Performance Test, followed by the other
activities required to achieve Substantial Completion and Final Completion of
the Unit. Prior to initiating the Performance Test, Contractor shall have the
right, pursuant to the agreed validation procedures determined as described in
clause (i) above, to determine whether any degradation of the Unit has occurred.
If degradation of the Unit has occurred, Contractor shall (without duplication
of Changes to which Contractor is entitled under Section 11.4(c)(iii)) be
entitled to a Change Order pursuant to Article 9 for the costs and time required
to perform corrections to the Unit to return it to a state ready for the
Performance Test.
 
(iv) If the delay caused by Owner or its Personnel or resulting from an
Uncontrollable Circumstance delays the Performance Test by more than [**] from
the Ready for Performance Test Date, then (x) the Performance Test shall be
deemed to have been completed and Substantial Completion shall be deemed to have
occurred for purposes of the Warranties, Section 22.2 and any other provisions
of the Agreement pertaining to the Guaranteed Substantial Completion Date and
the Net Unit Electrical Output Guarantee; (y) Contractor shall be entitled to
the remaining Milestone Payments; and (z) Final Completion will be deemed to
have occurred provided that Contractor completes such other Work that can be
completed notwithstanding the inability to conduct the Performance Test. At such
time, if any, as Owner is ready for the Performance Test to be conducted,
Contractor's sole responsibility hereunder with respect to such Performance Test
and the Net Unit Electrical Output Guarantee shall be to provide Technical
Support for the testing on a Time and Materials Basis.
 
(v) Except as provided in Section 11.5(c)(iv), should a Unit when tested be
assessed to have not fully met the Net Unit Electrical Output Guarantee,
Contractor shall proceed as provided below in Section 11.6. Contractor shall
promptly notify Owner of the Unit's readiness for any required retest,
specifying the time and date of such test, such date being not less than seven
(7) Days from the date of notification.
 
11.6 Net Unit Electrical Output Guarantee. Subject to the limits of liability
set forth in Section 13.2, and subject to the provisions of this Agreement and
in accordance with the Operating Procedures and Maintenance Procedures and
Facility Manuals, Contractor guarantees
 

-49-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

that the Net Unit Electrical Guarantee for a Unit, when loaded with the Nuclear
Fuel, shall be [**] (the "Net Unit Electrical Output Guarantee") determined
using the conditions and calculation as set forth in Exhibit L [**] pursuant to
Exhibit L, as evidenced by the Net Unit Electrical Output Test. [**].
 
(a) In the event a Unit does not meet the Net Unit Electrical Output Guarantee
as of the Guaranteed Substantial Completion Date[**]. [**].
 
(b) The Net Unit Electrical Output Guarantee is subject to the conditions stated
in Section 14.4(c) and to the following:
 
(i) Owner has provided access to the electrical grid and sufficient electrical
load to perform the test; and
 

-50-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(ii) The Net Unit Electrical Output Guarantee is based upon the conditions
specified in Exhibit L. If conditions during the test differ from those
specified, adjustments shall be made accordingly to the Net Unit Electrical
Output using graphs, tables and other data as prepared by Contractor, after
consultation with Owner, to establish the Net Unit Electrical Output to compare
to the Net Electric Output Guarantee.
 
(c) Necessary auxiliary equipment for producing the Net Unit Electrical Output
shall include only the Equipment loads provided in Exhibit L.
 
(d) The Net Unit Electrical Output Guarantee shall be demonstrated by the Net
Unit Electrical Output Test to be conducted at the times and subject to the
conditions set forth herein. Satisfactory completion of such test or re-test, or
the payment of [**] to Owner shall relieve Contractor of any further obligation
with respect to the Net Unit Electrical Output Guarantee.
 
ARTICLE 12 – STAGES OF COMPLETION
 
12.1 Turnover.
 
(a) Turnover refers to the sequential mechanical completion of each system and
structure of a Unit. "Turnover" of a system or structure shall occur upon the
satisfaction of the following conditions:
 
(i) Such system, structure or component (A) shall be mechanically and
electrically sound; (B) shall have been cleaned out as necessary to perform the
Construction and Installation Tests for such system or structure; and (C) the
subsystems comprising such system, structure or component shall have been
checked for alignment, lubrication, and electrical continuity and hydrostatic
and pneumatic pressure integrity; and
 
(ii) the Construction and Installation Tests for such system or structure shall
have been completed such that Owner can confirm that the criteria for the
Construction and Installation Tests have been met; and
 
(iii) Structures, systems and components or portions thereof shall be completed,
necessary coatings applied, and the area cleaned; and
 
(iv) The Preoperational Test has validated compliance with the design
specifications to the extent permitted under the Unit's configuration status.
(For example, some design requirements cannot be validated until after Nuclear
Fuel loading.)
 
(b) Notice and Acceptance of Turnover. When Contractor believes the provisions
of Section 12.1(a) have been satisfied with respect to each system or structure,
Contractor shall deliver a written notice of such determination through the
Joint Test Working Group to Owner with sufficient detail to enable Owner to
determine whether Contractor has achieved such requirements. Turnover of such
system or structure shall be deemed to have occurred within [**] following
delivery of such determination to Owner, unless within such [**] period, Owner
has notified Contractor in writing of
 

-51-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

why it disagrees that Turnover has occurred, in which case (and without
prejudice to Contractor's right to submit a Claim) Contractor shall take such
corrective actions as are necessary and resubmit its written notice of
determination to Owner in accordance with this Section 12.1(b). Upon Turnover of
a system or structure, Contractor shall turn over risk of loss and care,
custody, control and operation of such system, structure or component to Owner
in accordance with Section 21.2.
 
12.2 Preoperational Test Completion.
 
(a) Unit Mechanical Completion. “Unit Mechanical Completion” shall be achieved
when the conditions as stated in Section 11.4(a) for the commencement of Nuclear
Fuel loading the Unit have been achieved. When submitting its written notice of
determination for such Unit Mechanical Completion, Contractor shall include
notice that Turnover has occurred.
 
(b) "Preoperational Test Completion" for a Unit shall be deemed to have occurred
upon satisfactory completion of the Preoperational Tests for the Unit.
 
(c) Contractor shall notify Owner when the provisions of Section 12.2(b) have
been satisfied. Owner shall accept such Unit as having achieved Preoperational
Test Completion, by delivering to Contractor notice of that acceptance within
[**] following receipt of Contractor's notice that Preoperational Test
Completion has occurred; alternatively, Owner may disagree that Preoperational
Test Completion has occurred by notifying Contractor in writing of why it
disagrees that Preoperational Test Completion has occurred. If no notice is
issued by Owner within the required time period, Owner shall be deemed to have
accepted that Preoperational Test Completion has occurred. The date of
Preoperational Test Completion shall be the date the Unit has achieved
Preoperational Test Completion and not the date of Owner's acceptance.
 
12.3 Startup Test Completion.
 
(a) Prior to commencing the Startup Tests, the Parties shall have jointly
determined and agreed upon a punch list of the remaining Work for each Unit. The
items on the punch list that are required to be completed before the
commencement of the Startup Tests for reasons of safety or compliance with
applicable Laws shall have been completed prior to the commencement of the
Startup Tests.
 
(b) "Startup Test Completion" for a Unit shall be deemed to have occurred upon
satisfactory completion of the Startup Test for the Unit or the deemed
completion of a Startup Test pursuant to Section 11.4(c)(iv).
 
(c) Contractor shall notify Owner when the provisions of Section 12.3(b) have
been satisfied. Owner shall accept such Unit as having achieved Startup Test
Completion, by delivering to Contractor notice of that acceptance within [**]
following receipt of Contractor's notice that Startup Test Completion has
occurred; alternatively, Owner may disagree that Startup Test Completion has
occurred by notifying Contractor in writing of why it disagrees that Startup
Test Completion has occurred. If no notice is issued by Owner within the
required time period, Owner shall be deemed to have accepted that Startup Test
Completion has
 

-52-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

occurred. The date of Startup Test Completion shall be the date the Unit has
achieved Startup Test Completion and not the date of Owner's acceptance.
 
12.4 Substantial Completion.
 
(a) "Substantial Completion" for a Unit shall have occurred upon satisfactory
completion of a Performance Test, the deemed completion of a Performance Test
pursuant to Section 11.5(c)(iv), or the payment of [**] by Contractor.
 
(b) Contractor shall notify Owner when the provisions of Section 12.4(a) have
been satisfied. Owner shall accept such Unit as having achieved Substantial
Completion, by delivering to Contractor notice of that acceptance within [**]
following receipt of Contractor's notice that Substantial Completion has
occurred; alternatively, Owner may disagree that Substantial Completion has
occurred by notifying Contractor in writing of why it disagrees that Substantial
Completion has occurred. If no notice is issued by Owner within the required
time period, Owner shall be deemed to have accepted that Substantial Completion
has occurred. The date of Substantial Completion shall be the date the Unit has
achieved Substantial Completion and not the date of Owner's acceptance.
 
12.5 Punch List. Prior to Substantial Completion of a Unit, the Parties shall
jointly determine and agree upon a comprehensive list of remaining Work, which
shall be of a minor nature and not prevent commercial operation of the Unit (the
"Final Completion Punch List"). [**] In the event that any items on the Final
Completion Punch List cannot be performed until the next Nuclear Fuel re-load,
Final Completion of a Unit shall be deemed to have been achieved for purposes of
this Agreement provided that Contractor agrees in writing with Owner to return
to complete such Work at the time of the next Nuclear Fuel re-load[**]
 
12.6 Final Completion.
 
(a) Subject to 12.5, "Final Completion" of a Unit shall be deemed to have
occurred upon the completion of the Final Completion Punch List and the other
Work required under the Agreement with the exception of obligations under the
Warranties.
 
(b) Contractor shall notify Owner when the provisions of Section 12.6(a) have
been satisfied. Owner shall accept the Unit as having achieved Final Completion
by delivering to Contractor notice of that acceptance within [**] following
receipt of Contractor's notice that Final Completion has occurred;
alternatively, Owner may reject the Unit as having
 

-53-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

achieved Final Completion by notifying Contractor in writing of why it disagrees
that Final Completion has occurred. If no notice is issued by Owner within the
required time period, Owner shall be deemed to have accepted that Final
Completion has occurred. The date of Final Completion shall be the date the Unit
has achieved Final Completion and not the date of Owner's acceptance.
 
(c) In the event that Contractor is unable to achieve Final Completion within
[**] following Substantial Completion of the Second Unit (or if there is no
Second Unit, the First Unit) due to the fact that Owner limits Contractor's
access to the Facility or otherwise does not allow Contractor to take the
necessary actions to achieve Final Completion, Final Completion shall be deemed
to have occurred; provided that the foregoing shall not apply with respect to
Final Completion Punch List items that cannot be completed until the next
Nuclear Fuel re-load as provided in Section 12.5.
 
ARTICLE 13 – [**]
 
13.1 [**]
 
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]

 
 
[**]
 

-54-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution
Version                                                          Confidential
Trade Secret Information—Subject to Restricted Procedures

[**]
 
13.2 [**]
 
13.3 [**]
 
13.4 [**]
 

-55-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
ARTICLE 14 – WARRANTY
 
14.1 Equipment.
 
(a) Equipment Warranty.
 
(i) Contractor warrants that the Equipment and each Unit [**] (the "Equipment
Warranty").
 
(ii) The Equipment Warranty shall commence upon [**] and shall expire on [**]
(the "Standard Equipment Warranty Period")[**].
 
(iii) [**]
 
(iv) [**]
 
(v) [**]
 

-56-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(b) Remedy. If, for non-conforming Equipment discovered during the applicable
Warranty Period, Owner promptly notifies Contractor, Contractor shall perform
such repair or replacement as required to meet the Equipment Warranty. [**]
 
(c) Warranty Work Deferral. At Owner's option, Warranty Work that impacts
operation of the Facility may be deferred until the time of the Unit's next
regularly scheduled maintenance outage and the Warranty provisions hereunder
shall apply notwithstanding that such outage occurs after the end of the
Standard Equipment Warranty Period. If Contractor advises Owner that deferral of
the Warranty Work can reasonably be expected to result in damage to the Unit
and/or Equipment which occurs after Contractor's advice and results from
deferral of such Warranty Work, Owner may elect to use the Unit and/or Equipment
at its risk. In no event may Owner defer the Warranty Work beyond [**] from the
date it would have been performed by Contractor without Owner's deferral.
 
(d) Additional Owner Obligations. As long as any Equipment supplied hereunder is
subject to warranty, Owner shall:
 
(i) Afford Contractor an opportunity to review Owner's system of developing and
recording data related to Facility performance;
 
(ii) Provide, without cost to Contractor, any required decontamination to
reasonable limits that shall allow Contractor to perform its obligations under
this Article 14
 

-57-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

and all necessary personnel and facilities for the removal, reinstallation,
repair and other Site activities that may be occasioned by the presence of
radioactive contamination;
 
(iii) Provide authorized personnel of Contractor and its Subcontractors
reasonable access to the Facility should Contractor decide to observe the manner
in which the Facility is operated and maintained;
 
(iv) Provide authorized personnel of Contractor and its Subcontractors
reasonable access to operation and maintenance records of Owner; and
 
(v) Afford Contractor at its expense the opportunity to attend and be heard
during the presentations to any Government Authority relating to the Facility
and Equipment performance.
 
Should Owner not provide such of the foregoing as are required by Contractor,
such action shall cause Contractor's obligations to terminate with respect to
the particular claimed defect to the extent that Owner's failure caused
prejudice to Contractor.
 
(e) Working Access to Equipment and Plant Support Activities to be Provided by
Owner. The plant support personnel and facilities to be provided by Owner in
accordance with Section 14.1(b) are as follows:
 
(i) operations support to establish the required plant conditions for the
repairs;
 
(ii) make the plant systems, structures, and components available and placed in
the proper configuration;
 
(iii) provide the valve clearances and tag-outs necessary;
 
(iv) provide the necessary licensed operators in the control room and
containment as required by the COL;
 
(v) establish and maintain appropriate and acceptable industrial safety
conditions in accordance with Laws, Good Industry Practices, and utility policy
such that reasonably unencumbered access to the required work areas is enabled
for all personnel;
 
(vi) as appropriate, provide body harnesses and/or personal flotation devices in
sufficient quantities such that reasonably unencumbered access to the required
work areas is enabled for all personnel;
 
(vii) provide safe scaffolding meeting applicable OSHA standards (as required);
 
(viii) provide suitable ambient lighting;
 

-58-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(ix) provide free and unobstructed access to the Site, including maintained
storage areas and roadways. Floor conditions shall be suitable for crane and
truck operation;
 
(x) provide access such as remove/reinstall cubicle plugs and other related
plant facilities, such as piping, ductwork, cable trays, platforms, insulation,
etc.;
 
(xi) provide logistics support and labor for moving equipment/materials into and
out of the plant and shipping;
 
(xii) provide lay down area(s) for equipment storage, set-up, staging and
operation. Area requirements shall depend on the scope of services performed;
 
(xiii) provide areas for storage of low specific activity and clean equipment
boxes and/or cargo containers. The area(s) shall vary depending on storage
configurations and scope of services;
 
(xiv) establish and maintain appropriate and acceptable radiological conditions
in accordance with Laws, Good Industry Practices, and utility policy such that
reasonably unencumbered access to the required work areas is enabled for all
personnel;
 
(xv) provide anti-contamination clothing, lockers, change area, dosimetry,
health physics and radiation protection service and badging for Site access as
typically required;
 
(xvi) provide official whole body exposure data for Contractor personnel upon
personnel departure from the Site;
 
(xvii) provide Gamma isotopic analysis to determine radioactivity of waste;
 
(xviii) provide breathing air and respiratory protection as necessary;
 
(xix) provide plant compressed air as required;
 
(xx) provide air for ventilation;
 
(xxi) provide 110V, 220V and 480V power as required;
 
(xxii) provide plant and deionized water;
 
(xxiii) make available to Contractor, and maintain in an operable condition
those hand tools, special tools, and calibrated equipment necessary;
 
(xxiv) allow access to machine shop and welding facilities, and hot tool crib
access, as required;
 

-59-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(xxv) provide crane operators, including polar crane availability on an as
scheduled basis, and any other personnel necessary to complete the tasks outside
of Contractor scope;
 
(xxvi) provide for consumables such as wipes and rags, and disposal of all
contaminated materials;
 
(xxvii) provide QA/QC coverage as required in the Site approved procedures; and
 
(xxviii) provide outside phone lines, sanitation facilities and drinking water.
 
(f) Conditions. Such repair or replacement shall constitute complete fulfillment
of Contractor obligation under the Equipment Warranty, and upon the expiration
of the applicable Warranty Period, all such obligations shall terminate.
 
14.2 Services Warranty. Contractor warrants that the Services [**] (the
"Services Warranty"). If any portion of the Services fails to comply with this
Services Warranty and Owner promptly notifies Contractor of such non-conformance
along with evidence which reasonably demonstrates Contractor's culpability,
Contractor shall [**]. The Services Warranty Period shall be [**] (the "Services
Warranty Period").
 
At Owner's option, Warranty Work may be deferred until the time of the Unit's
next regularly scheduled maintenance outage and the Warranty provisions
hereunder shall apply notwithstanding that such outage occurs after the end of
the Services Warranty Period. If Contractor advises Owner that deferral of the
Warranty Work can reasonably be expected to result in damage to the Unit and/or
Equipment which occurs after Contractor's advice and results from deferral of
such Warranty Work, Owner may elect to use the Unit and/or Equipment at its
risk. In no event may Owner defer the Warranty Work beyond [**] from the date it
would have been performed by Contractor without Owner's deferral.
 
14.3 Warranty of Title. Contractor represents and warrants that the Work,
including the Equipment furnished by it and its Subcontractors that become part
of the Facility or are furnished to Owner as spare parts shall be legally and
beneficially owned by Owner free from any Liens (other than Liens created by the
actions of Owner, including non-payment). In the event of any nonconformity with
this warranty, Contractor, at its own expense, upon written notice of such
failure, shall indemnify, defend and hold harmless Owner from the consequences
of such defect in title and such obligations shall survive the expiration,
cancellation or termination of this Agreement.
 

-60-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

14.4 [**]
 
(a) [**]
 
(b) [**]
 
(c) [**]
 
(i) [**]
 
(ii) [**]
 
(iii) [**]
 
(iv) [**]
 
(v) [**]
 
(d) [**]
 
(i) [**]
 
(ii) [**]
 

-61-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

14.5 [**]
 
14.6 [**]
 
ARTICLE 15 – INDEMNITY
 
15.1 Contractor Indemnity. Except with respect to a Nuclear Incident, Contractor
shall indemnify, defend and hold harmless Owner, its Affiliates, and their
respective partners, shareholders, officers, directors, and lenders from and
against Third Party Claims and costs and expenses associated therewith
(including attorneys' fees) [**]
 

-62-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
15.2 Owner's Indemnity. Except with respect to a Nuclear Incident, and subject
to limitations on Santee Cooper's obligations as a matter of South Carolina law,
Owner shall indemnify, defend and hold harmless Contractor and Contractor
Interests from and against Third Party Claims and costs and expenses associated
therewith (including attorneys' fees) [**]
 
15.3 [**]
 

-63-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
[**]
 
15.4 [**]
 
(a) [**]
 
(b) [**]
 
(c) [**]
 

-64-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(d) [**]
 
(e) [**]
 
15.5 [**]
 
(a) [**]
 
(b) [**]
 

-65-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(c) [**]
 
(d) [**]
 
ARTICLE 16 – INSURANCE
 
16.1 Phase I Insurance Requirements.
 
(a) Except as otherwise provided hereunder, Contractor agrees to furnish and
maintain at all times during the course of the Phase I Work to be performed
hereunder, Worker's Compensation, liability and other insurance coverage
required hereunder and in the amounts as follows:
 
(i) Worker's Compensation – Statutory. Coverage shall include U.S.
Longshoremen's and Harbor Workers Act coverage where applicable. The insurance
purchased pursuant to this Section 16.1(a)(i) shall include an "All States"
endorsement.
 
(ii) Employer's Liability, including an "All States" endorsement – [**].
Coverage shall include U.S. Longshoremen's and Harbor Workers Act coverage where
applicable.
 
(iii) Commercial General Liability, (excluding professional liability) including
Contractual, Independent Contractors, - Bodily Injury and Property Damage
Combined Single Limit – [**] Each Occurrence, [**] Aggregate, Personal Injury –
[**]. Products and Completed Operations – [**].
 

-66-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(iv) Automobile Liability coverage including owned, hired, and non-owned
automotive equipment used in connection with the insured operation - Bodily
Injury and Property Damage Combined – [**] Each Occurrence. Owner shall provide
similar coverage for any of its owned, hired and non-owned automotive equipment.
 
(v) Contractor's Equipment Coverage – in the amount of the value of the
equipment through insurance or self insurance.
 
(vi) Pollution Liability on a project basis, which includes the sudden or
accidental release of any material that may be considered a pollutant at or
around the Site, as a result of the Work done by Contractor or any tier
Subcontractor – [**] Each Occurrence, [**] Aggregate. Notwithstanding the
foregoing, this coverage shall be taken out within [**] after the Effective
Date.
 
(vii) Open Cargo Insurance must be obtained on materials and equipment to be
transported to the Site.
 
(viii) Umbrella Form Excess Liability Insurance with a coverage limit of [**].
 
(ix) [**]
 
(b) Builder's Risk Insurance, [**] shall be purchased by Owner at limits and
coverages and other provisions as enumerated in Section 16.2(a)(ii), naming
Owner, Contractor, and Subcontractors as additional insureds. The liability of
Contractor for any loss or damage to any equipment or materials, Work, completed
Facility and surrounding Owner property shall be as provided in Section
16.2(a)(ii). Should Owner decide not to procure such coverage until the
commencement of Phase II, Contractor’s liability for any loss or damage during
Phase I, whether based on contract, tort (including fault, negligence and strict
liability) or otherwise, shall not exceed [**] for any occurrence as if Owner
had procured a standard Builder’s Risk policy subject to the limitations in
Section 16.2(a)(ii). [**] Owner shall reimburse Contractor on a [**] to remedy
such loss or damage that exceed such amount, whether based on contract, tort
(including fault, negligence and strict liability) or otherwise.
 
16.2 Phase II Insurance Requirements.
 
(a) For Phase II, Owner shall have the option of implementing an Owner
Controlled Insurance Program (“OCIP”), as set forth in Exhibit U. If Owner
decides not to implement the OCIP, Contractor will have the right to implement a
Contractor-Controlled Insurance Program (“CCIP”), implementing the provisions of
Exhibit U. Contractor shall be reimbursed for the CCIP by Owner on a [**]. The
Parties recognize that Exhibit U is written for an OCIP, and will need to be
modified accordingly if a CCIP is to be
 

-67-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

implemented. If neither an OCIP or a CCIP is implemented, each of Owner and
Contractor, as applicable, shall maintain the coverages specified in Section
16.1, with the following exceptions, such coverages to be reimbursed by Owner on
a [**]:
 
(i) the coverage limit for the Umbrella Excess Liability shall be increased to
[**] per occurrence and aggregate.
 
(ii) Builder's Risk Insurance, if not already obtained, shall be obtained at
limits determined appropriate by the Parties. Such Builder's Risk policy shall
(A) name Contractor and all Subcontractors as additional insureds (without
having any liability for the payment of premiums); (B) cover all risks of loss
or damage to the Facility (I) during construction, and (II) if not covered by
the Open Cargo Insurance, during transportation of any materials and equipment,
and (III) during storage, (IV) during the Work, and (V) until replaced by
Owner's Operating Property coverages, and (VI) with limits of coverage [**] as
agreed to by the Parties; and (C) provide coverage for resultant damage due to
any error in design, defects in equipment or material or faulty workmanship; and
(D) provide delay in start-up coverage [**]Any recovery under the delay in
start-up coverage resulting from an event that gives rise to a covered claim
under this policy shall reduce [**] by the same amount. Notwithstanding any
other provision to the contrary, Owner on behalf of itself and the insurer
hereby waives all rights of recovery and subrogation against Contractor and its
Subcontractors, and their Affiliates and Personnel, including any losses within
the deductibles and any excess losses; provided that Contractor shall be liable
for Owner's deductible under its property insurance policy(ies); provided
further, and notwithstanding any other provision to the contrary, that the
liability of Contractor and Contractor Interests for any loss or damage to any
equipment, materials, Work, completed Facility and surrounding Owner property
shall be limited to claims arising to the extent of Contractor's negligence and
shall in no event exceed [**] for any occurrence. Contractor’s liability for the
payment of such amount shall not be reimbursable hereunder. Owner shall
reimburse Contractor on a [**] to remedy such loss or damage that exceed such
amount, whether based on contract, tort (including fault, negligence and strict
liability) or otherwise[**]. [**] The foregoing provisions are for the sole
benefit of Owner, and the Parties do not intend such provisions to be for the
benefit of any third party, including without limitation any insurer.
 
(b) Regardless of whether Owner or Contractor adopts an OCIP or CCIP, as
applicable, Contractor shall be responsible for maintaining the following
insurance coverages during Phase II:
 

-68-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(i) [**]
 
(ii) Pollution Liability: Contractor shall continue to carry Pollution Liability
Insurance described under Section 16.1(a)(vi) with an increased coverage limit
[**] per occurrence and [**] in the aggregate.
 
(iii) Employment Practices Liability: Contractor shall carry Employment
Practices Liability [**] with a coverage limit of [**] per occurrence and in the
aggregate.
 
16.3 Provisions Applicable to all Coverages.
 
(a) After the execution of this Agreement and prior to the commencement of any
Work, each Party shall have on file with the other party (and in the case of
Owner, Owner's Supplier Relations Department) the applicable insurance
certificate(s). Such certificate(s) shall provide that [**] written notice be
given to the other Party prior to any material change or cancellation of the
insurance. Other than the OCIP or CCIP, as applicable, the Builder’s Risk
Insurance and Owner’s Operating Property coverages, each Party shall name the
other Party, its subsidiaries and their successors and assigns, as additional
insured (except for Worker's Compensation and Professional Liability and
Pollution Liability coverage) for their vicarious liability arising out of such
Party’s negligent operations or such Party shall be covered under the omnibus
provisions thereof. For the OCIP or CCIP, as applicable, and Owner’s Operating
Property coverage, each Party and Contractor Interests shall be named as an
additional insured thereon, at no cost to Contractor. All policies shall be
written to include a waiver of subrogation in favor of the other Party and its
Affiliates and Contractor Interests during the performance of the Work and
thereafter.[**]
 
(b) All such insurance shall be with sound insurance companies which have an AM
Best Rating of A- VII as the minimum and authorized to do business in the state
where the Work is to be performed. None of the liability policies shall have any
"other insurance" clause or language which would jeopardize the primacy of
Contractor’s insurance with respect to Owner’s self-insured retention or excess
insurance. The above Contractor requirements may be met by both Consortium
Members providing separate certificates. Any such limits of coverages may be met
in one or more layers of coverage.
 
(c) Neither a failure of a Party to provide the required certificate of
insurance nor such Party's submission of a certificate of insurance not in
conformance with the insurance requirements stated herein shall relieve such
Party from the obligation to have in force the required insurance coverages.
 

-69-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures

(d) Each Party is responsible for any deductibles associated with its policies
of insurance or its self-insured retentions, except as otherwise provided
hereunder.
 
(e) Contractor understands that Owner may have an administrator on-Site at all
times in which Contractor or its Personnel are at the Site. Contractor shall
interface and cooperate with Owner's administrator. Additionally, Contractor
shall follow any recommendations made by the NRC, Nuclear Electric Insurance
Limited ("NEIL"), the Institute of Nuclear Power Operators ("INPO") and American
Nuclear Insurers ("ANI").
 
ARTICLE 17 – [**]
 
17.1 [**]
 
17.2 [**]
 

-70-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
17.3 [**]
 
(a) [**]
 
(b) [**]. [**]
 
ARTICLE 18 – LIENS
 
18.1 Liens. Contractor shall keep the Facility, the Site and the Equipment free
from Liens (other than liens arising from acts of Owner or Owner's failure to
pay amounts due to Contractor), and shall promptly notify Owner of any known
Liens filed against the Facility, the Site, or the Equipment and any structures
comprising the Facility or located on the Site. If Owner seeks Contractor's
indemnification for any Lien, Owner shall:
 
(a) Give Contractor prompt written notice of any Lien of which it has knowledge;
and applicable documentation regarding the Lien;
 
(b) Cooperate in the defense of litigation relating to the Lien; and
 
(c) Give Contractor sole control of the defense and settlement, to the extent of
Contractor's liability, for the Lien if Contractor confirms in writing an
obligation to indemnify Owner with respect to the Lien.
 
18.2 Discharge or Bond. Contractor shall take prompt steps to discharge or bond
any Lien filed against the Facility, any Equipment, and any structures
comprising the Facility or located on the Site by any Subcontractor based on a
claim for payment by Contractor in connection with the Work. Contractor shall
have the option of providing an indemnity to Owner
 

-71-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

in lieu of discharging or providing a bond, for up to a [**] period to allow
Contractor a reasonable time to resolve the cause of the filing of the Lien. If
Contractor fails to indemnify, discharge or promptly bond any Lien, Owner shall
have the right, upon notifying Contractor in writing and providing Contractor
reasonable time to indemnify, discharge or bond the Lien, to take any and all
reasonable actions and steps to satisfy, defend settle or otherwise remove the
Lien at Contractor's expense, including reasonable attorneys' fees, costs and
expenses. Owner shall have the right to recover these expenses from Contractor.
Contractor shall have the right to contest any Lien, provided it first provides
to Owner the indemnity provided for above or it may provide the lien holder, a
court or other third Person, as applicable, a bond or other assurances of
payment necessary to remove the Lien related to the Work from the Site and the
Facility in accordance with the Laws of the State of South Carolina.
 
ARTICLE 19 – PROPRIETARY DATA
 
19.1 Protection of Owner Proprietary Data.
 
(a) [**]
 
(b) [**]
 
(c)           [**]
 

-72-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(d)           [**]
 
19.2 Protection of Contractor's Proprietary Data.
 
(a) [**]
 
(b) [**]
 
(i) [**]
 
(ii) [**]
 

-73-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(iii) [**]
 
(iv) [**]
 
(c) [**]
 
(i) [**]
 

-74-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution
Version                                                          Confidential
Trade Secret Information—Subject to Restricted Procedures

[**]
 
(ii) [**]
 
(iii) [**]
 
(iv) [**]
 
(v) [**]
 
(d) [**]
 
19.3 [**]
 
(a) [**]
 

-75-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(b) [**]
 
(i) [**]
 
(ii) [**]
 
(iii) [**]
 
(iv) [**]
 
(v) [**]
 
(vi) [**]
 
(vii) [**]
 
(viii) [**]
 
(1)           [**]
 
(2)           [**]
 
(3)           [**]
 
(4)           [**]
 
(5)           [**]
 
(6)           [**]
 
(7)           [**]
 

-76-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(8)           [**]
 
(9)           [**]
 
(c) [**]
 
(i) [**]
 
(ii) [**]
 
(iii) [**]
 
(iv) [**]
 
(d) [**]
 
(i) [**]
 
(ii) [**]
 
(iii) [**]
 
(iv) [**]
 
(v) [**]
 
(vi) [**]
 
(vii) [**]
 

-77-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(viii) [**]
 
(e) [**]
 
(f) [**]
 

-78-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(i) [**]
 
(ii) [**]
 
(iii) [**]
 
(iv) [**]
 
(g) [**]
 
19.4 [**]
 
19.5 [**]
 

-79-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
19.6 [**]
 
19.7 [**]
 
ARTICLE 20 – ENVIRONMENTAL; HAZARDOUS MATERIALS
 
20.1 Material Safety Data Sheets. To the extent required by applicable Law,
Contractor shall provide to Owner Material Safety Data Sheets covering Hazardous
Materials to be furnished, used, applied, or stored by Contractor, or any of its
Subcontractors, at the Site in connection with the Work. Contractor shall
coordinate with Owner's Project Director to provide a listing of such Hazardous
Materials and their quantities at the Site for purposes of chemical inventory
reporting pursuant to 40 C.F.R. Part 370 and similar state regulations.
 
20.2 Facility Use, Storage Removal. When the use or storage of explosives or
other Hazardous Materials or equipment is necessary for the performance of the
Work, Contractor shall exercise the utmost care and shall carry on its
activities under the supervision of properly qualified personnel in accordance
with applicable Laws. Before Unit Mechanical Completion of the Second Unit (or
if there is no Second Unit, the First Unit), Contractor shall remove from the
Site in accordance with applicable Laws any explosives and other Hazardous
Materials that Contractor or its Subcontractors used, stored or located at the
Site or any neighboring property, unless the same have been permanently
incorporated into the Facility, provided that, if any such explosives and other
Hazardous Materials are necessary for completion of the Work, Contractor shall
be permitted to retain such explosives and other Hazardous Materials at the Site
or any neighboring property but only if, and to the extent, in compliance with
the COL and applicable Laws.
 
20.3 Handling, Collection, Removal Transportation and Disposal.
 
(a) Unless otherwise agreed by the Parties, Contractor shall be responsible for
the proper handling, treatment, collection, containerizing and removal of
Hazardous Materials brought onto the Site or created by Contractor or
Subcontractors or spilled or introduced into or at the Site by Contractor or any
Subcontractor, including any such Hazardous Materials furnished, used, applied
or stored at the Site by Contractor or any Subcontractor, including used oils,
greases, and solvents from flushing and cleaning processes performed under the
Agreement. Prior to Unit Mechanical Completion of a Unit, Contractor shall be
responsible for the proper handling, storage, transportation, and disposal of
any Hazardous Materials brought onto the Site or created by Contractor or
Subcontractors. Contractor shall be liable for any fines or penalties imposed
for its or its Subcontractors' failure to comply with applicable Laws with
respect to Hazardous Materials for which it is responsible pursuant to this
Section 20.3(a).
 

-80-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
 

(b) At all times during the performance of the Work, Owner shall be responsible
for the prompt and proper handling, storage, transportation and disposal of
Hazardous Materials existing at, on or under the Site that were not brought onto
the Site or created by Contractor or Subcontractors. After Unit Mechanical
Completion of a Unit, Owner shall be responsible for the prompt and proper
handling, storage, transportation and disposal of Hazardous Materials used or
generated with respect to such Unit or remaining at the Site (after proper
handling, collection and containerizing by Contractor). As between the Parties,
Owner shall be considered the generator for Hazardous Materials existing at, on
or under the Site that were not brought onto the Site or created by Contractor
or Subcontractors, and shall retain all responsibility and liability with
respect to such Hazardous Materials. Subject to limitations on Santee Cooper's
obligations as a matter of South Carolina law and subject to Contractor's
obligations under Section 20.3(a), Owner shall indemnify Contractor against any
penalties levied by any Government Authority for allowing any collected and
containerized waste remaining in storage for more than the period allowed by
applicable Laws without permit.
 
(c) Activities performed by each Party in connection with the handling, storage,
collection, containerizing, transportation and disposal of Hazardous Materials
shall be performed in accordance with the requirements of all Government
Authorities and all applicable Laws.
 
20.4 Notice of Discovery. Contractor shall provide prompt written notice to
Owner of any suspected Hazardous Materials that Contractor finds during
performance of the Work not previously identified by Owner to Contractor. Owner
shall be responsible for any further action required after the discovery. To the
extent any such action causes an increase in Contractor's costs or a delay in
the performance of the Work, Contractor shall be entitled to a Change Order
pursuant to Article 9.
 
ARTICLE 21 – TITLE; RISK OF LOSS
 
21.1 Transfer of Title. Except as otherwise expressly provided in this
Agreement, title to an item of Equipment shall pass to Owner upon payment in
full by Owner to Contractor for such item of Equipment. The passage of title to
Owner shall not be deemed an acceptance or approval of such Equipment (or any
Work), affect the allocation of risk of loss, or otherwise relieve Contractor or
Owner of any obligation under this Agreement to provide and pay for
transportation and storage in connection with the Equipment.
 
21.2 Risk of Loss.
 
(a) Whether or not title has passed to Owner, the risk of loss for each system
or structure of a Unit shall remain with Contractor until, and shall pass to
Owner upon [**]. [**]
 

-81-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

[**]
 
(b) [**].
 
21.3 [**]
 
ARTICLE 22 – SUSPENSION AND TERMINATION
 
22.1 Suspension by the Owner for Convenience.
 
(a) Owner may, without cause, order Contractor in writing to suspend, delay or
interrupt the Work in whole or in part for such period of time as Owner may
determine. Any such suspension of the Work shall entitle Contractor to a Change
Order pursuant to Article 9.
 
(b) Owner shall continue to meet the payment obligations to Contractor during
any suspension, delay or interruption for Work actually performed.
 
(c) During any suspension, Contractor shall take reasonable precautions to
protect, store and secure the Equipment against deterioration, loss or damage
and to minimize the charges for the suspension.
 
(d) Contractor shall resume any suspended Work promptly following receipt of
notice from Owner to do so.
 

-82-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution
Version                                                          Confidential
Trade Secret Information—Subject to Restricted Procedures

22.2 Termination by Owner for Cause.
 
(a) Without limiting any other rights that it may have hereunder, Owner may
terminate the Agreement upon notice to Contractor if:
 
(i) Contractor is in breach of a material provision of this Agreement and fails
to cure the breach within [**] following written notice of such breach or, if
such breach is not capable of being cured within such [**] period, such longer
period as is reasonably necessary so long as Contractor has commenced the cure
within such [**] period and thereafter diligently pursues the cure;
 
(ii) [**];
 
(iii) [**]; or
 
(iv) a Consortium Member is Insolvent.
 
(b) When Owner terminates the Agreement for one of the reasons stated in Section
22.2(a), Contractor shall not be entitled to receive further payment until the
Work is finished subject to the provisions set forth in Section 22.2(c)(iii).
 
(c) Upon any termination pursuant to this Section 22.2, Owner may at its option
elect to: (i) assume responsibility for and take title to and possession of the
Facility and Work and Equipment remaining at the Site and Equipment located
outside the Site for which payment in full or in part has been made by Owner;
(ii) succeed automatically, without the necessity of any further action by
Contractor, to the interests of Contractor in any or all Subcontracts entered
into by Contractor with respect to the Work (if such Subcontracts permit), and
shall be required to compensate such Subcontractors if acceptable to such
Subcontractors only for compensation becoming due and payable to such parties
for goods and services provided under the terms of their Subcontracts with
Contractor from and after the date Owner elects to succeed to the interests of
Contractor in such Subcontracts and (iii) request that Contractor continue to
perform the Work or any portion thereof pursuant to a separate agreement. In the
event of any termination pursuant to this Section 22.2, Owner may, at its
option, finish the Work and other work by whatever method Owner may deem
expedient.
 
(d) If the unpaid balance of [**] exceeds the costs of finishing [**] the Work
(including all reasonable administrative and other direct costs incurred as a
result of such termination), such excess shall be paid to Contractor. If the
cost of finishing [**] the Work
 

-83-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(including all reasonable direct costs for Owner to administer the completion of
the Work and other direct costs incurred by Owner as a result of such
termination) exceeds the unpaid balance of [**], Contractor shall pay the
difference to Owner.
 
(e) [**]
 
22.3 Termination by Owner for Convenience.
 
(a) Owner may, at any time, terminate the Agreement for Owner's convenience and
without cause.
 
(b) In the event of termination for Owner's convenience prior to [**],
Contractor shall be entitled to receive payment for [**].
 
(c) If Owner terminates for its convenience after [**], Contractor shall be
entitled to receive payment for [**]
 
(d) Upon such termination and payment, the Parties shall have no further
liability to one another other than any liability that arose prior to the
termination of this Agreement pursuant to this Section 22.3 and the Parties'
obligations under Section 22.6.
 
22.4 Suspension and Termination Due to Other Circumstances.
 
(a) In the event that Owner does not issue the Full Notice to Proceed as
established in Section 3.3(b), Contractor shall have the right to suspend its
Work, demobilize its forces and take such other actions as are reasonably needed
to address the consequences of a delay in the Work, including the suspension or
cancellation, as applicable of the Work being performed under Subcontracts.
Prior to initiating such suspension, Contractor shall issue a notice
 

-84-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

to Owner stating the basis for such suspension. Once the event that allowed
Contractor to suspend Work under this Section 22.4(a) has occurred, Owner and
Contractor shall negotiate a Change in the Contract Price, Project Schedule
(including the Guaranteed Substantial Completion Date(s)), and such other
applicable terms and conditions of this Agreement to reflect the effect of such
event, including, without limitation, the suspension of the Work, and the
demobilization and remobilization of Contractor's and the Subcontractors'
forces, as applicable. Contractor shall incorporate agreed upon changes in a
Change Order[**]. [**]
 
(b) [**]
 
(c) [**]
 

-85-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(d) [**]
 
(e) In the event of termination pursuant to this Section 22.4, Contractor shall
be entitled to receive payment for [**].
 
22.5 Termination by Contractor.
 
(a) Contractor may terminate this Agreement for any of the following reasons:
 
(i) Owner fails to make payment to Contractor in accordance with the Agreement
for a period exceeding [**] after an undisputed invoice has become due, or Owner
fails to make payment to Contractor of disputed amounts in accordance with the
provisions of Section 8.4(b)(i) for a period exceeding [**] following the date
provided for in Section 8.4(b)(i), provided, in either case, that Contractor has
provided the notices of overdue payment as required under Section 8.4(c);
 
(ii) Owner is in breach of a material provision of this Agreement and fails to
cure the breach within [**] following written notice of such breach or, if such
breach is not capable of being cured within such [**] period, such longer period
as is reasonably necessary so long as Owner has commenced the cure within such
[**] period and thereafter diligently pursues the cure; or
 
(iii) Either SCE&G or Santee Cooper is Insolvent unless the other of SCE&G or
Santee Cooper has provided security for payments that would be due from such
Insolvent Person in accordance with Section 8.6 and no other changes to this
Agreement have resulted from proceedings involving the Person that is Insolvent.
 
(b) Upon termination of this Agreement pursuant to this Section 22.5, Contractor
shall be entitled to receive payment from Owner as if it were a termination for
Owner's convenience under Section 22.3.
 

-86-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

22.6 Actions Required of Contractor upon Termination. Upon receipt of a notice
of termination from Owner or the issuance of a notice of termination by
Contractor, Contractor shall:
 
(a) in an orderly manner and consistent with safety considerations, cease
operations as directed by Owner in the notice;
 
(b) take actions necessary, or that Owner may direct, for the protection and
preservation of the Work (wherever located); and
 
(c) except for Work directed to be performed prior to the effective date of
termination stated in the notice, enter into no further contracts and purchase
orders.
 
[**]. [**].
 
ARTICLE 23– SAFETY; INCIDENT REPORTING
 
23.1 Environmental, Health and Safety Programs. Contractor shall be responsible
for initiating, maintaining and supervising the safety precautions and programs
in connection with its performance of its Work under the Agreement, including
necessary precautions and programs for the Site and any areas adjacent to the
Site under its supervision and/or control. Contractor shall comply with
applicable workplace safety Laws governing the Work and/or Site.
 
23.2 Designated Contractor Safety Representative. Contractor shall designate a
responsible, qualified person in Contractor's organization at the Site whose
duty shall be the prevention of incidents and injuries and addressing unsafe and
undesirable conditions and behavior for each of the following three (3) areas:
environmental matters (U.S. Environmental Protection Agency and any applicable
state agency), health matters (industrial hygiene and
 

-87-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

employee health hazard prevention/mitigation) and safety matters, as each area
relates to construction activities generally and the Work specifically. One
individual may be designated for more than one of these three areas if the
individual is qualified in the relevant areas.
 
23.3 OSHA and Other Laws. Contractor shall provide notices and comply with
applicable workplace safety Laws, including the Occupational Safety and Health
Act ("OSHA") and provisions of the Americans with Disabilities Act relevant to
workplace safety. Contractor shall maintain the logs required under OSHA.
 
(a) Contractor represents that it is familiar with the Site, the Work to be
performed, the Equipment to be provided, the hazards of the Work, and, if
applicable, the Material Safety Data Sheets for, and the hazards of, the
Hazardous Materials that Contractor is expected to provide. Contractor
represents that it is familiar with the labeling system used in the workplace.
 
(b) Contractor acknowledges that OSHA and regulatory standards or state plan
equivalent (collectively, the "OSHA Standards") require that its employees be
trained in various subjects, such as, but not limited to, the hazards of, and
standards applicable to, the Work (29 C.F.R. § 1926.21(b)(2)) (applicable to
construction work), lockout/tagout (29 C.F.R. § 1910.147), confined space entry
(29 C.F.R. §§ 1926.21(b)(6) or 1910.146), and asbestos (29 C.F.R. §§ 1910.1001
or 1926.1101). Prior to performing Work on the Site, Contractor's employees and
their supervisors shall, as required, have been trained in accordance with all
applicable OSHA Standards relating to the duties they perform or supervise, and
they shall have been trained to recognize and avoid any hazards related to the
Work, and to perform the Work safely and without danger to any employee or to
any property.
 
(c) Contractor represents that its employees are or shall be equipped with the
personal protective equipment required by applicable OSHA Standards in 29 C.F.R.
Parts 1926 and 1910, and with the personal protective equipment required to
protect its employees against other serious health or safety hazards. Contractor
agrees that it shall discipline its employees who violate any OSHA Standards or
applicable Laws in accordance with its own policies and procedures.
 
(d) Contractor shall comply with all OSHA Standards applicable to the Work,
including those requiring pre-employment testing of employees, such as, but not
limited to, pulmonary testing, blood testing, urine testing, hearing testing,
respirator fit testing, drug screening, and/or applicable medical surveillance
testing.
 
(e) Contractor shall comply with its safety programs and/or any Site specific
safety plans which Owner has reviewed and accepted.
 
(f) Within a reasonable time following a specific request by Owner, and to the
extent permitted by applicable Law, Contractor shall provide to Owner copies of
training materials for its employees concerning a particular safety and health
standard and/or particular substantive or technical training requirement of the
job.
 

-88-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

23.4 Worksite Safety.
 
(a) Contractor shall take reasonable precautions for the safety of, and shall
provide reasonable protection to prevent damage, injury or loss to Persons and
property resulting from the Work, including:
 
(i) Contractor or Subcontractor employees and other Persons performing the Work
and any Persons who may be affected by the performance of the Work;
 
(ii) the Equipment to be incorporated into the Facility, whether in storage on
or off the Site or under the care, custody or control of Contractor or
Subcontractors; and
 
(iii) other property at or adjacent to the Site, including trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities.
 
(iv) Contractor shall erect, maintain or undertake, as required by existing
conditions and the performance of the Agreement, reasonable safeguards for the
safety and protection of Persons and property, including posting danger signs
and other warnings against hazards, promulgating safety regulations, and
notifying Owner and users of adjacent sites and utilities. Those precautions may
include providing security guards.
 
(v) Contractor agrees to provide to Owner the name, title, and phone number of
its emergency contact person prior to the commencement of the Work.
 
23.5 Dangerous Materials. When the use or storage of explosives or other
dangerous materials or equipment or unusual methods are necessary for the Work,
Contractor shall exercise utmost care and carry on its activities only under the
supervision of properly qualified personnel. Contractor shall notify Owner's
Project Director prior to bringing any explosives onto the Site.
 
23.6 Cooperation in Governmental Investigations and Inspections. Contractor and
its Subcontractors shall provide reasonable assistance to Owner in responding to
requests and inspections by any Government Authority for information in
connection with the Work involving Contractor or its Subcontractors. Contractor
shall provide the NRC the facilities, furnishings, conveniences and access set
forth in 10 C.F.R. § 50.70 and shall take good faith efforts to keep
confidential the presence of any representative of the NRC at the Site as
provided in 10 C.F.R. § 50.70(b)(4).
 
23.7 Audit. To the extent permitted by applicable Law, and in response to
specific and identifiable concerns, Contractor shall permit Owner to review and
copy Contractor's documents related to those specific and identifiable safety
and health concerns at the Site.
 

-89-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

ARTICLE 24 – QUALIFICATIONS AND PROTECTION OF ASSIGNED PERSONNEL
 
24.1 Screening Measures. A fitness for duty and security screening program
("Screening Measures") shall be established for all Contractor and Subcontractor
employees for the Work. This program shall comply with the regulations set forth
in the Laws governing new nuclear build construction. This program shall
contain:
 
·  
Prohibition of the use, transportation, sale, or possession of illegal drugs

 
·  
Prohibition of the use or possession of alcohol beverages on the Site

 
·  
Requirement that employees be fit for duty at all times while on the Site

 
·  
Requirement that employees submit to drug and alcohol testing during preaccess
screening, for-cause testing, and post event testing, as necessary

 
·  
Requirement that all employees must immediately report known, suspected, or
potential violations of this policy to supervisory personnel or management

 
·  
Requirement that a subset of workers who perform important safety functions be
subject to random testing

 
·  
Protection of information and records to assure confidentiality

 
·  
Requirement that employees consent to a search or inspection of the individual's
property while on the Site.

 
In addition to pre-access screening for drugs and alcohol an identity check and
screening for criminal history shall be performed. A law enforcement criminal
records check on all potential employees that shall include:
 
·  
Verification of identity

 
·  
A criminal history check of the individual shall be performed

 
·  
Prior to a final adverse determination, the applicant shall be informed of the
basis for potential denial of access to the Site to assure the accuracy of the
basis for such denial.

 
During preaccess screening a probationary period of not to exceed thirty (30)
Days shall be granted to allow for the testing and prescreening to be performed
while the employee is put to work.
 
24.2 Contractor's Personnel. Contractor shall comply with applicable labor and
immigration Laws that may impact Contractor's Work under this Agreement,
including the Immigration Reform and Control Act of 1986 and Form I-9
requirements. Contractor shall perform the required employment eligibility and
verification checks and maintain the required employment records. Contractor
acknowledges and agrees that it is responsible for conducting
 

-90-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

adequate screening of its employees and agents prior to starting the Work. By
providing an employee or Subcontractor under this Agreement, Contractor warrants
and represents that the Screening Measures with respect to such employee or
Subcontractor have been completed and that such Screening Measures did not
reveal any information that could adversely affect such employee's or
Subcontractor's suitability for employment or engagement by Contractor or
competence or ability to perform duties under this Agreement. If in doubt
whether a suitability, competence or ability concern exists, Contractor shall
discuss with Owner the relevant facts and Owner shall determine, in its sole
discretion, whether such Person should be allowed to perform the Work. Owner, in
its sole discretion, shall have the option of barring from the Site any person
whom Owner determines does not meet the qualification requirements set forth
above. In all circumstances, Contractor shall ensure that the substance and
manner of any and all Screening Measures performed by Contractor pursuant to
this Section conform fully to applicable Law. Contractor shall submit to Owner
for approval a set of work rules that applies to all Contractor and
Subcontractor employees. This set of work rules shall establish Contractor's and
Subcontractor's disciplinary action policy and hiring and termination policy.
This policy shall detail the actions to be taken by Contractor and
Subcontractors for acts of misconduct, negligence and incompetence of their
employees. The disciplinary action program shall be progressive up to
termination and the barring of employee from future employment.
 
24.3 Training of Employees. Contractor represents that all Contractor and
Subcontractor personnel shall as required be trained regarding environmental,
OSHA and NRC requirements and any other matters required by applicable Laws and
relevant to the Work.
 
24.4 NRC Whistleblower Provision. Contractor and its Major Subcontractors shall
comply with the requirements of Section 211, "Employee Protection," of the
Energy Reorganization Act of 1974, 42 U.S.C. § 5851, as amended; 10 C.F.R. §
50.7, "Protection of Employees Who Provide Information" and 29 C.F.R. § 24
(collectively, the "Whistleblower Provisions"). Contractor shall implement a
program and develop procedures to advise all of Contractor's and the Major
Subcontractors' personnel that they are entitled and encouraged to raise safety
concerns to Contractor's management, to Owner, and to the NRC, without fear of
discharge or other discrimination.
 
24.5 Respirator Protection. For any Work at the Site that shall expose any of
Contractor's or any Subcontractor's employees or representatives to sources of
radiation or require them to wear respiratory protection, Contractor shall
require each of these employees or other representatives, prior to entering any
radiation area or wearing respiratory protection, to undergo a physical
examination to determine if occupational radiation exposure or the wearing of
respiratory protection should be avoided because of any medical condition or
other circumstance, and in addition, to undergo such physical examination as may
be required by applicable Law or by any Government Authority having
jurisdiction. Contractor shall keep a record of the physical examination
available for inspection by Owner. Owner shall assist Contractor in defining the
applicable requirements, if requested.
 
ARTICLE 25 – RECORDS AND AUDIT
 
25.1 Technical Documentation. Except to the extent applicable Laws require a
longer retention, Contractor shall maintain and shall cause its Major
Subcontractors to maintain all
 

-91-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

technical documentation relative to the Equipment for a period of [**] after
Final Completion.
 
25.2 Accounting Records. Except to the extent applicable Laws require a longer
retention, Contractor shall maintain and shall cause its Subcontractors to
maintain complete accounting records relating to the Work performed or provided
under this Agreement [**], or other reimbursable basis in accordance with
generally accepted accounting principles in the United States, as set forth in
pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants, for a
period of [**] after Final Completion of a Unit, except that records relating to
Sales Taxes for such items must be retained for [**] as specified in
Section 25.5.
 
25.3 Maintenance of Records Generally. Notwithstanding anything in Section 25.1
or 25.2 to the contrary, Contractor shall ensure that its maintenance of records
complies with the applicable provisions of 10 C.F.R. § 50.71.
 
25.4 Right to Audit. If Owner requests verification of [**] or for any Work
performed or provided [**], Owner or its authorized representative shall be
permitted to examine and audit Contractor's records and books, and
Subcontractors' where permitted by contract, related to those costs. The right
to initiate any audit shall expire, with respect to any such cost, [**] after
the cost was incurred. Such audit shall provide Owner with a reasonable
opportunity to verify that all costs and charges have been properly invoiced in
accordance with the terms of this Agreement. Owner shall not be entitled to any
information that would enable Owner to determine [**] unless access to this
information is needed to support a request made by Owner or Contractor for [**].
If any audit by the auditor reveals charges to or paid by Owner as charges or
fees which are incorrectly charged, then Owner shall be entitled upon demand for
a refund from Contractor of such amounts[**]. Likewise, if any audit or if any
examination by any state or local taxing agency reveals additional Sales Tax to
be imposed upon Contractor for under collection of tax from Owner on a taxable
sale, then Contractor shall be entitled, upon demand, to a payment from Owner of
all such amounts, together with any interest and penalties imposed by any state
or local taxing agency. Notwithstanding anything in this Section 25.4 to the
contrary, Owner shall not be restricted from any audit rights, including any
right to conduct audits directly without any intermediary, which it is required
to have in order to comply with applicable Laws, including the regulations of
the NRC.
 
25.5 Sales Tax Records. Contractor shall provide or provide access to the
information, documents, receipts, invoices, and data to Owner on a monthly
basis, or as Owner may from time to time reasonably request and as may be
specifically required by the South Carolina state tax regulations for non-tax
exempt items, and otherwise fully cooperate with Owner in connection with the
reporting of (a) any Sales Taxes payable with respect to the Work and (b) any
 

-92-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

assessment, refund claim or proceeding relating to Taxes payable with respect to
the Work. This may include a monthly assessment visit from the South Carolina
state tax department to review this information. Contractor shall require its
Major Subcontractors to provide to Contractor all information and data
Contractor may reasonably request for purposes of complying with this Article
and otherwise fully cooperate with Owner. Contractor shall retain, and shall
require Major Subcontractors to retain, copies of such documentation and all
documentation relating to purchases relating to the Work or the payment of Sales
Taxes, if any, for a period of not less than [**]. Contractor shall ensure that
its contracts with all Major Subcontractors effectuate the provision of this
Section 25.5. Contractor's obligations under this Section shall survive the
termination, cancellation or expiration of this Agreement for any reason and
shall last so long as is necessary to resolve any and all matters regarding
Taxes attributable to the Work. This information is intended solely for the use
of tax compliance.
 
ARTICLE 26 – TAXES
 
26.1 Employment Taxes. Contractor shall be responsible for payroll or employment
compensation taxes, Social Security taxes, or for labor-related withholding
taxes for Contractor and its Subcontractors or any of their employees
("Employment Taxes").
 
26.2 Sales and Use Taxes on Contractor Tools. Contractor shall pay the taxes on
Contractor's purchases of goods, tools, equipment, supplies and other
consumables which are not permanently incorporated into the Facility and which
remain the property of Contractor. Contractor shall also pay the taxes
attributable to Contractor's Construction Equipment, temporary buildings and
other property used by Contractor in its performance of this Agreement. [**].
Contractor shall impose a similar obligation on all Subcontractors and shall
ensure that no Subcontractor [**].
 
26.3 Sales and Use Tax on Equipment. [**] Contractor shall consult with Owner on
Equipment purchases and work with Owner to obtain the most favorable sales and
use tax benefits for Owner.
 
26.4 State Property Taxes. Contractor and Owner agree that Owner shall be
responsible for the filing requirements and payment obligations for all state
and local taxes on the Site and the Equipment incorporated (and to be
incorporated) into the Facility, provided that Contractor shall be responsible
for the filing of property tax returns and the payment of state and local
property taxes on Construction Equipment, tools and material which are not
incorporated into the Facility and which are owned, used or leased by Contractor
to perform the Work.
 

-93-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

26.5 Tax Indemnification.
 
(a) Except in cases where the imposition of any Tax is the result of the
negligence or willful or wanton misconduct by Contractor, Owner shall defend,
reimburse, indemnify and hold Contractor harmless for the costs and expenses
(including any resulting Taxes, interests and penalties) incurred by Contractor
as a result of (i) Owner's formal protest to any Government Authority of any
Employment Taxes or Sales Taxes paid or assessed or any property taxes paid or
assessed by Government Authorities on the Site or the Equipment, or any other
similar Tax, whether local, state or federal, including any litigation expenses
in the event Owner decides to protest any such Taxes or (ii) an audit or other
investigation by any Government Authority, including the defense and any
resulting Tax liability in connection therewith. Owner shall not be responsible
for any costs incurred by Contractor necessary to substantiate or verify
information for any Tax audit conducted by any Government Authority in the
normal course of business.
 
(b) Except in cases where the imposition of any Tax is the result of the
negligence or willful or wanton misconduct by Owner, Contractor shall defend,
reimburse, indemnify and hold Owner harmless for the costs and expenses
(including any resulting Taxes) incurred by Owner as a result of (i)
Contractor's formal protest to any Government Authority of any Employment Taxes,
or any Sales Tax or any property tax paid or assessed by any Government
Authority on Contractor's Construction Equipment, tools and materials that are
not incorporated into the Facility, or any other similar Tax, whether local,
state or federal, including any litigation expenses in the event Contractor
decides to protest any such Taxes or (ii) an audit or other investigation by any
Government Authority, including the defense and any resulting Tax liability in
connection therewith. Contractor shall not be responsible for any costs incurred
by Owner necessary to substantiate or verify information for any Tax audit or
investigation conducted by any Government Authority in the normal course of
business.
 
26.6 Pollution Control Equipment Information. Contractor shall supply Owner with
all reasonable information requested by Owner for qualifying air, water or noise
pollution control and other equipment for exemption from sales and use taxes,
property taxes and any other tax credits, refunds or exemptions available to
Owner. Owner shall supply Contractor with all reasonable information and cost
analyses requested by Contractor for qualifying air, water or noise pollution
control equipment for exemption from sales and use taxes, property taxes and any
other credits, refunds or exemptions available to Contractor.
 
26.7 Non-resident Contractor. Contractor shall comply with Section 12-8-550 of
the Code of Laws of South Carolina (1976), as amended, which requires any
nonresident contractor providing labor in the State of South Carolina to
register with the South Carolina Department of Revenue or Secretary of State to
avoid the withholding of two percent (2%) of each payment made to the
nonresident contractor.
 
ARTICLE 27 – DISPUTE RESOLUTION
 
27.1 Claims. A "Claim" is any claim, dispute or other controversy arising out of
or relating to this Agreement, including Change Disputes. Claims must be
initiated by written notice. The responsibility to substantiate Claims shall
rest with the Party making the Claim. The
 

-94-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

other Party shall provide reasonable cooperation in making available non
privileged information in its possession or control that is relevant for
purposes of substantiating the Claim.
 
27.2 Change Dispute. A Party shall provide written notice to the other Party of
any dispute or disagreement that such Party may have regarding a request for a
Change or a notice of a Change given by either Party ("Change Dispute"), which
notice shall contain such Party's position with respect to such Change Dispute
(the "Change Dispute Notice"). Such Party shall provide the Change Dispute
Notice to the other Party no earlier than [**] after such Party (a) submitted a
notice of Change without having received either (i) a written response from the
other Party or (ii) a response from the other Party regarding a notice of Change
that is unsatisfactory to such Party or (b), in the case of Section 9.2,
Contractor has received from Owner a request for a Change that Contractor does
not believe conforms to the requirements of Section 9.2, or a dispute otherwise
arises out of Section 9.2.
 
27.3 Resolution by Negotiation.
 
(a) As an express condition precedent to commencement of any further proceedings
with respect to a Claim (except as may be provided under any applicable lien
statute), the Party making such Claim shall notify the other Party's Project
Director in writing of such Claim. The Contractor's Project Director and the
Owner's Project Director shall meet within [**] of receipt of the written notice
of such Claim for the purpose of attempting to resolve the Claim.
 
(b) If, after the Contractor's Project Director and the Owner's Project Director
meet, the Claim remains unresolved or if no such meeting takes place for any
reason within such [**] period, then an executive vice president (or equivalent)
of (i), in the case of Contractor, each Consortium Member (unless otherwise
agreed by the Consortium Members) and (ii), in the case of Owner, each of SCE&G
and Santee Cooper (unless otherwise agreed by them) shall meet to attempt to
resolve such Claim, as applicable, within [**] from the end of such [**] period.
 
(c) If the Claim remains unresolved after the [**] period described in Section
27.3(b) and the Parties have not mutually agreed in writing to mediate such
Claim, then:
 
(i) [**]; and
 
(ii) [**]
 
(d) The Parties agree to make a diligent, good faith attempt to resolve a Claim
as expeditiously as reasonably possible as provided in this Section 27.3.
 

-95-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

27.4 Mediation.
 
(a) The Parties may mutually agree in writing to endeavor to resolve a Claim by
mediation which, unless the Parties mutually agree otherwise, shall be in
accordance with the Construction Industry Mediation Procedures of the AAA in
effect at the time of the mediation. A request for mediation shall be mutually
filed in writing by the Parties with the AAA. If the mediation has not concluded
within [**] after its commencement, then, as applicable:
 
(i) [**]; and
 
(ii) [**]
 
(b) The Parties shall share the mediator's fee and any AAA filing fees equally.
The mediation shall be held in Charlotte, North Carolina, unless another
location is mutually agreed upon. Agreements reached in mediation shall be
enforceable as settlement agreements pursuant to Section 27.7.
 
27.5 Arbitration of Claims[**].
 
(a) The Parties agree that any Claim [**] ("Arbitrable Claim") that is not
resolved pursuant to Section 27.3 or 27.4 shall be submitted to final and
binding arbitration for resolution pursuant to this Section 27.5 and in
accordance with the Construction Industry Arbitration Rules of the AAA in effect
at the time of the arbitration, except as modified by this Section 27.5 or
otherwise agreed by the Parties.
 
(b) Unless the Parties otherwise mutually agree in writing, the arbitral panel
("Arbitral Panel") shall consist of three (3) people. Within [**] after the
expiration of the [**] period described in Section 27.3(b), each Party shall
give written notice of its selection of a person to serve as a member of the
Arbitral Panel ("Member"), who shall have no less than [**] of experience in the
litigation of complex disputes including preferably experience in the power
plant construction industry. If a Party fails to notify the other Party of the
selection of its Member within such [**] period, then such Member shall be
appointed by the AAA. Within [**] after the selection of the Members of the
Arbitral Panel, the Members shall mutually agree in writing on their nomination
of two (2) persons to serve as the chairman of the Arbitral Panel, who shall be
practicing attorneys validly licensed to practice law in a jurisdiction in the
United States and/or retired judges, and who shall have no less than [**] of
experience in the litigation of complex disputes including preferably experience
in the power plant construction industry (the "Chairman"). (References herein to
"Member" shall include the Chairman unless the context otherwise requires.) The
Members shall then select one of such nominated persons to serve as the
Chairman. In the event that the Members do not mutually agree on the person to
serve as the Chairman within such [**] period, each Member shall submit its
nominated person to AAA, and the AAA shall decide the nominee to serve as the
Chairman.
 

-96-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(c) It being imperative that all Members of the Arbitral Panel be neutral, act
impartially, and be free from any conflict of interest, the Parties shall select
such persons on the basis that the Members and the Chairman shall:
 
(i) have no interest financial or otherwise in either Party nor any financial
interest in this Agreement except for payment of its fees and expenses as
provided herein;
 
(ii) not previously have been employed as a consultant or otherwise by either
Party, unless any such relationship has been disclosed in writing and approved
by the Parties;
 
(iii) have disclosed in writing to the Parties and each other Member and the
Chairman as applicable, before being selected and to his or her best knowledge
and recollection, any professional or personal relationships with any director,
officer or employee of either Party;
 
(iv) not, for the duration of the Arbitral Panel, be employed as a consultant or
otherwise by either Party, except as may be agreed in writing by the Parties,
the other Members and the Chairman;
 
(v) not give advice to either Party or its Personnel concerning the conduct of
this Agreement, other than in accordance with this Agreement;
 
(vi) not have any ex-parte communications with either Party at any time after
their selection pursuant to Section 27.5(b);
 
(vii) not, while a Member or Chairman, as applicable, enter into discussions or
make any agreement with either Party regarding employment by any of them,
whether as a consultant or otherwise, after ceasing to act as a Member or
Chairman, as applicable; and
 
(viii) treat the details of this Agreement and all the Arbitral Panel's
activities and hearings as private and confidential, and not publish or disclose
them without the prior written consent of the Parties.
 
(d) Each Party shall be responsible for one-half of the fees and expenses of the
Arbitral Panel, unless the Arbitral Panel includes an award of fees and expenses
in the award. Contractor shall not include such fees and expenses in any amounts
invoiced to Owner under this Agreement.
 
(e) Either Party shall be entitled to have any third party join into any
proceedings hereunder as a party thereto under this Section 27.5. A Party may
fully defend against any proceedings hereunder, provided that a Party shall not
be entitled to make a counterclaim against the other Party unless the
counterclaim arises out of the occurrence that is the subject of the pending
Arbitrable Claim.
 

-97-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

(f) The Arbitral Panel shall be governed by the provisions of this Agreement and
the governing Law, and shall not be entitled to award any punitive, special,
indirect, penal, incidental or consequential loss or damages.
 
(g) The Parties shall promptly provide the Arbitral Panel with such additional
information and access to such facilities and Personnel as the Arbitral Panel
may require for purposes of resolving any submitted Arbitrable Claim. The
Arbitral Panel shall use reasonable efforts to resolve any submitted Arbitrable
Claim as promptly as reasonably practicable and in any event within [**] of the
appointment of the Chairman of an Arbitral Panel [**]. Notwithstanding the
foregoing, if the Parties mutually agree to a deadline extension or the Chairman
determines that it is not feasible to resolve the Arbitrable Claim within the
above listed deadlines, then a deadline may be extended to provide additional
time to resolve such Arbitrable Claim; provided, that the duration of any such
extension shall be set taking into account the agreed upon principle that
disputes are to be resolved as expeditiously as possible. The Parties expressly
agree that the Arbitral Panel shall have no power to consider or award any form
of damages or remedies barred by this Agreement.
 
(h) The decision of the Arbitral Panel shall be issued in a writing that sets
forth the Arbitral Panel's reasoned decision. The Arbitral Panel shall not be
entitled to deviate from the construct, procedures or requirements of this
Agreement. In the absence of bias, fraud, or willful misconduct by an
arbitrator, any decision rendered by the Arbitral Panel in any arbitration shall
be final and binding upon the Parties under the United States Arbitration Act 9
U.S.C. §§ 1 et seq., and judgment thereon may be entered in the court described
in Section 27.7.
 
27.6 Exclusive Resolution Procedures; Equitable Remedies. The procedures
specified in this Article shall be the sole and exclusive procedures for the
resolution of Claims (except for lien claims which are governed by statute);
provided, however, that, notwithstanding anything in this Article to the
contrary, a Party may file a complaint in the court described in Section 27.7 to
seek injunctive relief, sequestration, garnishment, attachment, or an
appointment of a receiver. Despite such actions, the Parties shall continue to
participate in good faith in and be bound by the dispute resolution procedures
specified in this Article.
 
27.7 Consent to Jurisdiction. The Parties agree to the exclusive jurisdiction of
the United States District Court for the Southern District of New York or, if
such court does not have jurisdiction of the matter, the courts of the State of
New York located in the City and County of New York, for any legal proceedings
that may be brought by a Party arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment or settlement
agreement. By execution and delivery of this Agreement, each Party accepts,
generally and
 

-98-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

unconditionally, the jurisdiction of the aforesaid court for legal proceedings
arising out of or in connection with this Agreement. Each Party hereby waives
any right to stay or dismiss any action or proceeding under or in connection
with this Agreement brought before the foregoing court on the basis of forum
non-conveniens or improper venue.
 
27.8 Continuation of Work. Pending the final resolution of any Claim, Contractor
shall proceed diligently with the performance or provision of the Work and its
other duties and obligations and Owner shall continue to compensate Contractor
as set forth under this Agreement without diminution of effort; provided that
Contractor is being compensated for the Work pursuant to the terms of this
Agreement, including but not limited to the provisions of Article 8 and provided
that the Parties agree that such duties and obligations can be safely and
prudently performed.
 
ARTICLE 28 – NOTICES
 
All notices, communications, and approvals required or permitted to be given
hereunder shall be in writing and shall be valid and sufficient if delivered in
person or dispatched by certified mail (return receipt requested), postage
prepaid, in any post office in the United States or by any national overnight
express mail services (return receipt requested), and addressed as follows:
 
If to Owner:
 
South Carolina Electric & Gas Company
Attn: President
Mail Code 190
Columbia, SC 29218
Telephone No.: 803-217-8097
Facsimile No.: 803-217-9336
 
South Carolina Public Service Authority
 
Attn: Chief Operating Officer (M602)
 
One Riverwood Drive
 
P.O. Box 2946101
 
Moncks Corner, SC 29461-6101
 
Telephone No.: 843-761-4087
 
Facsimile No.: 843-761-7037
 
With a copy to:
 
South Carolina Electric & Gas Company
 
Attn: General Counsel
 
Mail Code 190
 
Columbia, SC 29218
 
Telephone No.: 803-217-8634
 
Facsimile No.: 803-217-9336
 

-99-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

South Carolina Public Service Authority
 
Attn: General Counsel (M603)
 
One Riverwood Drive
 
P.O. Box 2946101
 
Moncks Corner, SC 29461-6101
 
Telephone No.: 843-761-7007
 
Facsimile No.: 843-761-7037
 
If to Westinghouse:
 
Westinghouse Electric Company, LLC
Attn: Daniel Lipman
4350 Northern Pike
Monroeville, PA 15146
Telephone No.: (412) 374-6920
Facsimile No.: (412) 374-6677
 
With a copy to:
 
Westinghouse Electric Company, LLC
 
Attn: General Counsel
 
4350 Northern Pike
 
Monroeville, PA 15146
 
Telephone No.: (412) 374-6177
 
Facsimile No.: (412) 374-6122
 
If to Stone & Webster:
 
Stone & Webster, Inc.
Attn: Ed Hubner
3 Executive Campus
Cherry Hill, NJ 08002
Telephone No.: (856) 482-4178
Facsimile No.: (856) 482-3155
with a copy to:
 
Stone & Webster, Inc.
Attn: E.K. Jenkins
E&C Division Counsel
100 Technology Center Drive
Stoughton, MA 02072
Facsimile No.: (617) 589-1322
 

-100-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures

or to such other address, attention or facsimile number as such Party to whom
such notice is to be addressed shall have hereafter furnished to the other Party
in writing as provided in this Article.
 
Notwithstanding the foregoing, any routine correspondence (as further defined in
the Project Execution Plan) shall be sent to the appropriate project management
and personnel that may be agreed upon by the Parties. Copies of such routine
correspondence shall not be routed to the persons listed above.
 
ARTICLE 29 – ASSIGNMENT
 
Neither Party shall assign this Agreement in whole or in part without the prior
written consent of the other Party. If any assignment by any Party of this
Agreement or any right, interest or obligation therein requires the consent of,
or notice to, any Government Authority, including the NRC, then such Party shall
not effect such assignment without such consent of, or notice to, such
Government Authority.
 
ARTICLE 30 – WAIVER
 
The failure of either Party to enforce at any time any of the provisions of this
Agreement shall not be construed as a waiver of such provision nor shall not in
any way affect the validity of this Agreement or the right of either Party to
enforce each and every provision.
 
ARTICLE 31 – MODIFICATION
 
No waiver, modification, or amendment of any of the provisions of this Agreement
shall be binding unless it is in writing and signed by duly authorized
representatives of both Parties.
 
ARTICLE 32 – SURVIVAL
 
The Parties agree that the provisions of Article 15 – Indemnity, Article 17 –
[**], Article 19 – Proprietary Data, Article 27 – Dispute Resolution, Section
22.2(e) [**], and Section 25.4 –Right to Audit, this Article and any other terms
and conditions of this Agreement that are expressly stated to survive or
limiting the liability of Contractor shall survive termination, cancellation or
expiration of this Agreement. Any liability and insurance protections afforded a
Party hereunder shall apply during the Work and thereafter, and shall survive
termination, cancellation or expiration of this Agreement, subject to time
limitations provided for in this Agreement.
 
ARTICLE 33 – TRANSFER
 
Prior to the removal of any Equipment furnished hereunder from the Facility,
except temporarily for repair or permanently for disposal, Owner shall provide
Contractor with written assurances from the transferee of limitation of and
protection against liability following the proposed removal or transfer at least
equivalent to that afforded Contractor and Contractor Interests under the
provisions of this Agreement. Removal or transfer contrary to the provisions of
this Article shall, in addition to any other legal or equitable rights of
Contractor, make Owner the indemnitor
 

-101-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

of Contractor and Contractor Interests against any liabilities incurred by
Contractor and Contractor Interests in excess of those that would have been
incurred had no such transfer taken place.
 
ARTICLE 34 – GOVERNING LAW; WAIVER OF JURY TRIAL; CERTAIN FEDERAL LAWS
 
34.1 Governing Law. The validity, construction, and performance of this
Agreement shall be governed by and interpreted in accordance with the laws of
the State of New York, without giving effect to the principles thereof relating
to conflicts of laws except Section 5-1401 of the New York General Obligations
Law; provided, however, that nothing in this Agreement shall seek to alter the
rights, responsibilities and limitations applicable to Santee Cooper under the
laws of the State of South Carolina.
 
34.2 Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
34.3 Certain Federal Laws. In the performance of Work under this Agreement,
Contractor and its Subcontractors shall comply with applicable Law, including
provisions of Executive Order 11246, as amended, relating to equal opportunity
and nonsegregated facilities, the Fair Labor Standards Act of 1933, the
Occupational Safety and Health Act of 1970, and the requirements of the rules,
regulations, orders, bulletins and interpretations of the NRC, and with the Laws
as set forth in Exhibit S, to the extent applicable to Contractor or
Subcontractors. Contractor further agrees to comply with, and agrees to require
Subcontractors that are subject to such requirements to comply with, Owner's
Government Contracting Programs requirements as specified in 13 CFR 125, 48 CFR
52.219-8, and 48 CFR 52.219-9.
 
ARTICLE 35 – RELATIONSHIP OF OWNER AND CONTRACTOR
 
Contractor is an independent contractor and nothing contained herein shall be
construed as creating (i) any relationship between Owner and Contractor other
than that of owner and independent contractor, (ii) any relationship whatsoever
between Owner and Contractor's employees or Subcontractors or (iii) a fiduciary
relationship between Contractor and Owner. Neither Contractor, nor any of its
employees, are or shall be deemed to be employees of Owner.
 
ARTICLE 36 – THIRD PARTY BENEFICIARIES
 
Except as expressly set forth in this Agreement, the provisions of this
Agreement are intended for the sole benefit of Owner and Contractor and each
Consortium Member, and the Parties do not intend to create any other third party
beneficiaries or otherwise create privity of contract with any other Person.
 

-102-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

ARTICLE 37 – REPRESENTATIONS AND WARRANTIES
 
37.1 Representations and Warranties of Contractor. Each Consortium Member hereby
represents and warrants to Owner as follows:
 
(a) Due Organization of Consortium Member.
 
(i) Stone & Webster represents and warrants that it is duly organized, validly
existing and in good standing under the laws of the State of Louisiana and has
the requisite power and authority to own and operate its business and properties
and to carry on its business as such business is now being conducted and is duly
qualified to do business in the State of South Carolina and in any other
jurisdiction in which the transaction of its business makes such qualification
necessary.
 
(ii) Westinghouse represents and warrants that it is duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite power and authority to own and operate its business and properties
and to carry on its business as such business is now being conducted and is duly
qualified to do business in the State of South Carolina and in any other
jurisdiction in which the transaction of its business makes such qualification
necessary.
 
(b) Due Authorization of Consortium Member; Binding Obligation. Consortium
Member has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement by Consortium Member has been duly authorized by the necessary
action on the part of such Consortium Member; this Agreement has been duly
executed and delivered by such Consortium Member and is the valid and binding
obligation of such Consortium Member enforceable in accordance with its terms.
 
(c) Non-Contravention. The execution, delivery and performance of this Agreement
by Consortium Member and the consummation of the transactions contemplated
hereby do not and shall not contravene any applicable Law or the organizational
documents of such Consortium Member and do not and shall not conflict with or
result in a breach of or default under any indenture, mortgage, lease,
agreement, instrument, judgment, decree, order or ruling to which such
Consortium Member is a party or by which it or any of its properties is bound or
affected.
 
(d) Consortium Agreement. The Consortium Members have entered into an agreement
setting forth their consortium arrangements for the performance of this
Agreement and their sharing of liabilities with respect thereto.
 
37.2 Representations and Warranties of SCE&G and Santee Cooper. Each of SCE&G
and Santee Cooper hereby represents, warrants and covenants to Contractor as
follows:
 
(a) Due Organization of Owner. It is duly organized, validly existing and in
good standing under the laws of the State of South Carolina and has the
requisite power and authority to own and operate its business and properties and
to carry on its business as such
 

-103-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

business is now being conducted and is duly qualified to do business in State of
South Carolina and in any other jurisdiction in which the transaction of its
business makes such qualification necessary.
 
(b) Due Authorization of Owner; Binding Obligation. Its execution, delivery and
performance of this Agreement has been duly and effectively authorized by the
requisite action on the part of its governing board. This Agreement constitutes
its legal, valid and binding obligations, enforceable against it in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting the rights of creditors
generally and by general principles of equity.
 
(c) Non-Contravention. Its execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby do not and shall
not contravene any applicable Law or organizational documents or do not and
shall not conflict with or result in a breach of or default under any indenture,
mortgage, lease, agreement, instrument, judgment, decree, order or ruling to
which it is a party or by which it or any of its properties is bound or
affected.
 
On the Effective Date, Santee Cooper shall provide a letter to Contractor making
each of the representations set forth in this Section 37.2 on its own behalf as
well as a representation that Santee Cooper has appointed SCE&G as its agent
pursuant to the Limited Agency Agreement, which is attached hereto Exhibit V,
for all purposes under this Agreement, with the power and authority to bind
Santee Cooper to its obligations herein, subject to the limitations specifically
set forth in the Limited Agency Agreement. In such letter, Santee Cooper shall
also agree to notify Contractor promptly in writing if there is any change in
the limits of SCE&G's authority set forth in such Limited Agency Agreement.
 
ARTICLE 38 – MISCELLANEOUS PROVISIONS
 
38.1 Rights Exclusive. The rights and remedies of Owner or Contractor as set
forth in this Agreement shall be the exclusive rights or remedies of the
Parties. The limitations of liability, waivers, indemnities, extension of
insurances and other liability protection provided herein for the benefit of
Contractor shall also apply for the benefit of Contractor Interests and shall
apply irrespective of the basis of such claim, whether arising at contract
(including breach warranty, indemnity, etc.), tort or otherwise, and regardless
of fault, negligence or strict liability.
 
38.2 Severability. If any provision of this Agreement or the application of this
Agreement to any Person or circumstance shall to any extent be held invalid or
unenforceable by a court of competent jurisdiction or arbitrator under
Article 27, then (i) the remainder of this Agreement and the application of that
provision to Persons or circumstances other than those as to which it is
specifically held invalid or unenforceable shall not be affected, and every
remaining provision of this Agreement shall be valid and binding to the fullest
extent permitted by Laws, and (ii) a suitable and equitable provision shall be
substituted for such invalid or unenforceable provision in order to carry out,
so far as may be valid and enforceable, the intent and purpose of such invalid
or unenforceable provision.
 

-104-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

38.3 Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties as to the subject matter of this Agreement,
and merges and supersedes all prior agreements, commitments, representations,
writings and discussions between them other than the Existing Confidentiality
Agreement, which shall remain in effect for the purposes set forth in Section
19.2(c)(i). Neither of the Parties shall be bound by any prior obligations,
conditions, warranties, or representations with respect to the subject matter of
this Agreement.
 
38.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 

-105-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
 
SOUTH CAROLINA ELECTRIC & GAS COMPANY, for itself and as agent for South
Carolina Public Service Authority
By:/s/ William B. Timmerman
Name: William B. Timmerman
Title: President and CEO
 
STONE & WEBSTER, INC.
By: /s/ David P. Barry
Name:David P. Barry
Title: Executive Vice President
WESTINGHOUSE ELECTRIC COMPANY LLC
By:/s/ Aris Candris
Name: Aris Candris
Title: Senior Vice President

 

-106-
 
“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.
 
 

 


 
 

 
Execution Version Confidential Trade Secret Information—Subject to Restricted
Procedures
 
 


 
EXHIBIT A
Scope of Work / Supply
And Division of Responsibility
 
[**This entire 62-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]

 
 

 


 
 
EXHIBIT B
Contractor’s Organization

 
 
 

 
Execution Version Confidential Trade Secret Information—Subject to Restricted
Procedures




[graph1.jpg] 
 
 


 


 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
 
EXHIBIT C
Permits
 


X = CONTRACTOR RESPONSIBILITY
O = OWNER RESPONSIBILITY
(Where both are listed, the Party first listed has the lead responsibility and
the second one has the responsibility to support)
 
Listing of Required Permits and Licenses
PERMITS, PLANS, & DETERMINATIONS NEEDED
PERMIT TYPE
DESIGN DATA NEEDED (Y/N)
DEVELOP PERMIT
OWNER /  HOLDER
IMPLEMENT PERMIT
Well Permit (Groundwater Wells)
(SC R61-71)
 
State DHEC
Y
X
X
X
Negative declaration on cultural resources from the State Historic Preservation
Officer (SHPO)
(36 CFR Part 800)
 
State
N
N/A
N/A
N/A
Negative declaration on endangered species from the U.S. Fish and Wildlife
Services (USFWS)
(50 CFR Parts 13, 17, 222, 226, 227, 402, 424, 450-453)
Federal
N/A
N/A
N/A
N/A
Negative declaration on endangered species from South Carolina Department of
Natural Resources (SCDNR)
(50 CFR Parts 13, 17, 222, 226, 227, 402, 424, 450-453)
State
N/A
N/A
N/A
N/A
Wetlands 404 Permit from U.S. Army Corps of Engineers (COE)
(33 CFR 328)
Federal
Y
O/X
O
X
Floodplain Assessment
(E.O. 11988)
Federal
N/A
N/A
N/A
N/A
Federal Aviation Administration § 77.15 Permit
(14 CFR 77)
Federal
Y
X
X
X
PERMITS, PLANS, & DETERMINATIONS NEEDED FOR ANY CONSTRUCTION
Air Quality Protection Permitting
DOE Spent Fuel Agreement/Contract (NWPA 1982)
Federal
N
O
O
O
Bureau of Air Quality Construction Permit
(May include contractor small sources)
(SC R. 61-62)
State DHEC
Y
O/X
O
X
Concrete Batch Plant BAQ Permit (Form IIF)
(May be part of BAQ Construction Permit)
(SC R. 61-62)
State DHEC
Y
O/X
O
X
Surface Water Protection Permitting
Dam Repair/Alterations Permit
(SC R. 72-1 through R. 72-9)
State DHEC
N/A
N/A
N/A
N/A
Water Use Permit (Water withdrawal from Broad River)
Federal
N/A
N/A
N/A
N/A
Sec 401 Water Quality Certification (SCDHEC)
(SC R61-101)
State
Y
O/X
O
X
Public Water Supply System (Potable Water)
(SC R. 61-58.)
State DHEC
Y
O/X
O
X
Sec 404 Dredge & Fill Permit (Corps of Engineers)
Dredging of Ponds and River (33 CFR 323)
Construction in Wetlands (33 CFR 330)
Wetland and/or stream fill
Construction of Intake/Discharge Structures (33 CFR 322/Section 10 Rivers and
Harbors Act)and Impact to Navigable Waters (33 USC 403)
Federal/
State
Y
O/X
O
X
County Septic Tank Permit
County
N/A
N/A
N/A
N/A
NPDES Permit to Construct
Sanitary Wastewater
Wastewater Treatment
Intake Structure (33 CFR 322)
Discharge structure
 
(SC R. 61-9)
State DHEC
Y
O/X
O
X
NPDES Permit - Concrete Batch Plant
(SC R. 61-9)
State DHEC
Y
O/X
O
X
NPDES Stormwater Permit
Construction Storm Water Pollution Prevention Plan (SWPPP)
Erosion Control Plan
Grading Permit
Notice of Intent (NOI)
(SC R. 61-9)
State DHEC
Y
O/X
O
X
CZMA Approval / Waiver
State/Federal
Y
O
O
O
Facility Response Plan for Oil Spills
(40 CFR 112, SC R. 61-9 BMP)
State
N/A
N/A
N/A
N/A
Groundwater/Drinking Water Protection Permitting
Diesel Fuel Storage Tank (UST) Installation Permit (Potentially not required for
above ground tanks)
(SC R. 61-92)
State DHEC
N/A
N/A
N/A
N/A
Waste Management Permitting
Construction & Demolition Landfill
(SC R. 61-71, R. 61-107.258, R. 61-107.11, and R. 61-107.13)
State DHEC
Y
O/X
O
X
Pollution Prevention and Waste Minimization Plan (RCRA)
(SC R. 61-79, and SC R. 61-104)
State DHEC
N/A
N/A
N/A
N/A
Process Waste Disposal/RCRA ID Number
(SC R. 61-79, and SC R. 61-104)
State DHEC
Y
O/X
O
X
Used Oil Disposal
(SC R. 61-79, and SC R. 61-104)
State
N/A
N/A
N/A
N/A
Miscellaneous Permits
NRC COL
NRC
N/A
N/A
N/A
N/A
FERC License Revision (Project 1894)
 
FERC License
Y
O/X
O
O
ASME Owners Certification (NCA-3230)
ASME
N/A
O
O
O
Parr/FFPS and Railroad Easements
SCE&G
Y
O/X
O
O
SC Business License
State
N/A
N/A
N/A
N/A
Release from “Land Application” status for areas in and around L50.
State DHEC
N/A
N/A
N/A
N/A
Engineering Report [International Building Codes, Sec 1704)
(Fairfield Co Building Safety)
County
Y
X
X
X
Building Permit [Offices & warehouses only]
(Fairfield Co Building Safety)
County
Y
X
X
X
DOT Highway Encroachment/Modifications
State
DOT
N/A
N/A
N/A
N/A
Blasting Permit
State
N
X
X
X
Certificate of Public Convenience and Necessity
(SC Public Service Commission)
State
Y
O/X
O
O
PERMITS, PLANS, & DETERMINATIONS NEEDED FOR OPERATION
Air Quality Protection Permitting
Title V Air Operating Permit or Conditional Major Source Permit
(SC R. 61-62)
State
DHEC
Y
O/X
O
O



 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
 
EXHIBIT C
Permits
 


 
Listing of Required Permits and Licenses
PERMITS, PLANS, & DETERMINATIONS NEEDED
PERMIT TYPE
DESIGN DATA NEEDED (Y/N)
DEVELOP PERMIT
OWNER /  HOLDER
IMPLEMENT PERMIT
Surface Water Protection Permitting
NPDES Permit
Sanitary Wastewater Discharge
Wastewater Treatment Discharge
Cooling Tower Blowdown Discharge
(SC R. 61-9)
State
DHEC
Y
O/X
O
O
Operations SPCC Plan
(40 CFR 112, SC R. 61-9)
State
Y
N/A
N/A
N/A
NPDES Operations Stormwater Permit
Operations Storm Water Pollution Prevention Plan (SWPPP)
(SC R. 61-9)
State
DHEC
Y
O/X
O
O
Groundwater/Drinking Water Protection Permitting
Diesel Fuel Storage Tank (UST) Operating Permit (Potentially not required for
above ground tanks)
(SC R. 61-92)
State
DHEC
N/A
N/A
N/A
N/A



 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
 
EXHIBIT C
Permits
 


 
Listing of Required Permits and Licenses
PERMITS, PLANS, & DETERMINATIONS NEEDED
PERMIT TYPE
DESIGN DATA NEEDED (Y/N)
DEVELOP PERMIT
OWNER /  HOLDER
IMPLEMENT PERMIT
Waste Management Permitting
Process Waste Disposal/RCRA ID Number
(SC R. 61-79, and SC R. 61-104)
State
Y
O/X
O
O
Pollution Prevention and Waste Minimization Plan
(SC R. 61-79, and SC R. 61-104)
State
Y
O/X
O
O
Radioactive Materials/Transport License
(SC R 61-63 and R 61-83)
State DHEC
N
O
O
O
SNM License
10 CFR 30, 40 and 70
Federal
NRC
N
O
O
O
Certificate to Transport Hazardous Materials
(40 CFR and SC R 61-79)
Federal/
DOT
N
O
O
O

 
 





EXHIBIT D
AP1000—Project Execution Plan Processes
 
[**This entire four-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]




 
 

 




EXHIBIT E
Project Schedule
 
[**This entire 25-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]




 
 

 

 
EXHIBIT F-1
Milestone Payment Schedule
 
[**This entire 46-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]


 
 

 


 
EXHIBIT F-2
Payment Plan
 
[**This entire 13-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]




 
 

 

EXHIBIT G
 
[**This entire five-page exhibit and the exhibit’s title have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.]

 
 

 



EXHIBIT H
Pricing
 
[**This entire 14-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]

 
 

 


EXHIBIT I-1
Toshiba Parent Guaranty
 
[**This entire six-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]





 
 

 

EXHIBIT I-2
Shaw Parent Guaranty
 
[**This entire six-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]



 
 

 

EXHIBIT J
Price Adjustment Provisions
And Division of Responsibility
 
[**This entire 16-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]



 
 
 


EXHIBIT K
Costs
 
[**This entire eight-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]


 
 

 

EXHIBIT L
Net Electric Guarantee Conditions and Load List
 
[**This entire 20-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]

 
 

 


EXHIBIT M-1
Software License
 
[**This entire 10-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]

 
 

 


EXHIBIT M-2
AP1000 Intellectual Property License (WEC)


[**This entire seven-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]

 
 

 


EXHIBIT M-3
AP1000 Intellectual Property License (S&W)
 
[**This entire seven-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]

 
 

 
Execution Version Confidential Trade Secret Information—Subject to Restricted
Procedures
 

EXHIBIT N
Industry Codes And Standards
 
Table of Contents
 
Introduction                                                                                                                                                                                          
3
 
Codes and Standards
 
ACI - American Concrete
Institute                                                                                                                                          
 5
 
AISC - American Institute of Steel
Construction                                                                                                                       
5
 
AISI - American Iron and Steel
Institute                                                                                                                                   
5
 
AMCA - Air Movement and Control Association,
Inc.                                                                                                              5
 
ANS – American Nuclear
Society                                                                                                                                            
6
 
ANSI – American National Standards
Institute                                                                                                                         
7
 
API – American Petroleum
Institute                                                                                                                                         
 9
 
ARI – Air Conditioning and Refrigeration
Institute                                                                                                                      9
 
ASCE – American Society of Civil
Engineers                                                                                                                          
 10
 
            ASHRAE – American Society of Heating, Refrigeration, and Air
Conditioning Engineers                                                          
10
 
            ASME – American Society of Mechanical
Engineers                                                                                                                10
 
ASTM – American Society of Testing and
Materials                                                                                                                
14
 
AWS – American Welding
Society                                                                                                                                          15
 
AWWA – American Water Works
Association                                                                                                                    
  15
 
CMAA – Crane Manufacturers Association of
America                                                                                                           15
 
FEMA – Federal Emergency Management
Agency                                                                                                                 
16
 
IEEE – Institute of Electrical and Electronics
Engineers                                                                                                             16
 
ISA – Instrumentation, Systems and Automation
Society                                                                                                          20
 
MIL – Military Standards and
Specifications                                                                                                                           
20
 
NEMA – National Electrical Manufacturers
Association                                                                                                           20
 
NFPA – National Fire Protection
Association                                                                                                                         
20
 
 
SMACNA – Sheet Metal and Air Conditioning Contractors National
Association                                                                    22

 
             UBC – Uniform Building Code
                                                                                 
 22

 
 UL – Underwriters Laboratories,
Inc.                                                                                                                       
             22
 
 
 
 
 
 
 
AP1000 Nuclear Power Plant Codes and Standards Introduction
 
 
 
This document provides the listing of industry codes and standards that are
applicable to the AP1000 Nuclear Power Plant design (the “Industry Codes and
Standards”). The attached listing of the Industry Codes and Standards is derived
from the AP1000 Design Certification Document (DCD). This list therefore is a
listing of codes and standards that the AP1000 Nuclear Power Plant design is
committed to by the licensing process. The revision or date of each code and
standard is also included in the attached table.  For codes and standards that
were provided in the DCD without revision or date, the revision or date in
effect, March 2002 (submittal date of the AP1000 Nuclear Power Plant design to
NRC) was used.  The revisions reflect the DCD licensing commitment. Changes to
the standard or revision may require a licensing submittal by the Owner.
Contractor will notify Owner of any proposed changes to the listing of Industry
Codes and Standards to ensure that they are reflected in future licensing
submittals.
 
Except as provided below, regarding ASME application, the edition and addenda of
the ASME code applied in the design and manufacture of each component is the
edition and addenda established by the requirements of the DCD. The use of
editions and addenda issued subsequent to the DCD is permitted, however any
change to ASME code edition will require NRC approval. In the event the DCD does
not specify the edition and addenda of the code applicable to an activity
required under the Agreement, the activity will be performed in compliance with
the code edition and addenda required under 10 CFR 50.55a. The baseline used for
the evaluations done to support this Design Control Document and the DCD is the
1998 Edition, 2000 Addenda, except as follows:
 
The 1989 Edition, 1989 Addenda is used for Articles NB-3200 (Design by
Analysis), NB-3600, NC-3600, and ND-3600 (Piping Design) in lieu of later
editions and addenda.
 
Guidance for ASME code year and addenda to use in mechanical equipment and valve
specifications:
 
CASE 1: ASME Section III Safety Related Equipment in Support of the Design
Certification
 
If the principal construction code for the equipment is ASME Section III as
defined in Table 3.2-3 of the DCD, then the year and addenda shall be in
accordance with paragraphs 5.2.1.1 and 6.1.1 of the DCD (i.e., 1998 year with
2000 addenda), except as follows:
 
“The 1989 Edition, 1989 Addenda is used for Articles NB-3200 (Design by
Analysis), NB-3600, NC-3600, and ND-3600 (Piping Design) in lieu of later
editions and addenda.”
 
Any other ASME BP&V Code Sections listed within the equipment specification for
this equipment (e.g., II, V, IX, and XI) shall have the same 1998 year and 2000
addenda.
 
In addition to AP1000 Nuclear Power Plant codes A, B, and C, the above applies
to code D non-safety equipment being built to ASME Section III as the principal
construction code defined in Table 3.2-3 of the DCD.
 
 
CASE 2: Non-ASME Section III Equipment (Non-Safety Related Equipment)
 
If the equipment principal construction code is ASME but NOT Section III as
defined in Table 3.2-3 in the DCD (e.g., ASME Section VIII for pressure
tanks/vessels), then the ASME 2001 year and 2003 addenda shall be used, unless
otherwise specified in the DCD.  ASME Section III will NOT be included in the
specifications and standards list in the equipment specification.
 
If any other ASME Sections are listed within the equipment specification (e.g.,
ASME Section IX for welding requirements), then the 2001 year with 2003 addenda
shall be used for them as well.
 
Additional codes and standards may be applied to the final AP1000 Nuclear Power
Plant design at the sole discretion of Contractor. These additional codes and
standards will then be requirements for the AP1000 Nuclear Power Plant design,
however they will not be required by licensing and therefore the date and
application is subject to change as determined by Contractor in its sole
discretion.
 
The attached table, Table 1, only list industry codes and standards.  Regulatory
standards (Regulatory Guides, NUREGs, etc.) are not included in the attachment;
these standards are referenced in the DCD.
 
Table 2 identifies codes and standards that are not included in the Licensing
Basis but are pertinent to the Facility.  Since they are not included as part of
the Licensing Basis, revisions may be used as determined by Contractor in its
sole discretion.
 
 
 
 
 
 

 
 

 
Execution
Version                                                                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
 
                                               Table 1
AP1000 Codes and Standards (Licensing Basis)
 
Title
                                                                                                           
DCD Section

ACI - American Concrete Institute
 
ACI 117, “Standard Specification for Tolerances for Concrete Construction and
Materials,” 1990
3.8
ACI 211.1, “Standard Practice for Selecting Proportions for Normal, Heavy
Weight, and Mass Concrete,” 1991
3.8
ACI 304R, “Guide for Measuring, Mixing, Transporting, and Placing Concrete,”
2000
3.8
ACI 318, “Building Code Requirements for Reinforced Concrete,” 2002
2.5
ACI 349.3R, “Evaluation of Existing Nuclear Safety-Related Concrete Structures,”
1996
3.8
ACI 349, “Code Requirements for Nuclear Safety Related Concrete Structures,”
2001
1A, 3.8, 3H
AISC - American Institute of Steel Construction
 
AISC N690, “Specification for the Design, Fabrication, and Erection of Steel
Safety-Related Structures for Nuclear Facilities,” 1994
3A, 3F, 3H
AISC S335, “Specification for Structural Steel Buildings, Allowable Stress
Design and Plastic Design,” 1989
3.3
Seismic Provisions for Structural Steel Buildings, American Institute of Steel
Construction, April 1977 including Supplement 2, November 2000
3.7
AISI - American Iron and Steel Institute
 
AISI, “Specification for the Design of Cold Formed Steel Structural Members,”
1996 Edition and Supplement No. 1, July 30, 1999
3A, 3F
AMCA - Air Movement and Control Association, Inc.
 
AMCA 210, “Laboratory Method of Testing Fans for Rotating Purposes,” 1985
9.4
AMCA 211, “Certified Ratings Program Air Performance,” 1987
9.4
AMCA 300, “Reverberant Room Method for Sound Testing of Fans,” 1985
9.4
AMCA 500, “Test Method for Louvers, Dampers, and Shutters,”1989
9.4
ANS – American Nuclear Society
 
ANS 5.1, “Decay Heat Power in Light Water Reactors,” 1994
5.4
ANS 5.1, “Decay Heat Power in Light Water Reactor,” 1979
1.9, 15.2
ANS 5.4, “American National Standard Method for Calculating the Fractional
Release of Volatile Fission Products From Oxide Fuel,” 1982
1A
ANS 6.1, “Guidelines on the Nuclear Analysis and Design of Concrete Radiation
Shielding for Nuclear Power Plants,” 1989
12.3
ANS 6.4, “Guidelines on the Nuclear Analysis and Design of Concrete Radiation
Shielding for Nuclear Power Plants,” 1997
1A, 12.3
ANS 15.8, “Nuclear Material Control Systems for Nuclear Power Plants,” 1974
13
ANS 18.1, “Radioactive Source Term for Normal Operation of Light Water
Reactors,” 1999
1A, 11.1
ANS 51.1, “Nuclear Safety Criteria for the Design of Stationary Pressurized
Water Reactor Plants,” 1983
3.2, 3.9, 5.4, 9.3
ANS 55.6, “Liquid Radioactive Waste Processing Systems for Light Water Reactor
Plants,” 1993
11.2
ANS 56.2, “Containment Isolation Provisions for Fluid Systems,” 1984
1A
ANS 56.11, “Design Criteria for Protection Against the Effects of Compartment
Flooding in Light Water Reactor Plants,” 1988
3.4
ANS 57.1, “Design Requirements for Light Water Reactor Fuel Handling Systems,”
1992
9.1
ANS 57.2, “Design Requirements for Light Water Reactor Spent Fuel Storage
Facilities at Nuclear Power Plants,” 1983
4.3, 9.1
ANS 57.3, “Design Requirements for New Fuel Storage Facilities at LWR Plants,”
1983
4.3
ANS 58.2, “Design Bases for Protection of Light Water Nuclear Power Plants
Against Effects of Postulated Pipe Rupture,” 1988
3.6
ANS 58.8, “Time Response Design Criteria for Nuclear Safety Related Operator
Actions,” 1984
1.9
ANS C-2, “National Electrical Safety Codes,” 1997
8.2
ANSI – American National Standards Institute
 
ANSI 16.1, “Nuclear Criticality Safety in Operations with Fissionable Materials
Outside Reactors,” 1975
9.1
ANSI 56.5, “PWR and BWR Containment Spray System Design Criteria,” 1979
1.9
ANSI 56.8, “Containment System Leakage Testing Requirements,” 1994
6.2
ANSI 58.6, “Criteria for Remote Shutdown for Light Water Reactors,” 1996
7.4
ANSI B16.34, “Valves – Flanged and Buttwelding End,” 1996
3.2
ANSI B16.41, “Functional Operational Requirement for Power Operated Valves,”
1983
1.9
ANSI B30.2, “Overhead and Gantry Cranes,” 1990
9.1
ANSI B30.9, “Slings,” 1996
9.1
ANSI B31.1, “Power Piping, ASME Code for Pressure Piping,” 1989
3.2, 3.6, 9.2
ANSI B96.1, “Welded Aluminum-Alloy Storage Tanks,” 1981
3.2
ANSI HFS-100, “American Standard for Human Factors Engineering of Visual Display
Terminal Workstations,” 1988
18.8
ANSI N14.6, "Special Lifting Devices for Shipping Containers Weighing 10,000
pounds (4500 kg) or More,” 1993
3.9, 9.1
ANSI N16.1, “Nuclear Criticality Safety in Operations with Fissionable Materials
Outside Reactors,” 1975
9.1
ANSI N16.9, “Validation of Calculational Methods for Nuclear Criticality
Safety,” 1975
9.1
ANSI N18.2, “Nuclear Safety Criteria for the Design of Stationary Pressurized
Water Reactor Plants,” 1973
15.0
ANSI N18.2a, “Nuclear Safety Criteria for the Design of Stationary Pressurized
Water Reactor Plants,” 1975.
3.2
ANSI N101.6, “Atomic Industry Facility Design, Construction, and Operation
Criteria,” 1972
1A
ANSI N210, “Design Objectives for Light Water Reactor Spent Fuel Storage
Facilities at Nuclear Power Stations,” 1976
9.1
ANSI N237, “Source Term Specification,” 1976
1A
ANSI N271, “Containment Isolation Provisions for Fluid Systems,” 1976
1A
ANSI N278.1, “Self-Operated and Power-Operated Safety-Relief Valves Functional
Specification Standard,” 1975
5.4
API – American Petroleum Institute
 
API 610, “Centrifugal Pumps for General Refinery Services,” 1981
3.2
API-620, “Recommended Rules for Design and Construction of Large, Welded,
Low-Pressure Storage Tanks,” Revision 1, April 1985.
3.2
API-650, “Welded Steel Tanks for Oil Storage,” Revision 1, February 1984.
3.2
ARI 410, “Forced Circulation Air Cooling and Air Heating Coils”, 1991
9.4
ARI – Air Conditioning and Refrigeration Institute
 
ARI 620, “Self-Contained Humidifiers for Residential Applications,” 1996
9.4
ASCE – American Society of Civil Engineers
 
ASCE 4, “Seismic Analysis of Safety-Related Nuclear Structures and Commentary,”
1989
3.7
ASCE 7, “Minimum Design Loads for Buildings and Other Structures,” 1998
3.7
ASCE 8, “Specification for the Design of Cold Formed Stainless Steel Structural
Members,” 1990
6.2
ASCE Paper No. 3269 “Wind Forces on Structures” Transactions of the American
Society of Civil Engineers, Vol. 126, Part II (1961)
3
ASHRAE – American Society of Heating, Refrigeration, and Air Conditioning
Engineers
 
ASHRAE 33, “Methods of Testing for Rating Forced Circulation Air Cooling and Air
Heating Coils,” 1978
9.4
ASHRAE 52.1 “Gravimetric and Dust Spot Procedures for Testing Air-Cleaning
Devices Used in General Ventilation for Removing Particulate Matter,” 1992
9.4
ASHRAE 62, “Ventilation for Acceptable Indoor Air Quality,” 1999
9.4
ASHRAE 62, “Ventilation for Acceptable Indoor Air Quality,” 1989
6.4
ASHRAE 126, “Method of Testing HVAC Air Ducts,” 2000
9.4
ASME – American Society of Mechanical Engineers
 
ASME OM Code, “Code for Operation and Maintenance of Nuclear Power Plants,” 1995
Edition, 1996 Addenda
3.9
ASME/ANSI AG-1, “Code on Nuclear Air and Gas Treatment,” 1997
1A, 3.2, 3A, 9.4
ASME B16.34, “Valves – Flanged and Buttwelding End,” 1996
5.4
ASME B30.2, “Overhead & Gantry Cranes,” 1990
9.1
ASME B31.1, “Code for Power Piping,” 1989 Edition, 1989 Addenda
5.2
ASME Boiler and Pressure Vessel Code, Section II, “Metal Specifications”, 1989
Edition, 1989Addenda, (Class 1, 2, 3 Piping and Components)
5.2, 5.4
ASME Boiler and Pressure Vessel Code, Section III, Rules for Construction of
Nuclear Power Plant Components, (The baseline used for the evaluations done to
support this safety analysis report and the Design Certification is the 1998
Edition, 2000 Addenda, except as follows:  the 1989 Edition, 1989 Addenda is
used for Articles NB-3200, NB-3600, NC-3600, and ND-3600 in lieu of later
editions and addenda.), (Class 1, 2, 3 Piping and Components)
3.9, 5.2, 5.3, 5.4
Code Case N-4-11, “Special Type 403 Modified Forgings or Bars, Section III,
Division 1, Class 1 and Class CS”
5.2
Code Case N-20-4, “SB-163 Nickel-Chromium-Iron Tubing (Alloys 600 and 690) and
Nickel-Iron-Chromium Alloy 800 at a Specified Minimum Yield Strength of 40.0 ksi
and Cold Worked Alloy 800 at Yield Strength of 47.0 ksi, Section III, Division
1, Class 1”
5.2
Code Case N-60-5, “Material for Core Support Structures, Section III, Division
1”
5.2
Code Case N-71-18, “ Additional Material for Subsection NF, Class 1, 2, 3 and MC
Component Supports Fabricated by Welding, Section III Division 1”
5.2
Code Case N-122-2 “Stress Indices for Integral Structural Attachments Section
III, Division 1, Class 1” 1994
5.2
Code Case N-249-14, “Additional Materials for Subsection NF, Class 1, 2, 3, and
MC Supports Fabricated Without Welding, Section III, Division 1”
5.2
Code Case N-284-1, “Metal Containment Shell Buckling Design Methods, Section
III, Division 1 Class MC”
5.2
Code Case N-318-5, “Procedure for Evaluation of the Design of Rectangular Cross
Section Attachments on Class 2 or 3 Piping Section III, Division”
5.2
Code Case N-391-2, “Procedure for Evaluation of the Design of Hollow Circular
Cross Section Welded Attachments on Class 1 Piping Section III, Division 1”
5.2
Code Case N-319-3,  “Procedure for Evaluation of Stresses in Butt Welding Elbows
in Class 1 Piping, Section III, Division 1”
5.2
Code Case N-392-3, “Procedure for Valuation of the Design of Hollow Circular
Cross Section Welded Attachments on Class 2 and 3 Piping Section III, Division
1”
5.2
Code  Case-N-474-2, “Design Stress Intensities and Yield Strength Values for
UNS06690 With a Minimum Yield Strength of 35 ksi, Class 1 Components, Section
III, Division 1”
5.2
ASME Boiler and Pressure Vessel Code, Section IV, “Non-destructive Examination,”
1998 Edition, 2000 Addenda, (Class 1, 2, 3 Piping and Components)
5.2
ASME Boiler and Pressure Vessel Code, Section V, “Non-destructive Examination,”
1998 Edition, 2000 Addenda, (Class 1, 2, 3 Piping and Components)
5.4
ASME Boiler and Pressure Vessel Code, Section VIII, Division 1, “Pressure
Vessels,” 1998 Edition, 2000 Addenda, (Class 1, 2, 3 Piping and Components)
5.2, 9.3
ASME Boiler and Pressure Vessel Code, Section IX, “Welding and Brazing
Qualifications,” 1998 Edition, 2000 Addenda, (Class 1, 2, 3 Piping and
Components)
5.2
Code Case 2142-1, “F-Number Grouping for Ni-Cr-Fe, Classification UNS N06052
Filler Metal, Section IX”
5.2
Code Case 2143-1, “F-Number Grouping for Ni-Cr-Fe, Classification UNS W86152
Welding Electrode, Section IX”
5.2
ASME Code Section XI (1998 Edition) and mandatory appendices.  (Design
provisions, in accordance with Section XI, Article IWA-1500, are incorporated in
the design processes for Class 1 components.) , (Class 1, 2, 3 Piping and
Components)
3.9, 5.2, 5.4
ASME Code Section XI (1996 Edition) Appendix G
5.3
ASME N509 (R1996), “Nuclear Power Plant Air Cleaning Units and Components,” 1989
1A, 3A, 9.4
ASME N510, “Testing of Nuclear Air Cleaning Systems,” 1989
1A, 9.4
ASME NOG-1, “Rules for Construction of Overhead and Gantry Cranes (Top Running
Bridge, Multiple Girder),” ASME Code, Section IV, Pt. HWL, 1998.
9.1
ASME  NQA-1, “Quality Management System,” 1989 edition through NQA-1b-1991,
Addenda
(DCD identifies NQA-1 1b 1991 Addenda, however NRC has accepted NQA-1 through
NQA-1c-1992, Addenda as acceptable via Reg Guide 1.28.  NQA-1-1c-1992 is to be
specified to be consistent with the ASME Section III Code and Addenda specified
in the DCD.)
17.0
ASME Performance Test Code 19.11, 1970
10.4
ASTM – American Society of Testing and Materials
 
ASTM A 580, “Specification for Stainless and Heat-resisting Steel Wire,” 1990
4.2
ASTM A 609, “Standard Specification for Longitudinal Beam Ultrasonic Inspection
of Carbon and Low Alloy Steel Castings,” 1991
 
ASTM A 615, “Deformed and Plain Billet Steel Bars for Concrete Reinforcement,”
2001
3.8
ASTM A 706, “Low Alloy Steel Deformed Bars for Concrete Reinforcement,” 2001
3.8
ASTM A 970, “Specification for Welded Headed Bars for Concrete Reinforcement,”
1998
3.8
ASTM C 33, “Specification for Concrete Aggregates,” 2002
3.8
ASTM C 94, “Specifications for Ready-Mixed Concrete,” 2000
3.8
ASTM C 131, “Resistance to Abrasion of Small Size Coarse Aggregate by Use of the
Los Angeles Machine,” 2001
3.8
ASTM C 150, “Specification for Portland Cement,” 2002
3.8
ASTM C 260, “Air Entraining Admixtures for Concrete,” 2001
3.8
ASTM C 311, “Sampling and Testing Fly Ash or Natural Pozzolans for Use as
Mineral Admixture in Portland Cement Concrete,” 2002
3.8
ASTM C 494, “Chemical Admixtures for Concrete,” 1999
3.8
ASTM C 535, “Test Method for Resistance to Degradation of Large-Size Coarse
Aggregate by Abrasion and Impact in the Los Angeles Machine,” 2001
3.8
ASTM C 618, “Fly Ash and Raw or Calcined Natural Pozzolans for Use in Portland
Cement Concrete,” 2001
3.8
ASTM D 512, “Chloride Ion in Industrial Water,” 1999
3.8
ASTM D 1888, "Particulate and Dissolved Matter in Industrial Water."
3.8
ASTM E 142, “Methods for Controlling Quality of Radiographic Testing,” 1986
4.2
ASTM E 165, “Practice for Liquid Penetrant Inspection Method,” 1995
5.4
ASTM E 185, “Standard Practice for Conducting Surveillance Tests for Light-Water
Cooled Nuclear Power Reactor Vessels,” 1982
5.3
ASTM E 741, “Standard Test Methods for Determining Air Change in a Single Zone
by Means of a Tracer Gas Dilution,” 2000
6.4, 9.4
AWWA – American Water Works Association
 
AWWA D100, “Welded Steel Tanks for Water Storage,” 1984
3.2
AWS – American Welding Society
AWS D1.1 Structural Welding Code – 2000 - Steel
Covers the design, welding and examination of welded structural steel 1/8" and
thicker. It allows for both pre-qualified and non prequalified welding
procedures.
AWS D 1.4-98 Reinforcing Steel Welding Code,
3.8.3.2
CMAA – Crane Manufacturers Association of America
 
CMAA Specifications, “Specification for Electric Overhead Traveling Cranes,”
1999
9.1
FEMA – Federal Emergency Management Agency
 
FEMA 356, “Prestandard and Commentary for the Seismic Rehabilitation of
Buildings,” 2000
3.7
IEEE – Institute of Electrical and Electronics Engineers
 
IEEE Standard 7-4.3.2, “IEEE Standard Criteria for Digital Computers in Safety
Systems of Nuclear Power Generating Stations,” 1993
1A, 7.1
IEEE Standard 98, “IEEE Standard for the Preparation of Test Procedures for the
Thermal Evaluation of Solid Electrical Insulating Materials,” 1984
3D
IEEE Standard 100, “IEEE Standard Dictionary of Electrical and Electronic
Terms,” 1996
3D
IEEE Standard 141, “IEEE Recommended Practice for Electric Power Distribution
for Industrial Plants,” (IEEE Red Book), 1993
8.3
IEEE Standard 242, “IEEE Recommended Practice for Protection and Coordination of
Industrial and Commercial Power Systems” (IEEE Buff Book), 1986
8.3
IEEE Standard 279, “IEEE Standard Criteria for Protection Systems for Nuclear
Power Generating Stations,” 1971
1A
IEEE Standard 281, “IEEE Standard Service Conditions for Power System
Communication Equipment,” 1984
9.5
IEEE Standard 308, “IEEE Standard Criteria for Class 1E Power Systems for
Nuclear Power Generating Stations,” 1991
1A, 8.1, 8.3
IEEE Standard 317, “IEEE Standard for Electric Penetrations Assemblies in
Containment Structures for Nuclear Power Generating Stations,” 1983
1.9, 1A, 8.1, 8.3
IEEE Standard 323, “IEEE Standard for Qualifying Class 1E Equipment for Nuclear
Power Generating Stations,” 1974
1.9, 1A, 3.2, 8.1
IEEE Standard 338, “IEEE Standard Criteria for the Periodic Surveillance Testing
of Nuclear Power Generating Stations Safety Systems,” 1987
1.9, 1A, 8.1
IEEE Standard 344, “IEEE Recommended Practice for Seismic Qualification of Class
1E Equipment for Nuclear Power Generating Stations,” 1987
3.2, 3F, 8.1
IEEE Standard 379, “IEEE Standard Application of the Single-Failure Criterion to
Nuclear Power Generating Station Safety Systems,” 2000
1A, 8.1
IEEE Standard 381, “IEEE Standard Criteria for Type Test of Class 1E Modules
used in Nuclear Power Generating Stations,” 1977
3D
IEEE Standard 382, “IEEE Standard for Qualification of Actuators for
Power-Operated Valve Assemblies with Safety-Related Functions for Nuclear Power
Plants,” 1996
1A, 8.1
IEEE Standard 383, “IEEE Standard for Type Test of Class 1E Electric Cables,
Field Splices, and Connections for Nuclear Power Generating Stations,” 1974
8.1, 9.5
IEEE Standard 384, “IEEE Standard Criteria for Independence of Class 1E
Equipment and Circuits,” 1981
1A, 1.9, 8.1, 8.3
IEEE Standard 420, “IEEE Standard for the Design and Qualification of Class 1E
Control Boards, Panels, and Racks Used in Nuclear Power Generating Stations,”
1982
7.1
IEEE Standard 422, “Guide for the Design and Installation of Cable Systems in
Power Generating Stations,” 1986
8.3
IEEE Standard 450, “IEEE Recommended Practice for Maintenance, Testing, and
Replacement of Vented Lead-Acid Batteries for Stationary Applications,” 1995
8.1, 8.3
IEEE Standard 484, “IEEE Recommended Practice for Installation Design and
Installation of Vented Lead-Acid Batteries for Stationary Applications,” 1996
1A, 8.1
IEEE Standard 485, “IEEE Recommended Practice for Sizing Lead-Acid Batteries for
Stationary Applications,” 1997
8.3
IEEE Standard 494, “IEEE Standard Method for Identification of Documents Related
to Class 1E Equipment and Systems for Nuclear Power Generating Stations,” 1974
3D
IEEE Standard 535, “IEEE Standard for Qualification of Class 1E Lead Storage
Batteries for Nuclear Power Generating Stations,” 1986
1A
IEEE Standard 572, “IEEE Standard for Qualification of Class 1E Connection
Assemblies for Nuclear Power Generating Stations,” 1985
3D
IEEE Standard 603, “IEEE Standard Criteria for Safety Systems for Nuclear Power
Generating Stations,” 1991
1A, 7.1
IEEE Standard 627, “IEEE Standard for Design Qualification of Safety System
Equipment Used in Nuclear Power Generating Stations,” 1980
7.1
IEEE Standard 649, “IEEE Standard for Qualifying Class 1E Motor Control Centers
for Nuclear Power Generating Stations,” 1991
3D
IEEE Standard 650, “IEEE Standard for Qualification of Class 1E Static Battery
Chargers and Inverters for Nuclear Power Generating Stations,” 1990
3D
IEEE Standard 665, “IEEE Guide for Generating Station Grounding,” 1995
8.3
IEEE Standard 741, “IEEE Standard Criteria for the Protection of Class 1E Power
Systems and Equipment in Nuclear Power Generating Stations,” 1997
1A, 8.1, 8.3
IEEE Standard 828, “IEEE Standard for Software Configuration Management Plans,”
1990
7.1
IEEE Standard 829, “IEEE Standard for Software Test Configuration,” 1983
7.1
IEEE Standard 830, “Recommended Practice for Software Requirements
Specifications,” 1993
7.1
IEEE Standard 946, “IEEE Recommended Practice for the Design of DC Auxiliary
Power Systems for Generating Stations,” 1992
8.3
IEEE Standard 1012, “IEEE Standard for Software Verification and Validation
Plans,” 1986
7.1
IEEE Std 1023-2004, “IEEE Recommended Practice for the Application of Human
Factors Engineering to Systems, Equipment and Facilities of Nuclear Power
Generating Stations and Other Nuclear Facilities.”
18.8
IEEE Standard 1028, “IEEE Standard for Software Reviews and Audits,” 1988
7.1
IEEE Standard 1042, “IEEE Guide to Software Configuration Management,” 1987
7.1
IEEE Standard 1050, “IEEE Guide for Instrumentation and Control Equipment
Grounding in Generating Stations,” 1996
8.3, 7.1
IEEE Standard 1074, “Standard for Developing Software Life Cycle Processes,”
1995
7.1
IEEE Standard 1202, “IEEE Standard for Flame Testing of Cables for Use in Cable
Tray in Industrial and Commercial Occupancies,” 1991
8.1, 1A, 9.5
IEEE Std 1289-1998, “IEEE Guide for the Application of Human Factors Engineering
in the Design of Computer-Based Monitoring and Control Displays for Nuclear
Power Generating Stations.”
18.8
IEEE Standard C37.98, “IEEE Standard for Seismic Testing of Relays,” 1987
3D
ISA – Instrumentation, Systems and Automation Society
 
ISA S7.3, “Quality Standard for Instrument Air,” 1981
9.3
MIL – Military Standards and Specifications
 
MIL-HDBK-759C, “Human Engineering Design Guidelines,” 1995
6.4
MIL-STD 1472E, “Human Engineering,” 1996
6.4
NEMA – National Electrical Manufacturers Association
 
NEMA MG-1, “Motors and Generators,” Revision 1, 1998
3.2
NEMA Standard Publication No. VE 1-1998, Metallic Cable Tray Systems
3F
NFPA – National Fire Protection Association
 
NFPA 10, “Standard for Portable Fire Extinguishers,” 1998
9.5
NFPA 13, “Standard for the Installation of Sprinkler Systems,” 1999
9.5
NFPA 14, “Standard for Installation of Standpipe, Private Hydrants, and Hose
Systems,” 2000
9.5
NFPA 15, “Standard for Water Spray Fixed Systems for Fire Protection,” 2001
9.5
NFPA 20, “Standard for the Installation of Stationary Pumps for Fire
Protection,” 1999
9.5
NFPA 22, “Standard for Water Tanks for Private Fire Protection,” 1998
9.5
NFPA 24, “Standard for Installation of Private Fire Service Mains and Fire
Protection,” 1995
9.5
NFPA 30, “Flammable and Combustible Liquids Code,” 2000
9.5
NFPA 50A, “Standard for Gaseous Hydrogen Systems at Consumer Sites,” 1999
9.5
NFPA 50B, “Standard for Liquefied Hydrogen Systems at Consumer Sites,” 1999
9.5
NFPA 70, “National Electrical Code (NEC),” 1999
8.3, 9.5
NFPA 72, “National Fire Alarm Code,” 1999
9.5
NFPA 90A, “Installation of Air-Conditioning and Ventilation Systems,” 1999
9.4
NFPA 92A, “Recommended Practice for Smoke Control Systems,” 2000
9.4, 9A
NFPA 780, “Standard for the Installation of Lighting Protection Systems,” 2000
8.3, 9.5
NFPA 804, “Standard for Fire Protection for Advanced Light Water Reactor
Electric Generating Plants,” 2001
9.5
SMACNA – Sheet Metal and Air Conditioning Contractors National Association
 
SMACNA, “HVAC Duct Construction Standards - Metal and Flexible,” Second Edition
1995
3A, 9.4
SMACNA, “HVAC Systems – Testing, Adjusting, and Balancing,” 1993
9.4
SMACNA, “Rectangular Industrial Duct Construction Standards,” 1980
9.4
SMACNA, “HVAC Duct Construction Standards - Metal and Flexible,” 1985
3.2
SMACNA, “Round Industrial Duct Construction Standard,” 1999
9.4
SMACNA, “HVAC Duct Leakage Test Manual,” 1985
9.4
UBC – Uniform Building Code
 
UBC, “Uniform Building Code,” 1997
3.2
UL – Underwriters Laboratories, Inc.
 
UL 555, “Safety Fire Dampers,” 1999
9.4
UL 555S, “Leakage Rated Dampers for Use in Smoke Control Systems,” 1999
9.4
UL 586, “High-Efficiency, Particulate, Air-Filter Units,” 1996
9.4
UL 900, “Test Performance of Air-Filter Unit,” 1994
9.4
UL 1995, “Heating and Cooling Equipment,” 1995
9.4
UL 1996, “Electric Duct Heating,” 1996
9.4

 

 
 

 
Execution
Version                                                                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures
 
Table 2
AP1000 Codes and Standards (not found in Licensing Basis)
 
Title
                                                                                                    
Reference

ASME NQA-2 Quality Assurance Requirements for Nuclear Power Plants 1989 Edition,
through NQA-1c-1992, Addenda
None
American Society for Nondestructive Testing SNT-TC-1A, “Recommended Practice for
Non-Destructive Testing 1992 Edition.
None
CP-189  Qualification and Certification of Nondestructive Testing
Personnel  1995 Edition
None

 
 


 
 

 


EXHIBIT O-1
Proprietary Data Agreement
 
[**This entire five-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]


 
 

 


EXHIBIT O-2
List of Intellectual Property Subject to Third-Party License Terms
 
[**This entire one-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]
 


 
 

 

EXHIBIT P-1
AP1000—Major Subcontractors / Suppliers
 
[**This entire two-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]

 
 

 

EXHIBIT P-2
Subcontractors For
Site Construction And Related Field Services
 
[**This entire four-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission




 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures


 
EXHIBIT Q
Equipment With Owner-Designated Witness And Hold Points
 
      
 
Potential Components to be Supplied
Supplier
Steam Generators
Doosan Heavy Industries & Construction Co., Ltd.
Reactor Vessel
Doosan Heavy Industries & Construction Co., Ltd.
Reactor Vessel Head
Doosan Heavy Industries & Construction Co., Ltd.
Main Turbine and Generator
Toshiba
Pressurizer
Ansaldo Camozzi
Reactor Coolant Pumps
Curtiss-Wright Electro-Mechanical Division
Control Rod Drive Mechanisms
Curtiss-Wright Electro-Mechanical Division
Reactor Coolant Piping
Tioga Pipe Supply
Core Makeup Tanks
IHI Corporation

 
 


 
 

 
Execution Version Confidential Trade Secret Information—Subject to Restricted
Procedures
 
 

EXHIBIT R
Description Of Site
 
 
 
The Units will be located on the property owned by SCE&G south of the existing
VC Summer Unit 1. The Site is located in Jenkinsville, South Carolina.
 
The Site Boundary and Site plan drawings are provided in Figures attached.
 
V.C. Summer Unit 2 and 3 Site Boundary
 
 
[graph2.jpg]

 
 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures

[graph3.jpg]

 
 

 
[graph4.jpg]


 

 
 
 
[graph5.jpg]
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

 
EXHIBIT S
EEO and Small Business Regulations
 
To the extent required by applicable Laws, all government regulations concerning
equal employment, affirmative action and the utilization of small, small
disadvantaged and women-owned businesses are incorporated into this Agreement by
reference, including but not limited to, the following federal regulations,
executive orders, and the statutory authority for these regulations as
referenced in the regulations:
 
 
If this Agreement (together with other contracts with Contractor) is in the
amount of $10,000.00 or more and not otherwise exempt:

 
1.  
41 C.F.R. § 60-1.4(a), Equal Opportunity Clause, 48 C.F.R. § 52.222-26; 48
C.F.R. § 52.222-21, Prohibition of Segregated Facilities.

2.  
41 C.F.R. § 60-741.4, Section 503 of the Rehabilitation Act of 1973 and 41
C.F.R. § 60-741.5(a), Equal Opportunity for Workers with Disabilities; 48 C.F.R.
§ 52.222-36.

 
If this Agreement (together with other contracts with Contractor) is in the
amount of $25,000 or more and not otherwise exempt:
 
1.  
41 C.F.R. § 60-250.5(a), Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, Recently Separated Veterans, and Other Protected
Veterans; 48 C.F.R. § 52.222-35.

 
If Contractor has 50 or more employees and if this Agreement is an amount of
$50,000 or more and is not otherwise exempt:
 
1.
48 C.F.R. § 22.804-1, Affirmative Action Programs; 48 C.F.R. § 52.222-25,
Affirmative Action Compliance.

 
If this Agreement is in an amount that may exceed $550,000.00 and is not
otherwise exempt:
 
1.  
48 C.F.R. § 52.219-8, Utilization of Small Business Concerns.

2.  
48 C.F.R. § 52.219-9, Small Business and Small Disadvantaged and Women-Owned
Small Business Subcontracting Plan Clause.

3.  
Contractor shall provide Owner with an aggressive Commercial Plan that meets
both the spirit and intent of Title 48 of the C.F.R., while saving Owner some of
the administrative costs associated with the full implementation of a Small
Business Subcontracting Plan per 48 C.F.R. § 52.219.9.

 
 
To the extent required by law, executive order or regulation:

 
1.
29 C.F.R. Part 1625, Executive Order 11141 (Discrimination on the Basis of Age),
Public Law 90-202 (Age Discrimination in Employment Act of 1967) and the Age
Discrimination in Employment Act.

 
Contractor and its Subcontractors hereunder by virtue of any or all of the
above-referenced statutory, regulatory, or executive order requirement, or other
requirements, may be required to comply with certain record keeping, reporting
or affirmative action requirements, and those requirements are incorporated
herein by reference.  It shall be the obligation of Contractor and its
Subcontractors to make themselves aware of and to understand the legislative,
executive, and regulatory requirements that apply to their performance of
obligations under this Agreement.  Failure to do so shall not excuse their
application to this Agreement.
 
 


EXHIBIT T
[Not Used]



 
 

 

EXHIBIT U
Owner Controlled Insurance Program (OCIP) Description and Terms
 
[**This entire nine-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.]




 
 

 
Execution Version                                                        
Confidential Trade Secret Information—Subject to Restricted Procedures
 
 
 
EXHIBIT V
Limited Agency Agreement
 
THIS LIMITED AGENCY AGREEMENT (“Agreement”), dated as of __________, is entered
into by and between SOUTH CAROLINA PUBLIC SERVICE AUTHORITY (“Principal”), a
public power system owned by the State of South Carolina, and SOUTH CAROLINA
ELECTRIC & GAS COMPANY (“Agent”), a corporation duly organized under the laws of
the State of South Carolina, (Principal and Agent may be referred to
individually as a “Party” and collectively as the “Parties”).
 
WHEREAS, Principal and Agent wish to collaborate jointly in the financing,
design, construction, operation, and decommissioning of a new advanced design
light water nuclear-powered electric generating facility (the “Project”);
 
WHEREAS, in connection with the Project, the Parties intend to enter into a
Permanent Design and Construction Agreement and a Permanent Operating and
Decommissioning Agreement that shall set forth the terms and conditions that
shall govern the Parties’ participation in the Project; and
 
WHEREAS, until such time as the Permanent Design and Construction Agreement and
Permanent Operating and Decommissioning Agreement are negotiated, executed and
delivered by the Parties, the rights and obligations of the Parties to each
other in connection with the Project shall be governed by that certain Bridge
Agreement between Principal and Agent, dated October 30, 2006, and as further
amended from time to time (the “Bridge Agreement”);
 
WHEREAS, Sections 6.1 and 8.3 of the Bridge Agreement contemplate that the
Parties may enter into one or more limited agency agreements in connection with
certain Project-related third party agreements, including but not limited to the
Engineering, Procurement and Construction Agreement (the “EPC Contract”) for up
to two AP1000 nuclear power plant with Westinghouse Electric Company LLC and
Stone & Webster, Inc. (collectively, “Westinghouse”), attached hereto as Exhibit
A; and
 
WHEREAS, Principal and Agent desire to enter into such a limited agency
agreement and Principal wishes to appoint Agent to act as agent on Principal’s
behalf in connection with the negotiation, execution and performance of the EPC
Contract, subject to certain limitations set forth herein, and Agent is willing
to accept such limited agency appointment;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.           Limited Agency Appointment.  Pursuant to the terms of this
Agreement and subject to the limitations set forth in Paragraph 2 of this
Agreement, Principal hereby appoints and grants a limited agency authorization
to Agent, and Agent hereby accepts such limited agency appointment and agrees to
act on behalf of the Principal, with regard to the negotiation, execution and
performance of the EPC Contract.
 
2.             Limitations on Agency Appointment.  Agent’s authorization to act
on behalf of Principal with respect to the EPC Contract shall be limited to the
negotiation, execution and performance of the obligations of the Owner (as such
term is defined in the EPC Contract) and enforcement of the rights of such Owner
under the EPC Contract; provided, however, that Agent shall not, without the
prior written consent of Principal, which consent may be withheld in Principal’s
sole discretion, do or permit to be done any of the following:
 
 

 
Agency Limitation
EPC Contract Section Reference
(a)
Agree upon a definitive contract price
 
N/A
(b)
Execute the EPC Contract
 
N/A
(c)
Issue a Full Notice to Proceed
 
3.2(b)
(d)
Terminate Second Unit
 
3.3(b)
(e)
With respect to any Major Subcontract under Section 3.7, Agent shall not (i)
participate in any claim, action or proceeding; (ii) cure any default; (iii)
consent to termination, assignment or modification; or (iv) assume or enter into
any Major Subcontract in the event of Contractor’s bankruptcy or insolvency
 
3.7
(f)
 
Substantial Completion
8.2
(g)
 
Approve payment of Final Payment
8.3
(h)
Approve substitute form of security or lower bond amount for Stone & Webster
and/or Westinghouse
 
8.6(b) and 8.6(c)
(i)
Agree to any Change Order that increases the overall costs incurred under the
EPC Contract by $1M or more, or along with all prior Change Orders issued under
the EPC extends the Project Schedule for 3 months or more beyond the Substantial
Completion Date.
 
9.2, 9.4
(j)
Suspend the EPC Contract for Owner’s Convenience
 
22.1
(k)
Terminate the EPC Contract for Cause
 
22.2
(l)
Elect to take over the Project upon Owner’s Termination for Cause
 
22.2(c)
(m)
Terminate the EPC Contract for Owner’s Convenience
 
22.3
(n)
Terminate for failure to obtain regulatory approvals
 
22.4
(o)
File a Claim, initiate the dispute resolution process, or initiate or defend a
lawsuit involving a third party in connection with the EPC Contract
 
27
(p)
Consent to entry of any judgment or award in a disputed matter in connection
with the EPC Contract or enter into any settlement or compromise of a dispute in
connection with the EPC Contract
 
N/A
(q)
Consent to an assignment of the EPC Contract
 
29
(r)
Materially amend, modify or supplement the EPC Contract
 
31

 
3.           Term and Termination.
(a)           This Agreement shall remain in full force and effect beginning on
the first date specified above and continuing thereafter until February 1, 2019,
unless renewed by the Parties in writing on a year-to-year basis no less than
thirty (30) days prior to the expiration of the initial term or any subsequent
renewal term, or upon the occurrence of one of the following: (i) the Project
begins commercial operations; (ii) the Principal or Agent terminate their
participation in the Project, with or without cause; provided, however, that
each Party must provide to the other Party written notice at least sixty (60)
days prior to any such abandonment of the Project and, in the event that the
Project is abandoned by one Party but not the other, the abandoning Party shall
use commercially reasonable efforts to facilitate the transfer of its
obligations hereunder to the other Party or to any other entity designated or
appointed by the other Party to assume the abandoning Party’s obligations
hereunder; or (iii) by written mutual agreement of the Parties.
 
(b)           The rights and obligations of the Parties for indemnification for
acts or omissions occurring prior to the termination shall survive any
termination of this Agreement.
 
(c)           Agent’s obligations under any third party agreements entered into
prior to the termination of this Agreement would survive such termination and
remain binding on Agent.
 


   

 
 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

4.           Representations and Warranties.  Each Party represents and warrants
to the other Party that, as of the date first stated above:
 
(a)           It is duly organized, validly existing and in good standing under
the applicable laws of the jurisdiction of its organization and is qualified to
do business in all jurisdictions necessary to perform this Agreement;
 
(b)           It has the power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement and has taken all
necessary corporate and/or other actions to authorize such execution, delivery
and performance;
 
(c)           Its execution and delivery and performance of its obligations
under this Agreement do not violate or conflict with: (i) any laws applicable to
it; (ii) any provision of its charter or by-laws or comparable constituent
documents Agreement; (iii) any order or judgment of any court of governmental
authority applicable to it or any of its assets; or (iv) any contractual
restriction binding on or affecting it or any of its assets;
 
(d)           This Agreement has been duly executed and delivered by the Party
and constitutes its legal, valid, and binding obligation, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law); and
 
(e)           Except as otherwise permitted herein, it has neither initiated nor
received written notice of any pending action, proceeding, or investigation, nor
to its knowledge is any such action, proceeding, or investigation threatened (or
any basis therefore known to it), which questions the validity of this
Agreement, or which would materially or adversely affect its rights or
obligations under this Agreement.
 
5.           Expenses and Audit Rights.  Expenses of the Parties and audits
rights in connection with this Agreement (including without limitation, funding
required under the EPC Contract) shall be handled in accordance with Article V
of the Bridge Agreement.
 
6.           Access to Information; Reporting Obligations.
(a)           No less frequently than monthly (or more frequently as
circumstances reasonably warrant), Agent, to the best of its knowledge, shall
inform Principal of the status of the Project, including but not limited to any
activities or decisions that the Agent has made or expects to make with regard
to the EPC Contract.  Further, as provided in Section 4.2(a) of the Bridge
Agreement, Agent and Principal shall hold periodic meetings with (1) the
Executive Steering Committee at the request of either member of the Executive
Steering Committee and (2) other Project employees and contractors as either
Party deems appropriate or at the request of either member of the Executive
Steering Committee.
 
(b)           Agent will make available to Principal all documentation related
to the Project, which can be done by providing original documents, providing
copies of documents or allowing Principal’s representatives to review the
relevant files and business records as kept in the ordinary course of business
at the Agent’s offices or with another representative of the Agent.  Agent shall
also make its personnel available to Principal for consultation.
 
(c)           Principal shall provide Agent access to information in its
possession reasonably necessary for Agent to perform its obligations under this
Agreement; provided, however, that Principal may restrict access to information
to the extent that it is subject to third party confidentiality restrictions and
Principal has been unsuccessful in having such restrictions waived.
 
7.           Indemnity.
(a)           Agent agrees to indemnify, defend and hold harmless the Principal,
its affiliates and any of their members, officers, directors and employees,
agents and representatives against and in respect of all claims, liabilities,
obligations, judgments, liens, injunctions, charges, orders, decrees, rulings,
damages, dues, assessments, taxes, losses, fines, penalties, damages, expenses,
fees, costs and amounts paid in settlement (including reasonable attorneys’
fees, expert witness fees and disbursements in connection with investigating,
defending or settling any action or threatened action), arising out of any
claim, complaint, demand, cause of action, action, suit or other proceeding
asserted or initiated or otherwise existing in respect of any matter
(collectively, the “Losses”) arising out of Agent’s activities undertaken on
behalf of Principal under this Agreement; provided that Principal shall be
liable, and shall not be indemnified by Agent, for any Losses directly resulting
from the untruth, inaccuracy or incompleteness of any representation or warranty
made expressly by Principal in this Agreement, and Principal shall indemnify
Agent, its affiliates and any of their officers, directors and employees, agents
and representatives, for Losses that result from any such breach by Principal.
 
(b)           Principal agrees to indemnify, defend and hold harmless the Agent,
its affiliates and any of their members, officers, directors and employees,
agents and representatives against and in respect of all claims, liabilities,
obligations, judgments, liens, injunctions, charges, orders, decrees, rulings,
damages, dues, assessments, taxes, losses, fines, penalties, damages, expenses,
fees, costs and amounts paid in settlement (including reasonable attorneys’
fees, expert witness fees and disbursements in connection with investigating,
defending or settling any action or threatened action), arising out of any
claim, complaint, demand, cause of action, action, suit or other proceeding
asserted or initiated or otherwise existing in respect of any matter
(collectively, the “Losses”) arising out of Principal’s activities under this
Agreement; provided that Agent shall be liable, and shall not be indemnified by
Principal, for any Losses directly resulting from the untruth, inaccuracy or
incompleteness of any representation or warranty made expressly by Agent in this
Agreement, and Agent shall indemnify Principal, its affiliates and any of their
officers, directors and employees, agents and representatives, for Losses that
result from any such breach by Agent.
 
8.           Specific Performance.  Each of the Parties acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached.  Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter in addition to any other remedy to which it may be
entitled, at law or in equity.
 
9.           Waivers.  No waiver by either Principal or Agent of the performance
of any obligation under this Agreement, or with respect to any default or any
other matter arising in connection with this Agreement, shall be deemed a waiver
with respect to any subsequent performance, default or matter, whether of a like
or different character.
 
10.           Notices.  Any notice, demand or request relative to this Agreement
to be given to any of the Principal, or the Agent shall be in writing, and shall
be delivered by U. S. mail, facsimile or hand delivery to the authorized
representative of the Principal or Agent at the address specified below, or a
successor designated in any notice given pursuant to this paragraph.
 
If to the Agent:
 
South Carolina Electric & Gas Company
Attention: President
Mail Code 190
Columbia, SC 29218
Facsimile: (803) 217-9336
 
If to the Principal:
South Carolina Public Service Authority
Attention: President and Chief Executive Officer
One Riverwood Drive
Moncks Corner, SC 29461
Facsimile: (843) 761-7037
 
11.           Miscellaneous.
(a)           Entire Agreement.  This Agreement embodies the entire
understanding and agreement among the Parties pertaining to the subject matter
hereof and supersedes any and all prior negotiations, understandings or
agreements with respect thereto.
 
(b)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one and the same document.
 
(c)           Assignment.  No party to this Agreement shall assign any of its
rights or obligations under this Agreement without first receiving the written
consent of all other parties, which consent shall not be unreasonably withheld.
(d)           No Third Party Beneficiaries.  This Agreement is binding upon and
intended solely for the benefit of the parties hereto and their respective
successors and permitted assigns and, unless expressly stated herein, is not
intended to and shall not confer any rights or benefits to any third party
(other than successors and permitted assigns) not a signatory hereto.
 
(e)           Amendment.  Neither this Agreement nor any terms hereof may be
changed, waived, discharged or terminated except by an instrument in writing
signed by each of the parties hereto.
 
(f)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not be defined or limit the terms hereof.
 
(g)           Governing Law.  This Agreement and all questions with respect to
the rights and obligations of the Parties and the construction, enforcement and
interpretation hereof shall be governed by the laws of the State of South
Carolina, without reference to the choice of law principles that require
application of the laws of a different jurisdiction.
 
(h)           Jurisdiction.  Any dispute arising from this Agreement shall be
subject to the jurisdiction of the courts in South Carolina.
 
(i)           Severability.  Any provision of this Agreement this prohibited or
unenforceable in any jurisdiction, as to that jurisdiction, shall be ineffective
to the extent of that prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of that
provision in any other jurisdiction.
 
(j)           Good Faith Covenant.  The Parties agree that their actions and
dealings with each other shall be subject to an express covenant of good faith
and fair dealing and that each Party shall act in a commercially reasonable
manner in fulfilling its obligations under this Agreement.
 
(k)           Confidentiality.  The Parties acknowledge and agree that this
Agreement is subject to the Confidentiality Agreement between the Parties dated
as of June 8, 2006.
 

 
 

 
Execution Version                                                         
Confidential Trade Secret Information—Subject to Restricted Procedures

IN WITNESS WHEREOF, the Parties hereto, each acting through its respective duly
authorized representative, have executed this Agreement, made as of the date
first above written.
 
 
SOUTH CAROLINA PUBLIC SERVICE AUTHORITY
_____________________________________________
By:
Title:
 
 
 
SOUTH CAROLINA ELECTRIC & GAS COMPANY
_____________________________________________
By:
Title:
 

 
EXHIBIT W
[**Material omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission] Special Terms
 
[**This entire one-page exhibit has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



   

 
 
 

 
